Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 1 of 288 PageID #: 4175




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CIRBA INC. (d/b/a DENSIFY)                           Civil Action No. 1:19-cv-00742-LPS
 and CIRBA IP, INC.,

                         Plaintiffs,
                                                      JURY TRIAL DEMANDED
        v.

 VMWARE, INC.,

                         Defendant.


                              FIRST AMENDED COMPLAINT

       Plaintiffs Cirba, Inc. (d/b/a Densify) and Cirba IP, Inc. (collectively, “Densify”) file this

First Amended Complaint against Defendant VMware, Inc. (“VMware”), and respectfully allege

as follows:

                                  NATURE OF THE ACTION

       1.      Densify is a quintessential start-up success story. Through innovation and years of

hard work, Densify has earned recognition for having set the standard in the industry for cloud and

virtual infrastructure optimization. Global 5000 organizations use Densify’s software to reduce

costs, operate with less infrastructure, and achieve better application performance.

       2.      Densify is an industry leader. For the past decade, Densify has won praise as a

“Best Cloud Management Solution of the Year,” “EMA Top 3,” “Leader in Cloud Cost

Monitoring,” “Best of VMworld 2017 Gold Winner,” “Top 10 Cloud Solution Provider,” “Editors’

Choice,” “Hot Product,” “Vendor to Watch,” “Companies to Watch,” “Top 10 Virtualization

Vendors to Watch,” “Cool Vendor,” among other recognitions.




                                                 1
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 2 of 288 PageID #: 4176



       3.      For years, Densify’s products have led the industry in optimization, competing

effectively based on its innovations and foundational patent protection. Its products have saved

customers millions of dollars in hardware and software licensing costs, increasing efficiency and

decreasing risk.

       4.      Densify’s technology offerings were so compelling that VMware took Densify’s

ideas and intellectual property, brazenly infringing the patents with products that worked the same

way, looked strikingly similar, and even were advertised using the “Densify” trademarks.

       5.      Rather than innovating on its own, VMware has systematically copied Densify’s

technology. VMware has used Densify’s technology as a blueprint to close in on Densify’s lead

as one of the best optimization solutions in the market. VMware’s infringement has gradually

increased over time, copying more and more of the features of Densify’s product—the most

significant to date being the recent releases of its flagship product, vROps, and its movement into

the hybrid cloud space. With these recent developments, VMware is imminently threatening

Densify’s virtual infrastructure optimization IP, and VMware recently has indicated it intends to

leverage its infringing technology to move into Densify’s cloud infrastructure optimization

business.

       6.      Densify has no recourse but to file this action to stop VMware’s misuse of its

intellectual property.   Densify has invested years and millions of dollars to develop and

commercialize products embodying its intellectual property. VMware is a multi-billion dollar

global player that dominates the virtual infrastructure market; 99% of Fortune 1000 companies

reportedly are VMware customers. If VMware’s unauthorized use of Densify’s intellectual

property is not stopped, VMware can use its market power and dominant position to outspend

Densify and swamp Densify’s marketing and sales of products embodying Densify’s patented




                                                2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 3 of 288 PageID #: 4177



technology. Densify cannot fairly compete against a behemoth like VMware unless its intellectual

property is respected.

          7.    Densify, which has not licensed its patents to competitors, has chosen to compete

in the marketplace and is entitled to do so based on the exclusivity afforded by its patents. The

disclosure of innovation in patents is not intended to facilitate unauthorized use, but rather to

incentivize public disclosure for the benefit of all, in return for the promise to inventors of

exclusive rights for a limited period of time. Meaningful consequences are needed to protect

Densify’s exclusive rights.

          8.    In the end, this case is about ensuring a level playing field so smaller competitors

like Densify can compete fairly based on their hard work and protected innovations against larger

companies like VMware.

          9.    Accordingly, Densify brings this action under the patent laws, 35 U.S.C. § 1 et seq.,

the Trademark Act of 1946 (the Lanham Act), 15 U.S.C. § 1051 et seq., Delaware law, and

common law. Densify seeks to stop VMware’s infringement of its patents and other intellectual

property so that it may compete on the strength of the breakthrough products it worked so hard to

create.



          10.   Cirba, Inc. (d/b/a Densify) is a Canadian privately-owned corporation

headquartered in Markham, Ontario. Densify’s principal place of business is located at 400 – 179

Enterprise Boulevard Markham, Ontario L6G 0E7 Canada. In addition to Markham, Densify has

operations in New York, London, and Melbourne. Cirba, Inc. is the exclusive licensee of the

patents asserted in this case.

          11.   Cirba IP, Inc. is Canadian privately-owned corporation headquartered in Markham,

Ontario. Cirba IP is located at 400 – 179 Enterprise Boulevard Markham, Ontario L6G 0E7


                                                  3
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 4 of 288 PageID #: 4178



Canada. Cirba IP, Inc. is a wholly owned subsidiary of Cirba, Inc. Cirba IP, Inc. owns all right,

title, and interest in and to the patents asserted in this case, and has exclusively licensed them to

Cirba, Inc.

        12.     VMware, Inc. is a publicly traded corporation organized and existing under the laws

of the State of Delaware. VMware’s headquarters are located at 3401 Hillview Ave, Palo Alto,

California. VMware also has offices in Colorado, Georgia, Massachusetts, Texas, Virginia, and

Washington, among other offices located in twenty countries around the world.



        13.     This is a civil action asserting claims of patent infringement of U.S. Patent Nos.

8,209,687 (“the ’687 patent”) and 9,654,367 (“the ’367 patent”) (collectively, the “Asserted

Patents”), unfair competition under the Lanham Act, 15 U.S.C. § 1125(a), deceptive trade practices

under Delaware Code Title 6 § 2532, and common law trademark infringement.

        14.     This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331

and 1338, 15 U.S.C. § 1121, and 28 U.S.C. § 1367(a).

        15.     Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b). VMware has

offered and sold and continues to offer and sell its infringing products and services in this district.

On information and belief, VMware sells and offers to sell the infringing products and services to

developers, partners, or customers in this district, such as the University of Delaware, ADP,

Alliant, Rent-a-Center, Cardinal Health, and the Make-A-Wish Foundation of America. VMware

has committed acts of patent infringement in this district, is incorporated in this district, and does

business in this district.

        16.     This Court has personal jurisdiction over VMware. VMware is incorporated in

Delaware and has purposely availed itself of the privileges and benefits of the laws of the State of

Delaware. VMware has continuous and systematic business contacts with the State of Delaware.


                                                  4
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 5 of 288 PageID #: 4179



VMware, directly and/or through subsidiaries or intermediaries, conducts its business extensively

throughout Delaware, by shipping, distributing, offering for sale, selling, and advertising its

products and services in the State of Delaware and in this district. VMware, directly and/or through

subsidiaries or intermediaries, has purposefully and voluntarily placed its infringing products and

services into this district and into the stream of commerce with the intention and expectation that

they will be purchased and used by consumers in this district.




       17.     Densify was founded in 1999. It is a software company that provides machine

learning analytics products related to on-premise information technology (“IT”) infrastructure and

the public cloud. It is a company built on innovation of products that save its customers millions

of dollars in software licensing and computing infrastructure costs by making their utilization of

servers more efficient. Densify has grown to over 180 employees and counts among its customers

many of the world’s most prominent and sophisticated companies. Densify has been recognized

for its innovations; it has won numerous industry awards and has been granted patents on its

technology by the U.S. Patent and Trademark Office (“PTO”). These accomplishments have

attracted significant investment in Densify, which is used to innovate new products that make its

customers’ businesses run more efficiently, reliably, and profitably.

       18.     Many companies deploy their own IT infrastructure, including computing, storage

and networking equipment, on premises. Generally, computing environments are designed to run

at least one workload that performs business functions and consumes compute resources, e.g.,

resources related to central processing units (“CPUs”), memory, disk, network, and other

hardware. The workloads run on computing systems such as servers that supply the computing

resources. Each computing system has a finite capacity of resources.


                                                 5
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 6 of 288 PageID #: 4180



       19.     Depending on the size of the company, the amount of equipment and, importantly,

the number of physical servers that companies deploy can be substantial, which is necessary in

order to keep pace with today’s high processing demands. There are inefficiencies associated with

these large infrastructure environments, requiring IT organizations to manage large numbers of

physical servers, each operating only at a fraction of their capacity.

       20.     Enter virtualization. In computing, “virtualization” refers to the act of creating a

“virtual” version of something.        Virtualization relies on software to simulate hardware

functionality and create a virtual computer system, which allows companies to run more than one

virtual computer system, or virtual machine (“VM”), on a single physical server. In other words,

virtualization offers greater efficiency and economies of scale.

       21.     In computing, a virtual machine or VM is essentially an emulation of a computer

system. It functions as and represents a real computer machine but does so only logically as

defined by software (virtualization software is referred to as a “hypervisor”). VMs originated from

the desire to run multiple operating systems on the same piece of hardware and get the benefit of

sharing computing resources. VMs are used to run software applications, and with virtualization,

one physical server can run many applications as each application runs in a VM sharing the

resources of the physical machine. Different application needs on the same physical hardware can

create conflicts in complex systems—each piece of software competing for limited processing and

storage capabilities of a physical server. Simplified, VMs allow time and capacity sharing among

competing applications and their operating systems. If one physical machine can host multiple

VMs, the utilization of its resource capacity becomes more efficient, and requires fewer physical

resources, and software licenses, and hence costs less.




                                                  6
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 7 of 288 PageID #: 4181



       22.     In virtualized environments, the physical server and related software often are

called a “host.” VMs running on a host often are called “guests.” Virtualization is accomplished

through software that makes logical computing environments independent of physical

infrastructure. In this context, virtualization refers to dividing up resources of a host into multiple

VMs (i.e., multiple virtual servers). With virtualization, one host can run many applications

because each run on a VM sharing resources of the host.

       23.     Virtualization also allows for multiple hosts to be configured as one larger logical

entity; the resulting group of hosts can be referred to as a “cluster.” A cluster offers an advantage

of managing several hosts as one larger resource pool. Each host can be interchangeable in the

pool, which enables VMs to move between them. The moves could happen, for example, if a host

becomes too busy and another has more available resources.

       24.     Decisions must be made regarding which VMs to run on which hosts. Running too

few VMs or applications on a host means that more servers or capacity must be purchased.

Running too many VMs or applications can create risk by over-utilizing hardware, i.e., it creates

resource contention where VMs compete for the same resources. The inefficiencies and risks can

be reduced by optimizing workload placements and making sure the amount of resources assigned

to each VM is commensurate with host constraints.

       25.     Even with promise of greater efficiency and scale, companies were not able to

optimize a complex virtualized infrastructure on a day-to-day basis. For example, in virtualized

environments, determining optimal placements of VMs in short times, while honoring complex

operating constraints, was not practical.




                                                  7
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 8 of 288 PageID #: 4182



       26.    Densify’s technology addresses these needs. With Densify’s analytics, managing

virtualized infrastructures to an optimal state can be done with automation. In fact, intelligent

automation has become critical as environments scale and become more complex.

       27.    Densify enables automated infrastructure optimization for virtualized environments

through its proprietary software. Densify offers products that optimize virtual environments and

are referred to herein as “Densify’s Optimization Engine.” Densify’s Optimization Engine is

predictive analytics software that optimizes public cloud, bare metal cloud, and on-premise

virtualized environments, enabling customers to operate with less cloud cost, less infrastructure

and better performing applications.

       28.    Densify’s Optimization Engine decreases risk in a VM infrastructure. Its predictive

analytics anticipate capacity risk, place workloads, and allocate resources to avoid capacity

shortfalls, meet compliance and other key operating policies, which results in reducing

unnecessary movement of VMs and avoiding application performance issues. The figure below is

an example of how Densify’s Optimization Engine displays risks in a customer’s environment

across clusters, hosts, and guests. 1 The display shows, for example, how: (1) specific placement

and allocation recommendations can address risks; (2) the customer can automate and execute

those recommendations; and (3) to track the progress over time.




1
        Screenshot from Densify Video, Cloud Optimization Done For You, available at
https://www.densify.com/resources/video-optimize-on-premises-virtual-infrastructure-bare-
metal-cloud (Ex. 1). A full version of the video from which the screenshot (Ex. 1) was taken has
been provided as Ex. 31.


                                               8
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 9 of 288 PageID #: 4183




        29.     The Densify Optimization Engine reduces infrastructure costs. Its intelligent

workload stacking and resource allocation increases optimization by identifying savings of an

average of 33% on hardware and 55% on software licensing. The picture below illustrates, by way

of analogy, the effect of inefficient stacking, creating operational risk and stranded capacity, and

then how Densify’s Optimization Engine organizes the workload to reduce risks and

inefficiencies. 2




2
        Screenshot from Densify Video, Cloud Optimization Done For You, available at
https://www.densify.com/resources/video-optimize-on-premises-virtual-infrastructure-bare-
metal-cloud (Ex. 2). A full version of the video from which the screenshot (Ex. 2) was taken has
been provided as Ex. 31.


                                                 9
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 10 of 288 PageID #: 4184




       30.     Densify’s Optimization Engine automates workload placement and resource

optimization. The figure below illustrates how Densify’s Optimization Engine provides customer

control over making stranded capacity available, how to increase the density of VMs, and how to

minimize software costs. 3




3
        Screenshot from Densify Video, Cloud Optimization Done For You, available at
https://www.densify.com/resources/video-optimize-on-premises-virtual-infrastructure-bare-
metal-cloud (Ex. 3). A full version of the video from which the screenshot (Ex. 3) was taken has
been provided as Ex. 31.


                                              10
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 11 of 288 PageID #: 4185




        31.     Through its innovative product offerings, Densify has attracted a substantial

customer following among the Fortune 5000. Customers pay millions of dollars for Densify’s

Optimization Engine, which in turn save those companies many more millions of dollars. Densify

has invested heavily in research and development to create innovative, award winning products

that have been in high demand from some of the world’s leading companies. Densify’s customer

following and awards are the result of its patented innovations, including those found in the patents

asserted in this case.



        32.     VMware is a company focused on platform virtualization and cloud computing

software and services. Founded in 1998, it entered the server market in 2001. It began as a leader

in virtualization software and has expanded its offerings over the years. It is known for its

innovation of the hypervisor—the layer of software residing between the operating system and the

system hardware that enables virtualization.




                                                 11
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 12 of 288 PageID #: 4186



       33.     VMware’s early success was grounded in its innovations relating to server

virtualization. But, as analysts have recognized, it has been hesitant to embrace new technologies:

“The history of VMware presents a company that disrupted the IT industry with server

virtualization, but that was hesitant to embrace new technologies, such as the public cloud.

VMware’s future success will depend on how it finds a role in the current cloud market and how

it approaches containers.” 4

       34.     “The concept of virtualization has moved from the server to other areas in the data

center infrastructure. The history of VMware shows a company trying to keep up with its original

innovation.” 5 Over time, VMware has been successful in raising money, with which it acquired

companies with innovative technology and developed products using the technology of others.

       35.     In 2008, “after a disappointing financial performance due to mismanagement of the

company’s growing scale, the board of directors replaced VMware president and CEO Diane

Greene with Paul Maritz, a former Microsoft veteran who headed EMC’s cloud computing

business unit. This leadership reorganization marked a point in the history of VMware that

foreshadowed a shift in the company's direction.” 6

       36.     Thereafter, VMware began rapidly acquiring innovations from other companies,

and, at least in the case of Densify, copying a competitor’s technology. The history shows

VMware has been taking an increasingly aggressive approach in maintaining its market power as

the market shifts and new innovators spring up.




4
        Korzeniowski, P., “What The History Of VMware Reveals About Its Future Projects,”
available at https://searchvmware.techtarget.com/tip/What-the-history-of-VMware-reveals-about-
its-future-projects (Ex. 4).
5
        Id. (Korzeniowski, Ex. 4).
6
        Id. (Korzeniowski, Ex. 4).


                                                  12
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 13 of 288 PageID #: 4187



       37.     Today, VMware faces challenges in adapting its business to the public cloud as

companies shift away from on premise to cloud-based infrastructures. “VMware Cloud on AWS

isn’t as attractive for organizations developing new applications. VMware maintains its position

with data center technicians, but it’s not growing with business unit developers who increasingly

control significant portions of IT spending. . . . VMware’s virtualization software reshaped the

computer industry. Cloud and containers are now having a similar effect. VMware’s response to

these trends will determine its impact in the coming years.” 7

       38.     This case centers on VMware’s products and services related to its virtualization

platform, including but not limited to, vRealize Operations (“vROps”), vRealize Automation

(“vRA”), Distributed Power Manager (“DPM”), Distributed Resource Scheduler (“DRS”), Storage

DRS (“sDRS”), High Availability (“HA”), and other related products and services, including

VMware’s suite of software products and services (e.g., VMware Cloud Foundation, Project

Dimension, vSphere, vCenter Server, vCloud Director, Cloud Provider Pod, vRealize Suite,

vRealize Suite Lifecycle Manager, vCloud Suite, vRealize Business for Cloud, vRealize

Operations for Horizon, vCloud NFV) that include vROps, vRA, DPM, DRS, sDRS, or HA

(collectively, the “VMware Accused Products”).

       39.     According to VMware, vROps is an enterprise software product that “can

proactively identify and solve emerging issues with predictive analysis and smart alerts, ensuring

optimal performance and availability of system resources - across physical, virtual, and cloud

infrastructures.” 8 VMware states that vROps provides “complete monitoring capability in one


7
        Supra n. 4 (Korzeniowski, Ex. 4).
8
        vRealize Operations Manager 7.0 Help Guide at 5 (Nov. 15, 2018), available at
https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-
help.pdf (Ex. 5).



                                                13
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 14 of 288 PageID #: 4188



place, across applications, storage, and network devices, with an open and extensible platform

supported by third-party management packs.” 9 In addition, according to VMware, vROps

“increases efficiency by streamlining key processes with preinstalled and customizable policies

while retaining full control.” 10 Using data collected from system resources (objects), vROps

“identifies issues in any monitored system component, often before the customer notices a

problem.” 11

       40.     VMware’s core hypervisor is referred to as ESXi. VMware’s DRS is a tool for

managing VM workloads and “works on a cluster of ESXi hosts and provides resource

management capabilities like load balancing and virtual machine (VM) placement. DRS also

enforces user-defined resource allocation policies at the cluster level, while working with system-

level constraints.” 12 VMware states that DRS ensures that “VMs and their applications are always

getting the compute resources that they need to run efficiently.” 13

       41.     VMware describes vRA as a tool that “empowers IT to accelerate the provisioning

and delivery of IT services, across infrastructure, containers, applications and custom services.” 14

vRA is said to further “provides a secure portal where authorized administrators, developers, or

business users can request new IT services. In addition, they can manage specific cloud and IT



9
        Id. (vRealize Operations Manager 7.0 Help Guide, Ex. 5).
10
        Id. (vRealize Operations Manager 7.0 Help Guide, Ex. 5).
11
        Id. (vRealize Operations Manager 7.0 Help Guide, Ex. 5).
12
        Understanding vSphere DRS Performance, VMware vSphere 6 at 4, available at,
https://www.vmware.com/content/dam/digitalmarketing/vmware/en/pdf/techpaper/vsphere6-drs-
perf.pdf (Ex. 6).
13
        Id. (Understanding vSphere DRS Performance, Ex. 6).
14
        VMware        vRealize     Automation      Datasheet     at 1,    available     at
https://www.vmware.com/content/dam/digitalmarketing/vmware/en/pdf/products/vrealize/vmwa
re-whats-new-vrealize-automation.pdf (Ex. 37).



                                                 14
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 15 of 288 PageID #: 4189



resources that enable IT organizations to deliver services that can be configured to their lines of

business in a self-service catalog.” 15

        42.     According to VMware, DPM “provides additional power savings beyond this initial

benefit by dynamically consolidating workloads even further during periods of low resource

utilization. Virtual machines are migrated onto fewer hosts and the un-needed ESX hosts are

powered off. When workload demands increase, ESX hosts are powered back on and virtual

machines are redistributed to them. VMware DPM is an optional feature of VMware® Distributed

Resource Scheduler (VMware DRS).” 16

        43.     VMware describes sDRS as a tool that “allows you to manage the aggregated

resources of a datastore cluster. When Storage DRS is enabled, it provides recommendations for

virtual machine disk placement and migration to balance space and I/O resources across the

datastores in the datastore cluster.” 17

        44.     HA is described as a tool that “provides high availability for virtual machines by

pooling the virtual machines and the hosts they reside on into a cluster. Hosts in the cluster are

monitored and in the event of a failure, the virtual machines on a failed host are restarted on

alternate hosts.” 18


15
        Foundations    and     Concepts  at    5    (May      7,   2019),    available    at
https://docs.vmware.com/en/vRealize-Automation/7.5/vrealize-automation-75-foundations-and-
concepts.pdf (Ex. 38).
16
        VMware Distributed Power Management Concepts and Use at 3 (2010), available at
https://www.vmware.com/content/dam/digitalmarketing/vmware/en/pdf/techpaper/Distributed-
Power-Management-vSphere.pdf (Ex. 39).
17
        VMware vSphere Resource Management at 105 (Jan. 11, 2019), available at
https://docs.vmware.com/en/VMware-vSphere/6.7/vsphere-esxi-vcenter-server-671-resource-
management-guide.pdf (Ex. 40).
18
        vSphere     Availability    at  11      (Apr.     11,    2019),     available     at
https://docs.vmware.com/en/VMware-vSphere/6.7/vsphere-esxi-vcenter-server-672-availability-
guide.pdf (Ex. 41).


                                                15
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 16 of 288 PageID #: 4190




       45.     Densify’s business historically has focused on technology that can optimize the

placement of virtual machines on hosts while under the multiple operational constraints. It works

with virtualization platforms offered by, among others, VMware. Densify’s Optimization Engine

historically has complemented VMware’s products, but as VMware learned Densify’s technology,

it slowly over the years has become Densify’s competitor in virtual infrastructure optimization.

       46.     IT organizations of major companies typically utilize virtual environments, and

most of these companies use VMware’s virtualization platform (i.e., hypervisor and related

software).

       47.     Densify integrates with VMware’s virtualization platform, including working with

VMware management products like DRS and vROps.

       48.     Because VMware offers the baseline virtualization platform with approximately

99% of Fortune 1000 companies as customers, it is naturally the dominant “incumbent” with direct

access to customers. VMware uses its incumbent position and market dominance to consolidate

its power, particularly when it comes to competitors. For example, on information and belief,

VMware controls access to the industry’s leading tradeshow (called “VMworld”), including

speaker and analyst invitations. By doing so, VMware is capable of controlling the agenda for

what is known to be a must-attend virtualization tradeshow.



       49.     VMware has long been familiar with Densify’s product, technology and inventions.

VMware embarked on a strategy to introduce products with Densify’s technology and intellectual

property.




                                               16
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 17 of 288 PageID #: 4191



       50.    As an example, VMware previewed its release of vROps 6.1 at the VMworld 2015

trade show. vROps 6.1 was shown with the following dashboard: 19




       51.    vROps’ dashboard looked the same in relevant respects as Densify’s product that
                                             20
was in the market since 2012, shown below.        In fact, an audience member spoke up during the

VMworld conference presentation to note how similar vROps dashboard was.




19
        Screenshot from VMware Videos, How to Troubleshoot Using vRealize Operations
Manager (Deep Live Demo) (MGT4928-1) and How to Troubleshoot Using vRealize Operations
Manager          (Deep        Live        Demo)         (MGT4928-2),       available     at
https://videos.vmworld.com/global/2015?q=MGT4928 (Ex. 7). Full versions of the videos from
which the screenshot (Ex. 7) was taken have been provided as Exs. 32 – 33.
20
        Screenshot of Densify’s Product (Ex. 8).


                                                  17
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 18 of 288 PageID #: 4192




                                  Screenshot of Densify’s Product

       52.     As seen above, Densify’s product and VMware’s vROps 6.1’s dashboard share

substantially the same key features (e.g., “too little infrastructure” is analogous to “overutilized”).

The similarity of VMware’s dashboard to Densify’s was so striking that Densify received a call

from a customer who mistakenly assumed VMware must have acquired Densify.

       53.     Upon information and belief, the dashboard in paragraph 47 remains a vROps

feature.

       54.     VMware also released “predictive DRS” that was in material respects the same as

a core Densify feature that VMware knew about and copied.

       55.     These releases were troublesome and infringing, but still VMware was not able to

offer a product, like Densify’s, that satisfied the needs of customers with complex business and

operating constraints.

       56.     Then, in late September 2018, VMware released vROps version 7.0. vROps 7.0

added the “Automated Host Based Placement” feature, which allows vROps to “teach DRS your

business intent and control not only balancing across clusters, but also which host within a cluster


                                                  18
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 19 of 288 PageID #: 4193



the workload will land on.” 21 The particular use case for this feature is software license control 22—

a key Densify product feature known to VMware.

       57.     Upon information and belief, prior to the vROps 7.0 release, vROps did not have a

host-based software license control feature. With the “Automated Host Based Placement” feature,

however, VMware, for the first time, provides a commercially viable host-based software license

control feature that allows a customer to “automatically drive” its “business intent” from a single

and automated user interface enabling the type of software license control feature Densify

described as important to its customers.         VMware has not stopped there.            In a recent

announcement, VMware has emphasized that it is further enhancing the vROps host-based

placement software license control features in a brand new vROps 7.5 release.

       58.     Not only did VMware copy Densify’s technology, it even began using its name and

trademark DENSIFY (or formatives thereof) in reference to VMware’s products. For example, it

began identifying its key feature as “Workload Optimization – Densifying to Repurpose Hosts.”

An example is below: 23




21
        Gandhi, T., What’s New in vRealize Operations 7.0, VMware Blogs, available at
https://blogs.vmware.com/management/2018/08/whats-new-in-vrealize-operations-7-0.html (Ex.
9).
22
        Dias, J., Using Host Rules with Business Intent in vRealize Operations 7.0, VMware Blogs,
available at https://blogs.vmware.com/management/2018/11/using-host-rules-with-business-
intent-in-vrealize-operations-7-0.html (Ex. 10).
23
        Screenshot from Workload Optimization - Densifying to Repurpose Hosts, VMware Cloud
Management, available at https://www.youtube.com/watch?v=IymKQdg3oNE (Ex. 11). A full
version of the video from which the screenshot (Ex. 11) was taken has been provided as Ex. 34.


                                                  19
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 20 of 288 PageID #: 4194




       59.       VMware implemented features in VMware products that infringed Densify’s

patents.

                 1.     The ’687 Patent

       60.       On June 26, 2012, the U.S. Patent and Trademark Office duly and legally issued

the ’687 patent, entitled “Method and System for Evaluating Virtualized Environments,” with Tom

Silangan Yuyitung and Andrew Derek Hillier as inventors. The earliest application related to the

’687 patent was filed on August 31, 2007. A true and correct copy of the ’687 patent is attached

as Exhibit 12.

       61.       The ’687 patent is directed to technological solutions that addresses problems

specifically grounded in enterprise IT environments. For example, the ’687 patent explains that

“IT infrastructures used by many organizations have moved away from reliance on centralized

computing power and towards more robust and efficient distributed systems. While the benefits



                                               20
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 21 of 288 PageID #: 4195



of a distributed approach are numerous and well understood, there has arisen significant practical

challenges in managing such systems for optimizing efficiency and to avoid redundancies and/or

under-utilized hardware. In particular, one challenge occurs due to the sprawl that can occur over

time as applications and servers proliferate. Decentralized control and decision making around

capacity, the provisioning of new applications and hardware, and the perception that the cost of

adding server hardware is generally inexpensive, have created environments with far more

processing capacity than is required by the organization.” 24

       62.     The ’687 patent also states that “[w]hen cost is considered on a server-by-server

basis, the additional cost of having underutilized servers is often not deemed to be troubling.

However, when multiple servers in a large computing environment are underutilized, having too

many servers can become a burden. Moreover, the additional hardware requires separate

maintenance considerations; separate upgrades and requires the incidental attention that should

instead be optimized to be more cost effective for the organization. Heat production and power

consumption can also be a concern. Even considering only the cost of having redundant licenses,

removing even a modest number of servers from a large computing environment can save a

significant amount of cost on a yearly basis.” 25

       63.     The emergence of virtual infrastructure provided a technology foundation to

achieve consolidation, and according to the ’687 patent, “organizations have become increasingly

concerned with such redundancies and how they can best achieve consolidation of capacity to

reduce operating costs.” 26 The problems IT organization faced at the time were that “[c]omplex

systems configurations, diverse business requirements, dynamic workloads and the heterogeneous


24
       ’687 patent, 1:26-41.
25
       ’687 patent, 1:42-54.
26
       ’687 patent, 1:55-57.


                                                    21
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 22 of 288 PageID #: 4196



nature of distributed systems can cause incompatibilities between systems.                       These

incompatibilities limit the combinations of systems that can be consolidated successfully. In

enterprise computing environments, the virtually infinite number of possible consolidation

permutations which include suboptimal and incompatibility system combinations make choosing

appropriate consolidation solutions difficult, error-prone, and time consuming.” 27 This virtually

infinite number of possible consolidation permutations make it impossible to choose the

appropriate consolidation with mental processes (i.e., performing the calculations using pen and

paper). Attempting to manually perform the claimed invention directed to a problem of computer

technology, would not achieve the results described in the ’687 patent. The ’687 patent claimed a

way to solve technological problems that existed within the field of virtual environments. It

provides a technological solution to a problem rooted in computer technology, improving the way

server networks function. It also provides a non-conventional technique that generates new data

for analyzing the virtualized computer environment.

        64.    The ’687 patent addresses the technological problems not by a mere nominal

application of a generic computer to practice the invention, but by “recogniz[ing] that virtualization

often involves more than considering sizing, for example, it is beneficial to understand all the

constraints that govern and impact a target environment and ensure that these constraints are taken into

account when planning and managing a virtual environment. This has been found to be particularly

true of virtualization infrastructures such as VMware Infrastructure®, where sophisticated features

such as vMotion, distributed resource scheduling (DRS) and HA require careful planning and diligent

administration of virtual environments. It has been found that to fully realize the capabilities of the

virtualization infrastructure, the virtualization scheme being used should be combined with accurate



27
        ’687 patent, 2:12-21.


                                                  22
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 23 of 288 PageID #: 4197



intelligence and focused analytics in order to safely and effectively transform existing systems into a

new virtual paradigm. In order to provide such intelligence and focused analytics, an analysis program

for determining compatibilities in a computing environment . . . can be utilized along with specific

virtualization rule sets and user interfaces (UIs) to address the considerations of a virtualization

infrastructure.” 28 The ’687 patent addresses the shortcomings in prior systems, discussed above,

with its improvement in the way virtualized servers function.

       65.     The ’687 patent recites “evaluating the placement of said virtual machines in said

virtualized environment using said data sets by evaluating each virtual guest against each virtual

host and other virtual guests using one or more rule sets pertaining to said technical, business and

workload constraints to determine guest-host placement.” 29 By determining host placements

based on these constraints, the ’687 patent improves the function of servers as compared to prior

systems by improving efficiency, reducing redundancies and under-utilized hardware, reducing or

eliminating unnecessary processing capacity and incompatibilities, reducing errors, decreasing

costs, requiring less maintenance, decreasing heat and power consumption, ease of maintaining

compliance or risk de-concentration, and generally being easier to manage.

       66.     Rule sets described in detail in the ’687 patent, as well as the application

incorporated by reference, U.S. patent application Ser. No. 11/535,308, entitled “Method for

Evaluating Computer Systems.” For example, the ’687 patent describes that “[r]ules comprised

by a rule set 28 may reference common parameters but perform different tests to identify different

forms of incompatibilities that may have different levels of importance. For example, a version

four operating system versus a version three operating system may be considered less costly to




28
       ’687 patent, 5:52-6:4.
29
       ’687 patent, 38:64-39:2.


                                                  23
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 24 of 288 PageID #: 4198



remedy and thus less detrimental than a version five operating system compared to a version one

operating system. As can be seen, even though the operating systems are different in both cases,

the nature of the difference can also be considered and different weights and/or remedies applied

accordingly. Rules can also test for similarities that indicate contentions which can result in

incompatibilities between systems. For example, rules can check for name conflicts with respect

to system names, database instance names, user names, etc.” 30

       67.     The ’687 patent also discusses generating a new virtual environment design for

virtualizing computer system and conducting compatibility analyses, and refer to consolidating

virtual environments by moving from one system to another. 31 The compatibility analyses

discussed in the ’687 patent include N-to-1, N-by-N, and 1-to-1 analyses, which are multi-

dimensional compatibility analyses that make possible the VM “optimal placements” discussed in

the ’687 patent. They make possible the tangible benefits that are not well-known or conventional,

such as greater IT efficiencies, reduced operating costs, faster workload deployment, increased

application performance, higher server availability, ease of maintaining compliance or risk de-

concentration, and reduced complexity. As such, the “intelligence and focused analytics” the ’687

patent is directed to provide a specific improvement over prior systems that is not well-known or

conventional, resulting in an improved automated evaluation of IT infrastructure for purposes of

optimization. For example, VMware has acknowledged that its prior versions “did not support

affinity between VMs and hosts,” but as it described in an article about “lessons learned,” it added

that feature, which is covered by the ’687 patent, because “[w]hile VM-to-VM affinity was

sufficient for most technical use-cases, there were other requirements such as software licensing


30
       ’687 patent, 12:19-33.
31
       ’687 patent, 37:28-67.



                                                24
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 25 of 288 PageID #: 4199



that made administrators want to isolate VMs onto a set of hosts.” 32 The ’687 patent is tailored to

these improvements in the field of virtual environments, one specific area of computer technology.

       68.     Claim 7 is directed to a “method for validating an existing virtualized environment

comprising a plurality of virtual machines placed on one or more virtual hosts.” It recites

“obtaining a data set for each of said plurality of virtual machines, each data set comprising

information pertaining to technical, business, and workload constraints.” Claim 7’s method also

involves “evaluating each virtual guest against each virtual host and other virtual guest using one

or more rule sets pertaining to said technical, business, and workload constraints to determine

guest-host placements.” Claim 7 further recites “identifying the existence of virtual machines with

suboptimal placements to enable alternative placements for said virtual machines.”

       69.     The VMware Accused Products directly infringe at least claim 7. For example,

vROps infringes at least claim 7 when it conducts “Capacity Optimization,” “Workload

Optimization,” including the newly added host-based placement feature, “What-If Analyses,” and

the installation of vROps. When these features are executed, vROps validates an existing

virtualized environment by evaluating each virtual guest with each virtual host and other virtual

guests by using a constraint-based analysis (e.g., technical, workload, and business constraints)

and identifies virtual machines in the virtualized environment that are not optimally placed.

       70.     vROps utilizes a method for validating an existing virtual environment comprising

a plurality of virtual machines placed on one or more hosts. For example, vROps validates virtual

environments comprising of virtual machines and hosts as it conducts “continuous performance



32
      Gulati, et al., VMware Distributed Resource Management: Design, Implementation, and
Lessons Learned, available at https://labs.vmware.com/vmtj/vmware-distributed-resource-
management-design-implementation-and-lessons-learned (Ex. 13).



                                                25
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 26 of 288 PageID #: 4200



optimization . . . driven by business and operational intent . . . .”33 vROps validates and manages

virtualized environments by automating and simplifying “IT operations management” and by

providing “unified visibility from applications to infrastructure across physical, virtual, and cloud

environments.” 34 Generally, vROps assesses the placements of virtual machines on hosts using

multiple criteria, and therefore, vROps is capable of validating whether an environment in is an

optimized state. It validates an existing virtualized environment that includes VMs and hosts, as

shown in the video below: 35




33
        Self-Driving Operations by VMware vRealize Operations, Datasheet at 1, available at
https://www.vmware.com/content/dam/digitalmarketing/vmware/en/pdf/products/vCenter/vmwa
re-vrealize-operations-datasheet.pdf (Ex. 14 (highlighting added)).
34
        Id. (Self-Driving Operations by VMware vRealize Operations Datasheet at 1, Ex. 14
(highlighting added)).
35
        Screenshot from VMware Video, VMware vRealize Operations, Workload Optimization
– Overview, available at https://www.youtube.com/watch?v=w7Y4uEayltM&feature=youtu.be
(Ex. 15). A full version of the video from which the screenshot (Ex. 15) was taken has been
provided as Ex. 35.



                                                 26
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 27 of 288 PageID #: 4201




       71.     vROps also obtains a data set for each of said plurality of virtual machines, each

data set comprising information pertaining to technical, business, and workload constraints. For

example, vROps obtains “performance data from monitored software and hardware resources in

your enterprise and provides predictive analysis and real-time information about problems.” 36 It

“monitors your ESXi hosts and the virtual machines located on them,” and “monitors virtual

machines running in a vCenter Server, analyzes longer-term historical data, and provides forecast

data about predictable patterns of resource usage to Predictive DRS. Based on these predictable

patterns, Predictive DRS moves to balance resource usage among virtual machines.” 37 Predictive

DRS is a feature included in vROps. It also computes “analytics [that] provide precise tracking,

measuring, and forecasting of data center capacity, usage, and trends to help manage and optimize

resource use, system tuning, and cost recovery.” 38

       72.     Examples     of    technical    (e.g.,   configuration)   and   workload    (e.g.,

utilization/performance) data vROps uses can be found illustrated in the various components of

the interface shown below. 39 Further, for technical constraints: “The VM dashboard focuses on

highlighting the key configurations of the virtual machines in your environment. You can use this

dashboard to find inconsistencies in configuration within your virtual machines and take quick

remedial measures.” 40 And vROps can “[use] the Workload Utilization widget to identify which

workload objects are underutilized and overutilized.” 41



36
       Supra n. 8 (vRealize Operations Manager 7.0 Help Guide at 486, Ex. 5).
37
       Id. (vRealize Operations Manager 7.0 Help Guide at 120, Ex. 5).
38
       Id. (vRealize Operations Manager 7.0 Help Guide at 770, Ex. 5).
39
       Id. (vRealize Operations Manager 7.0 Help Guide at 684, Ex. 5).
40
       Id. (vRealize Operations Manager 7.0 Help Guide at 496, Ex. 5).
41
       Id. (vRealize Operations Manager 7.0 Help Guide at 485, Ex. 5).


                                                27
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 28 of 288 PageID #: 4202




      73.    Further, vROps uses business constraints corresponding to VMs as shown below:42




42
      Supra n. 22 (Dias, Ex. 10).


                                            28
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 29 of 288 PageID #: 4203




       74.     Further, for business constraints: “You can use vCenter Server tagging to tag VMs,

hosts, and/or clusters with specific tags. vRealize Operations Manager can be configured to

leverage tags to define business-related placement constraints: VMs can only be placed on

hosts/clusters with matching tags.” 43

       75.     vROps also evaluates the placement of said virtual machines in said virtualized

environment using said data sets by evaluating each virtual guest against each virtual host and

other virtual guests using one or more rule sets pertaining to said technical, business and workload

constraints to determine guest-host placements. For example, as depicted above, vROps evaluates

placements of virtual machines when conducting “Workload Optimization.” vROps “monitors

virtual objects and collects and analyzes related data that is presented to users in graphical form at

the Workload Optimization screen. Depending on what appears on the screen, you might use


43
       Supra n. 8 (vRealize Operations Manager 7.0 Help Guide at 631, Ex. 5).


                                                 29
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 30 of 288 PageID #: 4204



optimization functions to distribute a workload differently in a data center or customer data center.

Or you may decide to perform more research, including checking the Alerts page to determine if

any alerts have been generated for objects or interest.” 44 It “provides for moving virtual compute

resources and their file systems dynamically across datastore clusters within a data center or

custom data center. Using Workload Optimization, you can rebalance virtual machines and

storage across clusters, relieving demand on an overloaded individual cluster and maintaining or

improving cluster performance.       You can also set your automated rebalancing policies to

emphasize VM consolidation, which potentially frees up hosts and reduces resource demand.” 45

       76.     In addition, vROps’ “Workload Optimization offers you the potential to automate

fully a significant portion of your cluster workload rebalancing tasks” by, among other things,

tagging virtual machines for “Host-Based Virtual Machine Placement” and “Tag-Based VM

Placement in Clusters.” 46 “[W]hen the system runs an optimization, it uses VM-to-host tag

matching to ensure that VMs are moved to - or stay with – the appropriate host.” 47 vROps uses

“host-based VM placement to tie your VMs more closely to your infrastructure. By using vCenter

Server to tag hosts and VMs with specific tags, you make certain that when the system runs an

optimization, it uses VM-to-host tag matching to ensure that VMs are moved to – or stay with –

the appropriate host.” 48 Accordingly, vROps evaluates each virtual guest against each virtual host

and other virtual guests when optimizing the workload across clusters and hosts.




44
       Supra n. 8 (vRealize Operations Manager 7.0 Help Guide at 633, Ex. 5).
45
       Id. (vRealize Operations Manager 7.0 Help Guide at 625, Ex. 5).
46
       Id. (vRealize Operations Manager 7.0 Help Guide at 626, Ex. 5).
47
       Id. (vRealize Operations Manager 7.0 Help Guide at 630, Ex. 5).
48
       Id. (vRealize Operations Manager 7.0 Help Guide at 630, Ex. 5).


                                                 30
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 31 of 288 PageID #: 4205



       77.     Lastly, vROps identifies the existence of virtual machines with suboptimal

placements to enable alternative placements for virtual machines. vROps meets this limitation

when it conducts workload optimization, which identifies sub-optimal VM placements.

       78.     Based on the above, the VMware Accused Products directly infringe at least, but

not limited to, claim 7 of the ’687 patent.

               2.      The ’367 Patent

       79.     On May 16, 2017, the U.S. Patent and Trademark Office duly and legally issued

the ’367 patent, entitled “System and Method for Determining and Visualizing Efficiencies and

Risks in Computing Environments,” with Andrew Derek Hillier as inventor. The earliest

application related to the ’367 patent was filed on August 16, 2011. A true and correct copy of the

’367 patent is attached as Exhibit 16.

       80.     The ’367 patent is directed to technological solutions with practical applications

that address problems specifically grounded in enterprise IT environments. For example, the ’367

patent explains that “[m]odern data centers typically comprise hundreds if not thousands of

servers. Each server supplies a finite amount of resource capacity, typically in the form of, but not

limited to: central processing unit (CPU) capacity, memory or storage capacity, disk input/output

(I/O) throughput, and network I/O bandwidth. Workloads running on these servers consume

varying amounts of these resources. With the advent of virtualization and cloud technologies,

individual servers are able to host multiple workloads.” 49

       81.     The ’367 patent further explains that “[p]ercent CPU utilization, which corresponds

to the ratio of CPU usage relative to CPU capacity, is a common measure of how effectively servers

are being utilized. Various other metrics may be used to determine resource utilization for


49
       ’367 patent, 1:23-31.


                                                 31
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 32 of 288 PageID #: 4206



computing systems. Organizations may wish to measure and evaluate efficiencies and risks in

computing environments but often do not have convenient ways to perform such measurements

and evaluations.” 50

        82.     The ’367 patent addresses these technological problems by not only a mere nominal

application of a generic computer to practice the invention, but by requiring the computations of

“at least one score quantifying efficiencies and/or risks associated . . . based on the resource

utilization or performance data, the capacity data, and the at least one operational policy.” 51 The

’367 patent also requires the “displaying an indicator for at least one of the plurality of computing

entities in a graphical representation based on the corresponding score.” 52 Such scores and

indicators provide for a convenient and efficient way for IT organization to determine resource

optimization for computing systems.

        83.     This notion was explained during the prosecution of the underlying patent

application: “the technical problem is solved by the present invention by computing efficiency

scores for computing entities based on resource utilization data, resource capacity data, and

operational policies relating to resource allocation. These scores thus reflect conditions prevailing

in an apparatus or system – in particular conditions as to the utilization and availability of resources

(such as CPU/memory capacity) – and these conditions are visually indicated by generating a

graphical display with an indicator for at least one computing entity.” 53 As such, the ’367 patent

is directed to a novel way to measure, evaluate, and visualize efficiencies and risks in an IT




50
        ’367 patent, 1:32-39.
51
        ’367 patent, 1:49-52.
52
        ’367 patent, 11:25-27.
53
        U.S. Patent Application No. 14/180,438, Apr. 22, 2016 Response to Office Action (Ex.
17).


                                                  32
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 33 of 288 PageID #: 4207



infrastructure, resulting in a specific improvement over prior systems that is not well-known or

conventional.

       84.      Claim 1 of the ’367 patent is directed to a “method performed by a processor in a

computing system.” vROps is performed by a processor in a computing system. Claim 1 further

recites “obtaining resource utilization or performance data pertaining to a plurality of computing

entities in a computing environment, and capacity data specifying resource capacities for the

plurality of computing entities in the computing environment” and “obtaining at least one

operational policy defining criteria to determine whether the utilization or performance of an entity

is in an acceptable range relative to its capacity or performance limits.” Claim 1’s method also

recites “computing at least one score quantifying efficiencies and/or risks associated with

corresponding ones of the entities in the computing environment, based on the resource utilization

or performance data, the capacity data, and the at least one operational policy.”

       85.      Claim 1 further involves “displaying an indicator for at least one of the plurality of

computing entities in a graphical representation based on the corresponding score,” “wherein each

indicator is positioned in the graphical representation according to the corresponding score such

that the positioned indicator shows in a spatial manner, relative efficiencies and/or risks for the

corresponding entity by positioning the indicator in one of a first portion indicative of risk

associated with having infrastructure in the computing environment that cannot service workload

demands and meet criteria specified in the at least one operational policy, a second portion

indicative of an amount of infrastructure in the computing environment that can service workload

demands based on the at least one operational policy, or a third portion indicative of inefficiencies

associated with having more than the required amount of infrastructure in the computing

environment to service workload demands based on the at least one operational policy.”




                                                 33
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 34 of 288 PageID #: 4208



         86.   Figure 4 of the ’367 patent is instructive because it is representative of an

embodiment of the claimed invention and because vROps has an identical feature as depicted

below:




                                    ’367 patent, Figure 4




                                             34
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 35 of 288 PageID #: 4209




       87.     As illustrated above 54 and explained in detail below, the VMware Accused

Products directly infringe at least claim 1 of the ’367 patent.

       88.     vROps obtains resource utilization or performance data pertaining to a plurality of

computing entities in a computing environment, and capacity data specifying resource capacities

for the plurality of computing entities in the computing environment. For example, vROps’

“analytics provide precise tracking, measuring and forecasting of data center capacity, usage, and

trends to help manage and optimize resource use, system tuning, and cost recovery. The system

monitors stress thresholds and alerts you before potential issues can affect performance. Multiple

pre-set reports are available. You can plan capacity based on historical usage and run what-if

scenarios as your requirements expand.” 55 vROps also “use[s] the Capacity Optimization and


54
        Overbeek, D., vRealize Operations 6.2: Intelligent Workload Placement with DRS,
VMware Blogs, available at https://blogs.vmware.com/management/2016/02/vrealize-operations-
6-2-intelligent-workload-placement-with-drs-2.html (Ex. 18).
55
        Supra n. 8 (vRealize Operations Manager 7.0 Help Guide at 770, Ex. 5).



                                                 35
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 36 of 288 PageID #: 4210



Reclaim features to assess workload status and resource contention in data centers across your

environment. You can determine time remaining until cpu, memory, or storage resources run out

and realize cost savings when underutilized VMs can be reclaimed and deployed where needed.” 56

       89.      vROps likewise obtains performance data from monitored software and hardware

resources in your enterprise and provides predictive analysis and real-time information about

problems. 57 It “monitors your ESXi hosts and the virtual machines located on them,” and

“monitors virtual machines running in a vCenter Server, analyzes longer-term historical data, and

provides forecast data about predictable patterns of resource usage to Predictive DRS. Based on

these predictable patterns, Predictive DRS moves to balance resource usage among virtual

machines.” 58

       90.      Next, vROps obtains at least one operational policy defining criteria to determine

whether the utilization or performance of an entity is in an acceptable range relative to its capacity

or performance limits. For example, in vROps “[a]dministrators assign policies to object groups

and applications to support Service Level Agreements (SLAs) and business priorities. When you

use policies with object groups, you ensure that the rules defined in the policies are quickly put

into effect for the objects in your environment.” 59 As a further example, vROps “[u]se host-based

VM placement to tie your VMs more closely to your infrastructure. By using vCenter Server to

tag hosts and VM with specific tags, you make certain that when the system runs an optimization,




56
       Supra n. 8 (vRealize Operations Manager 7.0 Help Guide at 770, Ex. 5).
57
       Id. (vRealize Operations Manager 7.0 Help Guide at 486, Ex. 5).
58
       Id. (vRealize Operations Manager 7.0 Help Guide at 120, Ex. 5).
59
       Id. (vRealize Operations Manager 7.0 Help Guide at 304, Ex. 5).



                                                 36
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 37 of 288 PageID #: 4211



it used VM-to-host tag matching to ensure that VMs are moved to – or -stay with – the appropriate

host.” 60

        91.    Further, vROps computes at least one score quantifying efficiencies and/or risks

associated with corresponding ones of the entities in the computing environment, based on the

resource utilization or performance data, the capacity data, and the at least one operational policy.

For example, vROps provides “the efficiency widget that is the status of the efficiency-related

alerts for the objects it is configured to monitor. Efficiency alerts in vRealize Operations Manager

usually indicate that you can reclaim resources. You can create one or more efficiency widgets

for objects that you add to your custom dashboards.” 61 In addition, scores “quantifying efficiencies

and/or risks” can be observed in the vROps dashboard below. 62




60
      Id. (vRealize Operations Manager 7.0 Help Guide at 630, Ex. 5).
61
      Id. (vRealize Operations Manager 7.0 Help Guide at 408, Ex. 5).
62
      Supra n. 55 (Overbeek, vRealize Operations 6.2: Intelligent Workload Placement with
DRS, Ex. 18).


                                                 37
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 38 of 288 PageID #: 4212



       92.     Lastly, vROps displays an indicator for at least one of the plurality of computing

entities in a graphical representation based on the corresponding score, wherein each indicator is

positioned in the graphical representation according to the corresponding score such that the

positioned indicator shows in a spatial manner, relative efficiencies and/or risks for the

corresponding entity by positioning the indicator in one of a first portion indicative of risk

associated with having infrastructure in the computing environment that cannot service workload

demands and meet criteria specified in the at least one operational policy, a second portion

indicative of an amount of infrastructure in the computing environment that can service workload

demands based on the at least one operational policy, or a third portion indicative of inefficiencies

associated with having more than the required amount of infrastructure in the computing

environment to service workload demands based on the at least one operational policy.”

       93.     For example, the “first portion” is depicted in the illustration of vROps above by

“overutilized ZONE,” the “second portion” is depicted by “optimal ZONE,” and the “third

portion” is depicted the “underutilized ZONE.”

       94.     Based on the above, the VMware Accused Products directly infringe at least, but

not limited to, claim 1 of the ’367 patent.



       95.     VMware’s use of infringing technology has increased over the years, culminating

in its recent release of vROps 7.0 and now the new release of vROps 7.5. And VMware shows no

signs of stopping. VMware has even more recently indicated its intent to move into the native and

hybrid cloud environments. In its marketing materials, VMware is touting enhancements related

to cloud migration as one of the biggest feature enhancements in the recent vROps 7.5 release.

And, in these materials, VMware emphasizes that vROps can manage workloads in VMware




                                                 38
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 39 of 288 PageID #: 4213



Cloud on AWS. With its launch of vROps 7.0 and vROps 7.5, VMware’s products are now

workable and attractive to these customers because they incorporate Densify’s patented

technology.

        96.     Upon information and belief, VMware is offering steep discounts (e.g., single, one-

time, and bundled discounts) to subscribe to vROps 7.0. By doing so, VMware is foreclosing the

infrastructure optimization market.    Although Densify has been competitive with VMware,

customers have used Densify alongside VMware’s management tools like DRS and vROps. On

information and belief, VMware is telling customers that there is no need for them to have Densify

now that VMware has its new functionality – functionality that infringes Densify’s patents. As

such, Densify cannot compete effectively when its patents are infringed. Once customers are lost

and market share diminished, the barrier to entry would be insurmountable for Densify to compete

again in the same market space.

        97.     Accordingly, Densify has brought this action to stop VMware from using copied

technology to take customers from Densify.




        98.     Densify incorporates by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        99.     VMware has infringed and continues to infringe the ’687 Patent. VMware directly

infringes the ’687 patent under 35 U.S.C. §271(a) by making, using, selling, offering for sale,

and/or importing in this District and into the United States products and/or methods covered by

one or more claims of the ’687 patent, including, but not limited to, the VMware Accused Products.

As an example, the VMware Accused Products infringe at least claim 7 of the ’687 patent.




                                                39
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 40 of 288 PageID #: 4214



       100.    VMware also indirectly infringes the ’687 patent by inducing others to infringe

and/or contributing to the infringement of others, including third party users of the VMware

Accused Products in this District and elsewhere in the United States.

       101.    Specifically, on information and belief, VMware has had knowledge of its

infringement of the ’687 patent since at least the time of service of this Complaint and before the

time of service of the Complaint, including for the reasons that, for example: Densify’s products

were well-known and publicized; Densify has received press coverage (including at VMworld) of

its pioneering technological developments in virtual infrastructure optimization; Densify has

marketed its products with notices regarding the ’687 patent; former Densify customer

representatives and industry analysts that were intimately familiar with Densify and its products

are now at VMware; and Densify and VMware are competitors in the same industry, giving

VMware reason to investigate Densify’s patents on the technologies. To the extent that VMware

lacked knowledge of its infringement of the ’687 patent before the time of service of this

Complaint, it remained willfully blind by affirmatively avoiding investigating Densify’s patents

or inspecting Densify’s website.

       102.    Upon information and belief, Densify alleges that VMware has actively induced

the infringement of the ’687 patent under 35 U.S.C. § 271(b) by actively inducing the infringing

use of the VMware Accused Products by third parties in the United States. Densify is informed

and believes, and thereon alleges, that these third parties infringe the ’687 patent in violation of 35

U.S.C. § 271(a) by using the VMware Accused Products.

       103.    VMware actively induces others, including customers, administrators, and

operators, to infringe by, among other activities, providing instructions, training, and support for




                                                  40
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 41 of 288 PageID #: 4215



the use of the VMware Accused Products through websites, technical documents and manuals,

tutorials, and support services.

        104.   For example, VMware provides websites and blogs that instructs customers or other

third    parties       how     to      use    the        VMware   Accused       Products     (e.g.,

https://blogs.vmware.com/management/2018/09/self-driving-all-the-way-to-the-host-oh-yeah-

host-based-placement.html, Ex. 19).

        105.   As another example, VMware provides customers and third parties with technical

documents,      like     the       vRealize   Operations      Manager    Help      Guide     (e.g.,

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf, Ex. 5), that teach customers, administrators, and other third parties how to use the

VMware Accused Products in an infringing manner.

        106.   Further, VMware hosts industry events (e.g., VMworld), local seminars, as well as

live and on-demand webcasts and webinars to teach customers and third parties how to use the

VMware Accused Products. 63 Specifically, such events provide for sessions that teach and show

step-by-step how the customers can use, configure, manage, operate, etc. their VMware Accused

Products. Accordingly, VMware actively induces third parties to infringe the ’687 patent.

        107.   Upon information and belief, VMware contributorily infringes the ’687 patent

under 35 U.S.C. § 271(c) by importing, selling and/or offering to sell within the United States the

VMware Accused Products (or components thereof) that constitute a material part of the claimed

invention and are not staple articles of commerce suitable for substantial non-infringing use. For



63
        E.g., https://blogs.vmware.com/management/2018/08/vmworld-las-vegas-recommended-
self-driving-operations-sessions.html (Ex. 20); Screenshot from HOL-1971-01-CMP - What's
New in vRealize Operations Manager 7.0, VMware Hands-on Labs - Cloud Management Platform,
available at https://labs.hol.vmware.com/HOL/catalogs/catalog/873 (Ex. 21).


                                                    41
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 42 of 288 PageID #: 4216



example, when VMware provides vROps to its customers or other third parties, as part of a suite

of software products, vROps constitutes a material component of the suite of software products

that infringe or vROps is a material component used in practicing the ’687 patent. vROps is

especially adapted for use in an infringing manner without substantial non-infringing uses. And

VMware has provided components of vROps, which constitute a material part of the claimed

invention and are not staple articles of commerce suitable for substantial non-infringing use.

        108.   In addition, VMware offers to sell and sells the VMware Accused Products to

resellers who then incorporate the VMware Accused Products into infringing products which are

used, sold, offered for sale, and or/or imported in the United States in an infringing manner.

Accordingly, VMware contributorily infringes the ’687 patent.

        109.   Densify has no adequate remedy at law against VMware’s acts of infringement, and

unless VMware is enjoined from its infringement of the ’687 patent, Densify will suffer irreparable

harm.

        110.   VMware, by way of its infringing activities, has caused and continues to cause

Densify to suffer damages, the exact amount to be determined at trial. The damages include lost

profits and/or reasonable royalty damages based on VMware’s infringement. Densify’s products

have been marked with Densify’s patents since at least or around March 2015.

        111.   Densify is further informed, and on this basis alleges, that VMware’s infringement

of the ’687 patent has been and continues to be deliberate and willful, and, therefore, this is an

exceptional case warranting an award of enhanced damages for up to three times the actual

damages awarded and attorney’s fees to Densify pursuant to 35 U.S.C. §§ 284-285. As noted

above, VMware has had knowledge of the ’687 patent and its infringement thereof, and yet has

deliberately continued to infringe in a wanton, malicious, and egregious manner, with reckless




                                                42
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 43 of 288 PageID #: 4217



disregard for Densify’s patent rights. Thus, VMware’s infringing activities have been and continue

to be consciously wrongful.




        112.    Densify incorporates by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        113.    VMware has infringed and continues to infringe the ’367 Patent. VMware directly

infringes the ’367 patent under 35 U.S.C. §271(a) by making, using, selling, offering for sale,

and/or importing in this District and into the United States products and/or methods covered by

one or more claims of the ’367 patent, including, but not limited to, the VMware Accused Products.

As an example, the VMware Accused Products infringe at least claim 1 of the ’367 patent.

        114.    VMware also indirectly infringes the ’367 patent by inducing others to infringe

and/or contributing to the infringement of others, including third party users of the VMware

Accused Products in this District and elsewhere in the United States.

        115.    Specifically, on information and belief, VMware has had knowledge of its

infringement of the ’367 patent since at least the time of service of this Complaint and before the

time of service of the Complaint, including for the reasons that, for example: Densify’s products

were well-known and publicized; Densify has received press coverage (including at VMworld) of

its pioneering technological developments in virtual infrastructure optimization; Densify has

marketed its products with notices regarding the ’367 patent; former Densify customer

representatives and industry analysts that were intimately familiar with Densify and its products

are now at VMware; and Densify and VMware are competitors in the same industry, giving

VMware reason to investigate Densify’s patents on the technologies. To the extent that VMware

lacked knowledge of its infringement of the ’367 patent before the time of service of this


                                                43
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 44 of 288 PageID #: 4218



Complaint, it remained willfully blind by affirmatively avoiding investigating Densify’s patents

or inspecting Densify’s website.

       116.    Upon information and belief, Densify alleges that VMware has actively induced

the infringement of the ’367 patent under 35 U.S.C. § 271(b) by actively inducing the infringing

use of the VMware Accused Products by third party users in the United States. VMware actively

induces others, including customers, administrators, and operators, to infringe by, among other

activities, providing instructions, training, and support for the use of the VMware Accused

Products through websites, technical documents and manuals, tutorials, and support services. Acts

of inducement are set forth in Paragraphs 98-102.

       117.    Upon information and belief, VMware contributorily infringes the ’367 patent

under 35 U.S.C. § 271(c) by importing, selling and/or offering to sell within the United States the

VMware Accused Products (or components thereof) that constitute a material part of the claimed

invention and are not staple articles of commerce suitable for substantial non-infringing use. For

example, VMware has provided components of vROps, which constitute a material part of the

claimed invention and are not staple articles of commerce suitable for substantial non-infringing

use. Accordingly, VMware contributorily infringes the ’367 patent.

       118.    In addition, VMware offers to sell and sells the Accused Products to resellers who

then incorporate the VMware Accused Products into infringing products which are used, sold,

offered for sale, and or/or imported in the United States in an infringing manner. Accordingly,

VMware contributorily infringes the ’367 patent.

       119.    Densify has no adequate remedy at law against VMware’s acts of infringement, and

unless, VMware is enjoined from its infringement of the ’367 patent, Densify will suffer

irreparable harm.




                                                44
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 45 of 288 PageID #: 4219



        120.    VMware, by way of its infringing activities, has caused and continues to cause

Densify to suffer damages, the exact amount to be determined at trial. The damages include lost

profits and/or reasonable royalty damages based on VMware’s infringement. Densify’s products

have been marked with Densify’s patents since at least or around March 2015.

        121.    Densify is further informed, and on this basis alleges, that VMware’s infringement

of the ’367 patent has been and continues to be deliberate and willful, and, therefore, this is an

exceptional case warranting an award of enhanced damages for up to three times the actual

damages awarded and attorney’s fees to Densify pursuant to 35 U.S.C. §§ 284-285. As noted

above, VMware has had knowledge of the ’367 patent and its infringement thereof, and yet has

deliberately continued to infringe in a wanton, malicious, and egregious manner, with reckless

disregard for Densify’s patent rights. Thus, VMware’s infringing activities have been and continue

to be consciously wrongful.




        122.    Densify incorporates by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        123.    Densify owns all right, title, and interest in and to the trademark and service marks

including “DENSIFY,” “DENSIFICATION,” and “DENSIFYING” (collectively, the “Densify

Marks”). Densify has used the marks in connection in interstate commerce in connection with its

goods and services since at least as early as 2015.

        124.    Densify has invested and continues to invest substantial resources into promoting

the Densify Marks. As a result, the Densify Marks have come to be associated exclusively with a

single source, specifically, Densify’s products and services. The Densify Marks have achieved


                                                 45
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 46 of 288 PageID #: 4220



secondary meaning. They embody the substantial goodwill Densify has built in its company and

its well-regarded products. The Densify Marks are distinctive.

       125.     The below picture shows Densify’s use of its mark on the exterior of its offices in

Markham, Ontario. 64




       126.    The below picture shows Densify’s use of its mark when it sponsored a NASCAR

at the Daytona 500. 65 Other examples of Densify’s use of the Densify Marks are included as

Exhibits 24 – 25. 66




64
        Photograph of Densify’s exterior offices in Markham, Ontario (Ex. 22).
65
        Twitter, @Densify, available at https://twitter.com/Densify/status/958020795648892934
(Ex. 23).
66
        Densify, Densify Brand Resources, available at https://www.densify.com/company/brand
(Ex. 24); Densify, Dedicated Cloud & Infrastructure Experts at Your Service, available at
https://www.densify.com/service/expert-insight (Ex. 25).


                                                46
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 47 of 288 PageID #: 4221




         127.   Upon information and belief, VMware was aware of Densify’s use of the Densify

Marks.

         128.   On May 12, 2016, Densify launched its website, http://www.densify.com. The

launch of the website was accompanied by a press release.

         129.   On June 28, 2017, Densify launched a branding project under the name “Densify.”

This rebranding included a press release as well as a substantial advertising campaign. These

materials were sent to customers and potential customers in Delaware.

         130.   On August 14, 2018, Densify filed an application for trademark protection with the

United States Patent and Trademark Office, with the serial number 88078131, for the mark

“DENSIFY.” That application is currently pending.

         131.   Upon information and belief, VMware has regularly and continuously infringed

upon Densify’s marks in connection with the sale, offering for sale, distribution, or advertising of

its products and services, words and symbols that infringe upon Densify’s trademarks and service

marks.



                                                47
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 48 of 288 PageID #: 4222



        132.    Upon information and belief, since at least 2018, VMware has infringed upon

Densify’s marks by using them in its sales materials, videos, presentations, and documentation.

Examples of VMware’s infringing use are included as Exhibits 14 and 26 – 30. 67

        133.    Upon information and belief, VMware uses the marks to increase the commercial

value of its products and services by creating an association with Densify’s award-winning

optimization products and services. For example, VMware promotes its “Top Reasons to Upgrade

vROps 7.0 and How to Get the Most Out of It” by using “densification” as shown in the red box

in the figure below. 68




67
        Jones, M., Upgrade to Self-Driving Operations at up to 65% off!, VMware Blogs, available
at https://blogs.vmware.com/management/2018/10/upgrade-to-self-driving-operations-at-up-to-
65-off.html (Ex. 26 at 2 (highlighting added));
        Supra n. 34 (Self-Driving Operations by VMware vRealize Operations, Datasheet at 1 (Ex.
14 (highlighting added)));
        Overbeek, D., Cloud Management Platform (CMP) – Intelligent Provisioning and
Optimization,                VMware                 Blogs,               available             at
https://blogs.vmware.com/management/2018/11/cloud-management-platform-cmp-intelligent-
provisioning-and-optimization.html (Ex. 27 at 1 (highlighting added));
        Overbeek, D., Start Running a Self-Driving Datacenter – vRealize Operations 7.0
Workload            Optimization!,          VMware            Blogs,          available        at
https://blogs.vmware.com/management/2018/09/start-running-a-self-driving-datacenter-vrealize-
operations-7-0-workload-optimization.html (Ex. 28 at 2 (highlighting added));
        Screenshot from VMware EMEA, Top Reasons to Upgrade to vROps 7.0 and How to Get
the Most Out of It, available at https://www.youtube.com/watch?v=1KRRuntV4aM (Ex. 29
(highlighting added)). A full version of the video from which the screenshot (Ex. 29) was taken
has been provided as Ex. 36;
        Screenshot from Workload Optimization - Densifying to Repurpose Hosts, VMware Cloud
Management, available at https://www.youtube.com/watch?v=IymKQdg3oNE (Ex. 30). A full
version of the video from which the screenshot (Ex. 30) was taken has been provided as Ex. 34.
68
        Supra n. 68 (Screenshot from VMware EMEA, Ex. 29 (highlighting added)).


                                               48
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 49 of 288 PageID #: 4223




       134.    Upon information and belief, VMware’s use of Densify’s marks is likely to create

confusion. Both VMware and Densify sell services within the same market and most of Densify’s

customers are also VMware users.

       135.    Upon information and belief, VMware has customers within the state of Delaware,

and regularly solicits further business within the state of Delaware. Upon information and belief,

it uses materials that infringe upon Densify’s trade and service marks within the state of Delaware

and in interstate commerce.

       136.    Upon information and belief, Densify has been harmed by, and will continue to be

harmed by, VMware’s infringing conduct. VMware’s actions have caused monetary damages to

Densify, by creating confusion in the minds of consumers as to what products and services they

were being sold, and by depriving Densify of the full value of the Densify Marks. VMware’s use

of the Densify Marks has damaged the goodwill associated with those marks.




                                                49
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 50 of 288 PageID #: 4224



        137.    Upon information and belief, VMware’s infringing conduct causes Densify

irreparable harm, including, but not limited to, depriving Densify of its rights in the Densify Marks,

creating a likelihood of confusion, mistake, or deception within its industry, causing a false

association in the minds of its consumers between Densify and VMware, and incalculable loss of

goodwill.

        138.    VMware’s use of the Densify Marks violates the Lanham Act, 15 U.S.C. §

1125(a).

        139.    VMware’s violation of § 1125(a) was deliberate, willful, and intended to cause

confusion, mistake, or deception in violation of 15 U.S.C. § 1125.

        140.    As a result of VMware’s acts, Densify is entitled to recover VMware’s profits, its

own damages, the costs of this action, and enhanced damages.




        141.    Densify incorporates by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        142.    Densify has common law rights in the state of Delaware and elsewhere to the

Densify Marks.

        143.    VMware has used the Densify Marks or facsimiles thereof to create a likelihood of

customer confusion that VMware’s products use Densify’s products and services, are associated

with Densify or its products or services, or are substantially the same as Densify’s products and

services.

        144.    VMware has passed off its goods and services as those of Densify or otherwise

caused a likelihood of confusion or misunderstanding as to the “the source, sponsorship, approval .




                                                 50
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 51 of 288 PageID #: 4225



. . [or] affiliation, connection, association with, or certification by” between its products and

services and Densify’s products and services in violation of Delaware Code Title 6 § 2532(1)-(3).

       145.    VMware further “[r]epresents that [its] goods or services have sponsorship,

approval, characteristics . . . that they do not have,” namely the sponsorship, approval, or

characteristics of Densify and its products or services, in violation of Delaware Code Title 6 §

2532(5).

       146.    These infringements by VMware add to the commercial value of its products and

services.

       147.    Densify has suffered monetary harm as a result of VMware’s conduct.

       148.    VMware’s conduct, in both its violations of Delaware’s trademark protections and

the federal Lanham Act, constitutes a “deceptive trade practice” within the meaning of Delaware

Code Title 6 § 2532.

       149.    VMware’s acts constitute an exceptional case and have been committed

willfully. Accordingly, Densify is entitled to reasonable attorneys’ fees under Delaware Code

Title 6 § 2533(b).

       150.    Densify is entitled to damages and injunctive relief under Delaware law. Both

Densify and the public will suffer irreparable harm if VMware is permitted to continue its

infringement. Therefore, Densify is entitled to injunctive relief that requires VMware to cease use

of any and all Densify trade and service marks. VMware’s willful actions constitute an exceptional

case, and Densify is therefore entitled to its reasonable attorneys’ fees and such other relief as is

provided by law.




                                                 51
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 52 of 288 PageID #: 4226




        151.    Densify incorporates by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        152.    Densify has valid and protectable common law rights in the Densify Marks.

        153.    Densify is the senior user of the Densify Marks.

        154.    VMware’s conduct constituted infringement of Densify’s common law rights in the

Densify Marks.

        155.    VMware’s use of the Densify Marks on unauthorized products and services is likely

to cause confusion as to source, sponsorship, affiliation, or origin of VMware’s products and

services.

        156.    VMware’s use of the Densify Marks is likely to deceive others as to the relationship

between VMware and Densify.

        157.    VMware’s wrongful acts of infringement have permitted, continue to permit, and

will permit VMware to earn substantial profits on the basis of Densify’s reputation and goodwill

embodied in the marks.

        158.    As a direct and proximate result of VMware’s wrongful acts of infringement,

Densify has been, continues to be, and will be harmed.

        159.    Densify is entitled to damages and injunctive relief under Delaware law. Both

Densify and the public will suffer irreparable harm if VMware is permitted to continue its

infringement. Therefore, Densify is entitled to injunctive relief that requires VMware to cease use

of the Densify Marks.



        160.    WHEREFORE, Densify prays for judgment as follows:


                                                 52
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 53 of 288 PageID #: 4227



          a)     That VMware has infringed, and unless enjoined will continue to infringe, each of

the Asserted Patents;

          b)     That VMware has willfully infringed each of the Asserted Patents;

          c)     That VMware, its officers, agents, servants, and employees, and those persons in

active concert or participation with any of them, be preliminarily, and thereafter permanently,

enjoined from commercially manufacturing, using, offering for sale, selling, or importing the

VMware Accused Products or any other product that infringes, or induces or contributes to the

infringement of the Asserted Patents, prior to the expiration date of the last to expire of those

patents;

          d)     That Densify be awarded monetary relief sufficient to compensate Densify for

damages resulting from VMware’s infringement of the Asserted Patents, including lost profits

and/or a reasonable royalty under 35 U.S.C. § 284, and that such monetary relief be awarded to

Densify with prejudgment and post-judgment interest;

          e)     That Densify be awarded enhanced damages, up to and including trebling of the

damages awarded to Densify;

          f)     That Densify be awarded the attorneys’ fees, costs, and expenses that it incurs

prosecuting this action under 35 U.S.C. § 285;

          g)     Damages, VMware’s profits, and the costs of this action under 15 U.S.C. § 1117;

          h)     Injunctive relief that requires VMware to cease use of the Densify Marks; and

          i)     That Densify be awarded such other and further relief as this Court deems just and

proper.



          161.   Densify demands a trial by jury of any and all issues triable of right before a jury.




                                                  53
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 54 of 288 PageID #: 4228



 Dated: June 18, 2019                     Respectfully submitted,

                                          /s/ Kenneth L. Dorsney


 Sarah O. Jorgensen                       Kenneth L. Dorsney (#3726)
 (pro hac vice)                           kdorsney@morrisjames.com
 sjorgensen@reichmanjorgensen.com         Morris James LLP
 Reichman Jorgensen LLP                   500 Delaware Avenue, Suite 1500
 1201 West Peachtree, Suite 2300          Wilmington, DE 19801
 Atlanta, GA 30309                        Telephone: (302) 888-6800
 Telephone: (650) 623-1403
 Telecopier: (650) 623-1449               Courtland L. Reichman (pro hac vice)
                                          creichman@reichmanjorgensen.com
 Christine E. Lehman                      Shawna Ballard (pro hac vice)
 (pro hac vice)                           sballard@reichmanjorgsensen.com
 clehman@reichmanjorgensen.com            Jennifer P. Estremera (pro hac vice)
 Reichman Jorgensen LLP                   jestremera@reichmanjorgensen.com
 1615 M Street, NW, Suite 300             Phillip Lee (pro hac vice)
 Washington, DC 20036                     plee@reichmanjorgensen.com
 Telephone: (202) 894-7311                Michael G. Flanigan (pro hac vice)
 Telecopier: (650) 623-1449               mflanigan@reichmanjorgensen.com
                                          Joachim B. Steinberg (pro hac vice)
 Jaime Cardenas-Navia                     jsteinberg@reichmanjorgensen.com
 (pro hac vice)                           Kate Falkenstien (pro hac vice)
 jcardenas-navia@reichmanjorgensen.com    kfalkenstien@reichmanjorgensen.com
 Wesley L. White                          Reichman Jorgensen LLP
 (pro hac vice)                           303 Twin Dolphin Drive, Suite 600
 wwhite@reichmanjorgensen.com             Redwood Shores, CA 94065
 Reichman Jorgensen LLP
 100 Park Avenue, Suite 1600              Attorneys for Plaintiffs
 New York, NY 10017                       Cirba Inc. (d/b/a Densify) and Cirba IP, Inc.
 Telephone: (646) 921-1474
 Telecopier: (650) 623-1449




                                         54
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 55 of 288 PageID #: 4229




                 Exhibit 1
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 56 of 288 PageID #: 4230
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 57 of 288 PageID #: 4231




                 Exhibit 2
             Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 58 of 288 PageID #: 4232




Operational Risk
                           Stranded Capacity



                                                                                                 $




      Before                                                                                    After
      Densify                                                                                  Densify
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 59 of 288 PageID #: 4233




                 Exhibit 3
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 60 of 288 PageID #: 4234
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 61 of 288 PageID #: 4235




                 Exhibit 4
   Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 62 of 288 PageID #: 4236
                       https://searchvmware.techtarget.com/tip/What-the-history-of-VMware-reveals-about-its-future-projects




What the history of VMware reveals about its future projects

VMware dominated server virtualization, but was hesitant to embrace the cloud.
Examine VMware's history and its approach to new technology to see where it's headed
next.
The history of VMware presents a company that disrupted the IT industry with server virtualization, but that was hesitant to embrace new technolo­
gies, such as the public cloud. VMware's future success will depend on how it finds a role in the current cloud market and how it approaches con­
tainers.

This year marks VMware's 20z year anniversary, a significant accomplishment in the volatile high­tech marketplace. The firm's virtualization soft­
ware revolutionized the data center and elevated VMware to a lofty position in the market. In a March 2018 press release, VMware publicized that it
had attained more than 500,000 customers and 75,000 partners and generated $7.9 billion in revenue so far in 2018.

In the spring of 1998, Diane Greene, Mendel Rosenblum, Scott Devine, Ellen Wang and Edouard Bugnion formed VMware. The impending Y2K crisis
loomed and the dot­com boom was building hype, so few paid attention to the fledgling business.

The company's first product ­­ VMware Workstation, which oﬀered VM software for Intel x86 computers, is still relevant today, and its release
marks a prescient point in the history of VMware.

"VMware was an innovator," said Gary Chen, research manager of software­defined compute at International Data Corp.




VMware was one of the first to market with server virtualization and oﬀered ESX, a well­designed product with numerous advantages over tradi­
tional systems.

"The product saved IT lots of money and made data center technicians' lives easier, so it is still the foundation for many enterprise data centers
today," Chen said.




                     Gary Chen

The concept of virtualization has moved from the server to other areas in the data center infrastructure. The history of VMware shows a company
trying to keep up with its original innovation.

VMware parlayed the resulting initiatives into becoming a global IT leader, earning revenues of more than a billion dollars in 2007. This success
ensured that the management team largely stayed in place until the summer of 2008.




                                                                           1
   Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 63 of 288 PageID #: 4237
                       https://searchvmware.techtarget.com/tip/What-the-history-of-VMware-reveals-about-its-future-projects


After a disappointing financial performance due to mismanagement of the company's growing scale, the board of directors replaced VMware presi­
dent and CEO Diane Greene with Paul Maritz, a former Microsoft veteran who headed EMC's cloud computing business unit. This leadership reor­
ganization marked a point in the history of VMware that foreshadowed a shift in the company's direction.

VMware history fails to prepare it for cloud

VMware's foundation is in the on­premises data center, so it was slow to embrace public cloud. Established vendors often feared that oﬀering cloud
services posed risks to their existing businesses.

"VMware was part of that thinking, along with many other vendors," Chen said.

In May 2013, VMware launched an infrastructure­as­a­service product. VMware initially dubbed it vCloud Hybrid Service, but it eventually became
known as vCloud Air. Interest was tepid, and in the second quarter of 2017, VMware sold the service to OVH, a French cloud supplier.

The firm eventually bet on an alliance with Amazon Web Services (AWS). The two vendors developed VMware Cloud on AWS as a service to help
businesses migrate applications from on­premises VMware clusters to AWS. Compatibility is a big draw with the service.




              VMware maintains its position with data center technicians, but it's not growing with business unit
                             developers who increasingly control significant portions of IT spending.


"If a firm has VMware now in its data center, they see an easy way to move that workload to the public cloud," Chen said.

VMware Cloud on AWS isn't as attractive for organizations developing new applications. VMware maintains its position with data center technicians,
but it's not growing with business unit developers who increasingly control significant portions of IT spending.

VMware develops container strategy

Containers are changing the way companies design and support enterprise applications. In March 2013, VMware spun oﬀ Pivotal Software, which
had been at the forefront of the container movement.

Recently the two corporations came back together. At VMworld 2017, VMware and Pivotal unveiled Pivotal Container Service (PKS). PKS enables
organizations to use Kubernetes on VMware vSphere and Google Cloud Platform to manage container applications.

Like the AWS agreement, the service has advantages and disadvantages.

"The purist may want a direct connection from a host operating system and its libraries direct to containers. With VMware/Pivotal, a hypervisor sits
in between the two," said Marco Alcala, CEO at Alcala Consulting.

VMware's virtualization software reshaped the computer industry. Cloud and containers are now having a similar eﬀect. VMware's response to these
trends will determine its impact in the coming years.

       Prev

         1. 1

       Next




   •

       Paul Korzeniowski asks:



       How do you think VMware will fare in the container market?
       Join the Discussion
       Prev




                                                                          2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 64 of 288 PageID #: 4238




                 Exhibit 5
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 65 of 288 PageID #: 4239




vRealize Operations
Manager 7.0 Help
15 NOV 2018
vRealize Operations Manager 7.0
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 66 of 288 PageID #: 4240
vRealize Operations Manager 7.0 Help




You can find the most up-to-date technical documentation on the VMware website at:
https://docs.vmware.com/
If you have comments about this documentation, submit your feedback to
docfeedback@vmware.com




VMware, Inc.
3401 Hillview Ave.
Palo Alto, CA 94304
www.vmware.com


Copyright © 2018 VMware, Inc. All rights reserved. Copyright and trademark information.


VMware, Inc.                                                                              2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 67 of 288 PageID #: 4241




About
VMware vRealize Operations
Manager                                                                                              1
With vRealize Operations Manager enterprise software, you can proactively identify and solve emerging
issues with predictive analysis and smart alerts, ensuring optimal performance and availability of system
resources - across physical, virtual, and cloud infrastructures.

vRealize Operations Manager gives you complete monitoring capability in one place, across applications,
storage, and network devices, with an open and extensible platform supported by third-party
management packs. In addition, vRealize Operations Manager increases efficiency by streamlining key
processes with preinstalled and customizable policies while retaining full control.

Using data collected from system resources (objects), vRealize Operations Manager identifies issues in
any monitored system component, often before the customer notices a problem.
vRealize Operations Manager also frequently suggests corrective actions you can take to fix the problem
right away. For more challenging problems, vRealize Operations Manager offers rich analytical tools that
allow you to review and manipulate object data to reveal hidden issues, investigate complex technical
problems, identify trends or drill down to gauge the health of a single object.




VMware, Inc.                                                                                                5
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 68 of 288 PageID #: 4242
vRealize Operations Manager 7.0 Help




Table 4‑1. Manage Solution Page Options (Continued)
 Option                           Description

 Collectors/Groups                Determines which vRealize Operations Manager collector is used to manage the adapter
                                  processes. If you have only one adapter instance, select Default collector group. If you have
                                  multiple collectors in your environment, and you want to distribute the workload to optimize
                                  performance, select the collector to manage the adapter processes for this instance.

 Auto Discovery                   Determines whether new objects added to the monitored system are discovered and added to
                                  vRealize Operations Manager after the initial configuration of the adapter.
                                  n    If the value is true, vRealize Operations Manager collects information about any new objects
                                       that are added to the monitored system after the initial configuration. For example, if you add
                                       more hosts and virtual machines, these objects are added during the next collections cycle.
                                       This is the default value.
                                  n    If the value is false, vRealize Operations Manager monitors only the objects that are present
                                       on the target system when you configure the adapter instance.

 Process Change Events            Determines whether the adapter uses an event collector to collect and process the events
                                  generated in the vCenter Server instance.
                                  n    If the value is true, the event collector collects and publishes events from vCenter Server.
                                       This is the default value.
                                  n    If the value is false, the event collector does not collect and publish events.

 Enable Collecting vSphere        When set to false, reduces the collected data set by omitting collection of the associated category.
 Distributed Switch
 Enable Collecting Virtual
 Machine Folder
 Enable Collecting vSphere
 Distributed Port Group

 Exclude Virtual Machines         When set to true, reduces the collected data set by omitting collection of the associated category.
 from Capacity Calculations

 Maximum Number Of Virtual        Reduces the collected data set by limiting the number of virtual machine collections.
 Machines Collected               To omit data on virtual machines and have vRealize Operations Manager collect only host data,
                                  set the value to zero.

 Provide data to vSphere          vSphere Predictive DRS proactively load balances a vCenter Server cluster to accommodate
 Predictive DRS                   predictable patterns in the cluster workload.
                                  vRealize Operations Manager monitors virtual machines running in a vCenter Server, analyzes
                                  longer-term historical data, and provides forecast data about predictable patterns of resource
                                  usage to Predictive DRS. Based on these predictable patterns, Predictive DRS moves to balance
                                  resource usage among virtual machines.
                                  Predictive DRS must also be enabled for the Compute Clusters managed by the vCenter Server
                                  instances monitored by vRealize Operations Manager. Refer to the vSphere Resource
                                  Management Guide for details on enabling Predictive DRS on a per Compute Cluster basis.
                                  When set to true, designates vRealize Operations Manager as a predictive data provider, and
                                  sends predicative data to the vCenter Server. You can only register a single active Predictive DRS
                                  data provider with a vCenter Server at a time.

 Enable Actions                   Enabling this option helps in triggering the actions that are related to vCenter.

 Cloud Type                       Provides an ability to identify the type of vCenter is used in vRealize Operations Manager. By
                                  default, the cloud type is set to Private Cloud.




VMware, Inc.                                                                                                                           120
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 69 of 288 PageID #: 4243
vRealize Operations Manager 7.0 Help




6    Click Advanced Settings, and in the Collectors/Groups text box, select the
     vRealize Operations Manager collector used to manage the adapter process.

     If you have one adapter instance, select Default collector group. If you have multiple collectors in
     your environment, to distribute the workload and optimize performance, select the collector to
     manage the adapter processes for this instance.

7    Click Save Settings to finish configuration of the adapter, and click Close.

     vRealize Business for Cloud adapter is available and is used only as a pre-configuration for SDDC
     health MP.

Cost Settings for Financial Accounting Model
You can configure Server Hardware cost driver and resource utilization parameters to calculate the
accurate cost and improve the efficiency of your environment.

Cost Drivers analyzes the resources and the performance of your virtual environment. Based on the
values you define, Cost Drivers can identify reclamation opportunities and can provide recommendations
to reduce wastage of resources and cost.

Configuring Depreciation Preferences

To compute the amortized cost of the Server Hardware cost driver, you can configure the depreciation
method and the depreciation period. Cost Drivers supports two yearly depreciation methods and you can
set the depreciation period from two to seven years.

Note Cost Drivers calculates the yearly depreciation values and then divides the value by 12 to arrive at
the monthly depreciation.

 Method                 Calculation

 Straight line          Yearly straight line depreciation = [(original cost - accumulated depreciation) /
                        number of remaining depreciation years]

 Max of Double or       Yearly max of Double or Straight = Maximum (yearly depreciation of double declining
 Straight               balance method, yearly depreciation of straight line method)
                        Yearly depreciation of double declining method= [(original cost - accumulated
                        depreciation) * depreciation rate].
                        Depreciation rate = 2 / number of depreciation years.

                        Note Double declining depreciation for the last year = original cost - accumulated
                        depreciation


Example: Example for Straight Line Depreciation Method

 Year      Original Cost     Accumulated Depreciation   Straight Line Depreciation Cost

 Year 1    10000             0
                                                          [(10000-0)/5] =      2000


 Year 2    10000             2000
                                                          [(10000-2000)/4] = 2000




VMware, Inc.                                                                                                  186
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 70 of 288 PageID #: 4244
vRealize Operations Manager 7.0 Help




Table 4‑79. Policy Library Tab Options (Continued)
 Option                                Description

 Policy Library Tab > Details Tab      The Details tab displays the name and description of the policy from which the settings are
                                       inherited, the policy priority, who last modified the policy, and the number of object groups
                                       associated with the policy. From the Details tab, you can view the settings that are locally
                                       defined in your policy, and the complete group of settings that include both customized
                                       settings and the settings inherited from the base policies selected when the policy was
                                       created.
                                       n   Locally Defined Settings. Displays the locally changed policy element settings for each
                                           object type in the policy.
                                       n   Complete Settings Including Inherited. Displays all of the policy element settings for each
                                           object type in the policy, including locally changed settings and settings that are
                                           inherited. A summary of the enabled and disabled alert definitions, symptom definitions,
                                           and attributes appear indicate the number of changes in the policy. The policy element
                                           settings include symptom thresholds, and indicate changes made to the Workload,
                                           Capacity Remaining, and Time Remaining settings.

 Related Objects Tab                   Summarizes the related groups and objects, and details about the selected object group and
                                       objects.
                                       n   Groups. Displays the groups of objects associated with the selected active policy, and
                                           provides options to add and release an association.
                                           n   Add Association. Opens the Apply the policy to groups dialog box where you select
                                               object groups to associate with the selected policy.
                                           n   Release Association. Opens a confirmation dialog box to confirm the release of the
                                               object group that is associated with the selected policy.
                                           n   Data grid. Displays the groups assigned to this policy, the object types associated
                                               with the group, and the number of objects in the group.
                                           n   Details for the selected object group. Displays the object group name, type, and
                                               number of members associated with the selected policy, and the type of association
                                               with the policy. An object group can have a direct association with a policy, and
                                               inherited policy associations based on the base policies that you selected when you
                                               created a local policy. For example, if the Base Settings policy appears in the list,
                                               with an inherited association, the Base Settings policy was included in the base
                                               policies selected when this policy was created.
                                       n   Affected Objects. Displays the names of the objects in your environment, their object
                                           types, and associated adapters. When a parent group exists for an object, it appears in
                                           this data grid.




Operational Policies
Determine how to have vRealize Operations Manager monitor your objects, and how to notify you about
problems that occur with those objects.

vRealize Operations Manager Administrators assign policies to object groups and applications to support
Service Level Agreements (SLAs) and business priorities. When you use policies with object groups, you
ensure that the rules defined in the policies are quickly put into effect for the objects in your environment.

With policies, you can:

n    Enable and disable alerts.

n    Control data collections by persisting or not persisting metrics on the objects in your environment.



VMware, Inc.                                                                                                                           304
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 71 of 288 PageID #: 4245
vRealize Operations Manager 7.0 Help




The data grid provides information on which you can sort and search.

 Option                                                  Description

 Name                                                    Displays the names of the clusters in the selected parent
                                                         vCenter Server instance.

 Datacenter                                              Displays the data centers that belong to each cluster.

 vCenter                                                 Displays the parent vCenter Server instance where the cluster
                                                         resides.

 DRS Settings                                            Displays the level of DRS automation for the cluster.
                                                         To change the level of DRS automation for the cluster, select
                                                         Cluster Actions > Set DRS Automation from the toolbar. You
                                                         can change the automation level by selecting an option from
                                                         the drop-down menu in the Automation Level column.

 Migration Threshold                                     Recommendations for the migration level of virtual machines.
                                                         Migration thresholds are based on DRS priority levels, and are
                                                         computed based on the workload imbalance metric for the
                                                         cluster.

 CPU Workload %                                          Displays the percentage of CPU in GHz available on the
                                                         cluster.

 Memory Workload %                                       Displays the percentage of memory in GB available on the
                                                         cluster.



 Option                                                  Description

 Title                                                   Enter a custom title that identifies this widget from other
                                                         instances that are based on the same widget template.

 Refresh Content                                         Enable or disable the automatic refreshing of the data in this
                                                         widget.
                                                         If not enabled, the widget is updated only when the dashboard
                                                         is opened or when you click the Refresh button on the widget
                                                         in the dashboard.

 Refresh Interval                                        If you enable the Refresh Content option, specify how often to
                                                         refresh the data in this widget .


Efficiency Widget
The efficiency widget is the status of the efficiency-related alerts for the objects it is configured to monitor.
Efficiency alerts in vRealize Operations Manager usually indicate that you can reclaim resources. You can
create one or more efficiency widgets for objects that you add to your custom dashboards.

How the Efficiency Widget Works

You can add the efficiency widget to one or more custom dashboards and configure it to display data that
is important to the dashboard users.




VMware, Inc.                                                                                                              408
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 72 of 288 PageID #: 4246
vRealize Operations Manager 7.0 Help




 Option                                                Description

 Title                                                 Enter a custom title that identifies this widget from other
                                                       instances that are based on the same widget template.

 Refresh Content                                       Enable or disable the automatic refreshing of the data in this
                                                       widget.
                                                       If not enabled, the widget is updated only when the dashboard
                                                       is opened or when you click the Refresh button on the widget
                                                       in the dashboard.

 Refresh Interval                                      If you enable the Refresh Content option, specify how often to
                                                       refresh the data in this widget .

 Self Provider                                         Indicates whether the objects for which data appears in the
                                                       widget are defined in the widget or provided by another widget.
                                                       n   On. You define the objects for which data appears in the
                                                           widget.
                                                       n   Off. You configure other widgets to provide the objects to
                                                           the widget using the dashboard widget interactions
                                                           options.

 Objects List                                          List of objects in your environment that you can search or sort
                                                       by column so that you can locate the object on which you are
                                                       basing the data that appears in the widget.
                                                       If you select an object in the list, the object becomes the
                                                       selected object for the widget.


Workload Utilization Widget
The Workload Utilization widget displays a visual summary of the workload resources used by the objects
in your environment.

How the Workload Utilization Widget and Configuration Options Work

Use the Workload Utilization widget to identify which workload objects are underutilized and overutilized.

You can add the Workload Utilization widget to one or more custom dashboards and configure it to
display data that is important to the dashboard users.

Where You Find the Workload Utilization Widget and Configuration Options

The widget might be included on any of your custom dashboards. In the menu, click Dashboards to see
your configured dashboards.

To customize the data that appears in the dashboard widget, click Content in the left pane, and click
Dashboards. On the Dashboards toolbar, click the plus sign to add a dashboard or the pencil to edit the
selected dashboard. In the Dashboard workspace, on the left, click Widget List, and drag a widget to the
right pane of the dashboard. On the title bar of the selected widget, click the pencil to access the
configuration options.

Workload Utilization Widget and Configuration Options

The Workload Utilization widget includes toolbar and configuration options.




VMware, Inc.                                                                                                            485
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 73 of 288 PageID #: 4247
vRealize Operations Manager 7.0 Help




 Option                                                                  Description

 Action                                                                  Displays the available actions for a specific object. For
                                                                         example, if you select the host object icon, the Action icon is
                                                                         enabled and displays all the available actions you can carry
                                                                         out. Some of the options are: Power Off VM, Power On VM,
                                                                         and so on . The actions displayed change based on the type of
                                                                         object you select.
                                                                         The button is dimmed when actions are not available for an
                                                                         object you select.

 Constrained by                                                          Sorts the objects in the chart based on a metric you select. For
                                                                         example, if you select CPU Demand, all the objects
                                                                         constrained by CPU demand are displayed in the chart.
                                                                         You can sort the chart based on options like: CPU, CPU
                                                                         Demand, Memory, Memory Consumed, and vSphere
                                                                         Configuration Limit.

 Reset to initial object                                                 Displays the original view of the chart.



 Option                    Description

 Title                     Enter a custom title that identifies this widget from other instances that are based on the same widget
                           template.

 Refresh Content           Enable or disable the automatic refreshing of the data in this widget.
                           If not enabled, the widget is updated only when the dashboard is opened or when you click the Refresh
                           button on the widget in the dashboard.

 Refresh Interval          If you enable the Refresh Content option, specify how often to refresh the data in this widget .

 Self Provider             Indicates whether the objects for which data appears in the widget are defined in the widget or provided by
                           another widget.
                           n   On. You define the objects for which data appears in the widget.
                           n   Off. You configure other widgets to provide the objects to the widget using the dashboard widget
                               interactions options.

 Select Object             Your inventory explorer where you can locate the object on which you are basing the data that appears in
                           the widget.

 Object Type               Select specific object types to see in the charts. Press Ctrl+click to select multiple object types. If you leave
                           the object type deselected, you see all base object children in the charts.




Dashboards
Dashboards present a visual overview of the performance and state of objects in your virtual
infrastructure. You use dashboards to determine the nature and timeframe of existing and potential issues
with your environment. You create dashboards by adding widgets to a dashboard and configuring them.

vRealize Operations Manager collects performance data from monitored software and hardware
resources in your enterprise and provides predictive analysis and real-time information about problems.
The data and analysis are presented through alerts, in configurable dashboards, on predefined pages,
and in several predefined dashboards.

n    You can start with several predefined dashboards in vRealize Operations Manager.




VMware, Inc.                                                                                                                              486
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 74 of 288 PageID #: 4248
vRealize Operations Manager 7.0 Help




You can use the dashboard widgets in several ways.

n    Select a Distributed Switch: Use this widget to select the switch for which you want to view details.
     You can use the filter to narrow your list based on several parameters. After you identify the switch
     that you want to view, select it. The dashboard is automatically populated with the relevant data.

n    Distributed Port Groups on the Switch: Use this widget to view the port groups on the switch, how
     many ports each switch has, and the usage details.

n    ESXi Hosts/VMs Using the Selected Switch: Use these widgets to find out which ESXi hosts and
     VMs use the selected switch. You can also view configuration details about the ESXi hosts and VMs
     that use the selected switch.

Host Configuration Dashboard
The Host Configuration dashboard provides an overview of your ESXi host configurations, and displays
inconsistencies so that you can take corrective action.

The dashboard also measures the ESXi hosts against the vSphere best practices and indicates
deviations that can impact the performance or availability of your virtual infrastructure. Although you can
view this type of data in other dashboards, in this dashboard you can export the ESXi configuration view
and share it with other administrators.

VM Configuration Dashboard
The VM dashboard focuses on highlighting the key configurations of the virtual machines in your
environment. You can use this dashboard to find inconsistencies in configuration within your virtual
machines and take quick remedial measures. You can safeguard the applications which are hosted on
these virtual machines by avoiding potential issues due to misconfigurations.

Some of the basic problems the dashboard focuses on includes identifying VMs running on older VMware
tools versions, VMware tools not running, or virtual machines running on large disk snapshots. VMs with
such symptoms can lead to potential performance issues and hence it is important that you ensure that
they do not deviate from the defined standards. This dashboard includes a predefined Virtual Machine
Inventory Summary report which you can use to report the configurations highlighted in this dashboard for
quick remediation.

You can use the dashboard widgets in several ways.

n    Use the Large VMs widgets to view graphical representations of VMs that have a large CPU, RAM,
     and disk space.

n    Guest OS Distribution: Use this widget to view a break up of the different flavors of operating
     systems you are running.

n    Guest Tools Version and Guest Tools Status: Use these widgets to identify if you have inconsistent
     or older version of VMware tools which might lead to performance issues.

n    View the VMs with limits, large snapshots, orphaned VMs, VMs with more than one NIC, and VMs
     with a nonstandard operating system. These VMs have a performance impact on the rest of the VMs
     in your environment even though they do not fully use their allocated resources.




VMware, Inc.                                                                                              496
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 75 of 288 PageID #: 4249
vRealize Operations Manager 7.0 Help




Table 4‑236. Support Bundle Data Grid Options
 Option                                                 Description

 Bundle                                                 System-generated identifier for the support bundle

 Bundle Type                                            n   Light. Include 24 hours of logs
                                                        n   Full. Include all available logs and configuration files

 Date and Time Created                                  Time when support bundle creation began

 Status                                                 Progress of support bundle creation




Update the Reference Database for vRealize Operations Manager
You can update the reference database to have the most updated version of the reference library. The
reference database supplies default values for cost calculations.

Procedure

1    In the menu, click Administration and in the left pane click Support > Cost Reference Database.

     The existing version of the reference database along with the date is displayed.

2    Click Download Here.

     The latest version of the reference database is downloaded to the default location.

3    Click Upload Reference Database and select the reference database from the default download
     location.

Note that the updated reference library values are reflected in the cost drivers only after the cost
calculation process runs as per the schedule.


Configuring and Using Workload Optimization
Workload Optimization provides for moving virtual compute resources and their file systems dynamically
across datastore clusters within a data center or custom data center.

Using Workload Optimization, you can rebalance virtual machines and storage across clusters, relieving
demand on an overloaded individual cluster and maintaining or improving cluster performance. You can
also set your automated rebalancing policies to emphasize VM consolidation, which potentially frees up
hosts and reduces resource demand.

Workload Optimization further enables you potentially to automate a significant portion of your data center
compute and storage optimization efforts. With properly defined policies determining the threshold at
which resource contention automatically runs an action, a data center performs at optimum.


vRealize Automation Integration
When you add an instance to a vRealize Automation adapter or solution pack as well as to a
vCenter Server adapter instance that is connected to the vRealize Automation server, using vRealize
Automation-managed resources, vRealize Operations Manager automatically adds a custom data center
for the vCenter Server, using vRealize Automation-managed resources.



VMware, Inc.                                                                                                           625
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 76 of 288 PageID #: 4250
vRealize Operations Manager 7.0 Help




On the vRealize Operations Manager side, to get the day2 chain configured, you must make the following
initial configurations:

1    In vCenter Server, Administration -> Solutions and then add the VMware vSphere adapter instance
     for the vCenter Server that is configured as an endpoint in vRealize Automation Server.

2    In vCenter Server, Administration -> Solutions and then add the VMware vRealize Automation
     adapter instance for the server that will appear in the vRealize Operations Manager and vRealize
     Automation integration day2 chain.

vRealize Operations Manager can manage workload placement and optimization for the custom data
centers that reside in vRealize Automation-managed clusters.

However, vRealize Operations Manager is not permitted to set tag policies for the custom data center. (At
the Workload Optimization screen, the Business Intent window is not operational for vRealize Automation
custom data centers.) When rebalancing a vRealize Automation custom data center,
vRealize Operations Manager uses all applicable policies and placement principles from both systems:
vRealize Automation and vRealize Operations Manager. For more information on configuring vRealize
Automation to work with vRealize Operations Manager, see vRealize Automation Solution For complete
information on creating and managing vRealize Automation custom data centers that are managed by
vRealize Operations Manager, see the vRealize Automation documentation.


Configuring Workload Optimization
Workload Optimization offers you the potential to automate fully a significant portion of your cluster
workload rebalancing tasks. The tasks to accomplish workload automation are as follows:

1    Configure the Workload Automation Details. See Workload Automation Details.

2    Tag VMs for cluster placement. See Business Intent - Host-Based Virtual Machine Placement and
     Business Intent: Tag-Based VM Placement in Clusters.

3    If you do not use the AUTOMATE function in the Optimization Recommendation pane at the
     Workload Automation screen, configure the two Workload Optimization alerts to be triggered when
     cluster CPU/memory limits are breached, and configure them as automated. When the alerts are
     automated, the actions calculated by Workload Optimization are run automatically. See Configuring
     Workload Optimization Alerts

Prerequisites
Workload Optimization acts on objects associated with the VMware vSphere Solution that connects
vRealize Operations Manager to one or more vCenter Server instances. The virtual objects in this
environment include a vCenter Server, data centers and custom data centers, cluster compute and
storage resources, host systems, and virtual machines. Specific requirements:

n    A vCenter Adapter configured with the actions enabled for each vCenter Server instance.

n    A vCenter Server instance with at least two datastore clusters with sDRS enabled and fully
     automated.

n    Any non-datastore clusters must have DRS enabled and fully automated



VMware, Inc.                                                                                             626
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 77 of 288 PageID #: 4251
vRealize Operations Manager 7.0 Help




 Cluster       Environment    Service Tier   Licensing

 11            Dev            Gold

 12, 13        Dev            Silver

 14, 15        Dev                           Oracle

Opening the vRealize Operations Manager policies to Tag-Based VM Placement in the Business Intent
window, the administrator prioritizes the Environment: Production and Service Tier: Gold category-tag
combinations. Because the Optimization policies emphasize balance, clusters with those tags are
balanced first.

Business Intent - Host-Based Virtual Machine Placement
Use host-based VM placement to tie your VMs more closely to your infrastructure. By using vCenter
Server to tag hosts and VMs with specific tags, you make certain that when the system runs an
optimization, it uses VM-to-host tag matching to ensure that VMs are moved to - or stay with - the
appropriate host.

Using Tags to Enhance Structure

When configuring data centers or custom data centers without tags, you configure clusters and their hosts
as relatively homogenous. All cluster resources must support, for example, the same OS or the same
security requirements so that optimization actions do not place VMs in the wrong cluster.

The tagging approach enables you to define zones of infrastructure within cluster boundaries. VM-to-
cluster tagging, for example, allows you to tag VMs and clusters to assure that Windows VMs are moved
only to Windows-licensed clusters and Oracle VMs are moved only to Oracle-licensed clusters.

With host-based VM placement (VM-to-host tagging), you bind your VMs to individual hosts rather than
clusters.

vCenter Server tags are implemented as key:value labels that enable operators to add meta-data to
vCenter Server objects. In vCenter Server terminology, the key is the tag category and the value is the tag
name. You can define many keys and values in vCenter Server, but choose a subset to be considered in
the Business Intent pane of the Workload Optimization screen (Home -> Optimize Performance ->
Workload Optimization).

Note If you choose host-based placement in the Business Intent pane, the system - after getting
confirmation from you - disables conflicting user-created affinity rules. Then, as you define host-VM
tagging relationships in the Business Intent pane, vRealize Operations Manager automatically creates the
required affinity rules, saving you the manual effort. So, for example, suppose you configure a tag in the
Business Intent pane that requires VM1 to remain with Host1. If there exists a user-configured affinity rule
keeping VM1 with Host2, the system disables the rule. However, if another user-configured affinity rule
dictates that VM2 remains with Host2, the system does not change that rule.




VMware, Inc.                                                                                             630
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 78 of 288 PageID #: 4252
vRealize Operations Manager 7.0 Help




Additional Considerations

n    You are not permitted to employ both VM-to-cluster tagging and VM-to-host tagging in the same data
     center or custom data center - only one tagging method or the other. If you select host-based VM
     placement, any cluster tags are ignored.

n    With host-based VM placement, only one category and one tag per VM is allowed per VM.

n    A tagless VM can be sent to any host, even a tagged host.

n    A host with multiple tags is treated as tagless.

n    Even if all workloads are balanced, if there is also a tag violation, the system is by definition not
     optimized.

n    The system does not consider any tags of storage - that is, datastores or datastore clusters.

Business Intent Workspace
You can use vCenter Server tagging to tag VMs, hosts, and/or clusters with specific tags. vRealize
Operations Manager can be configured to leverage tags to define business-related placement constraints:
VMs can only be placed on hosts/clusters with matching tags.

Where You Find Business Intent

From the Home page, click the chevron next to Optimize Performance on the left. Click Workload
Optimization, select a data center or custom data center from the top row, and click Edit in the Business
Intent window.

To edit Business Intent values, you must have privileges for Administration -> Configuration -> Workload
Placement Settings -> Edit.

Establishing Business Intent

Tags are implemented in vCenter Server as key:value labels that enable operators to add meta-data to
vCenter Server objects. In vCenter Server terminology, the key is the tag category and the value is the tag
name. Using this construct, the tag OS: Linux can indicate a cluster or VM that is assigned to the
category OS with a tag name of Linux. For complete information on vCenter Server tagging capabilities,
refer to the vCenter Server and Host Management guide.

To specify tags considered for placement, first select the radio button for the type of object you want to
associate with VMs in this business intent session: Clusters or Hosts.

The system provides several suggested categories. These categories are only suggestions. You must
specify the actual categories in vCenter Server after you expand the section for a suggested category .
For example, in section "Tier", you can specify the actual vCenter Server tag category that represents tier
semantics, for instance, "service level".

n    Operating System

n    Environment

n    Tier




VMware, Inc.                                                                                                 631
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 79 of 288 PageID #: 4253
vRealize Operations Manager 7.0 Help




Procedure

1    Select Administration from the menu, then Policies from the left pane.

2    Click Policy Library and select the policy that includes settings for the relevant data centers and
     custom data centers, for example, vSphere Solution’s Default Policy.

3    Click Edit.

4    Click #6 on the lower left, Alert/Symptom Definitions.

5    Search on "can potentially be optimized" to locate the two alerts you want.

6    The alerts are turned ON by default/inheritance (see the State column).

7    The alerts are not automated by default/inheritance (see the Automate column). To automate the
     alerts, click the menu symbol to the right of the inherited value and select the green check mark.

Workload Optimization is fully automated for your environment.

What to do next

To confirm that actions are taken automatically, monitor rebalance activity at the Workload Optimization
screen.


Using Workload Optimization
Use the Workload Optimization UI pages to monitor optimizing moves in a fully automated system. If your
system is not fully automated, you can use the UI to conduct research and run actions directly.

vRealize Operations Manager monitors virtual objects and collects and analyzes related data that is
presented to you in graphical form at the Workload Optimization screen. Depending on what appears on
the screen, you might use optimization functions to distribute a workload differently in a data center or
custom data center. Or you may decide to perform more research, including checking the Alerts page to
determine if any alerts have been generated for objects of interest.

For comprehensive general instructions on responding to alerts and analyzing problems related to objects
in your environment, see Chapter 5 Monitoring Objects in Your Managed Environment by Using vRealize
Operations Manager.

The following examples demonstrate the primary ways you can use Workload Optimization to keep your
data centers balanced and performing their best.

Example: Run Workload Optimization
As a virtual infrastructure administrator or other IT professional, you use Workload Optimization functions
to identify points of resource contention or imbalance. In this example, you manually run an optimization
action to consolidate demand.

When you log into vRealize Operations Manager, you see the Quick Start page. In the left-most column,
Optimize Performance, is the alert 3 DATA CENTERS REQUIRING OPTIMIZATION.




VMware, Inc.                                                                                               633
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 80 of 288 PageID #: 4254
vRealize Operations Manager 7.0 Help




Understanding the Host Summary Tab




Table 5‑3. Host Summary Tab Options
 Option                                 Description

 Recommended Actions                    This widget displays the health status for the selected object
                                        and its descendants. It also displays recommendations to solve
                                        problems in an instance.
                                        The badges provide a visual indicator of the alert status for the
                                        following alert types.
                                        n   Health alerts that usually require immediate attention.
                                        n   Risk alerts indicating that you must look into any problems
                                            soon.
                                        n   Efficiency alerts indicating that you can reclaim resources.
                                        To see the alerts for the object, click the badge .

 About Me                               This widget displays the key metrics and properties of the
                                        selected object.

 Inventory                              This widget displays the number of running VMs and
                                        Datastores associated with the selected host.

 Capacity                               This widget displays a visual summary of the capacity and
                                        workload resources used by the objects in your environment. It
                                        displays the latest value and a trend line of the various key
                                        indicators in a color that indicates its health based on the
                                        symptom associated with the metrics. Double-click each metric
                                        to see the detailed chart.




VMware, Inc.                                                                                           684
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 81 of 288 PageID #: 4255




Capacity Optimization for Your
Managed Environment                                                                                 6
Capacity Optimization in vRealize Operations Manager is achieved using powerful integrated functions -
capacity overview, workload balancing and optimization, repurposing of underutilized resources, and
what-if predictive scenarios - to reach optimal system performance.

Capacity planners must assess whether physical capacity is sufficient to meet current or forecasted
demand. With robust capacity planning and optimization, you can manage your production capacity
effectively as your organization addresses changing requirements. The objective of strategic capacity
optimization is to reach an optimal level where production capabilities meet ongoing demand.

vRealize Operations Manager analytics provide precise tracking, measuring and forecasting of data
center capacity, usage, and trends to help manage and optimize resource use, system tuning, and cost
recovery. The system monitors stress thresholds and alerts you before potential issues can affect
performance. Multiple pre-set reports are available. You can plan capacity based on historical usage, and
run what-if scenarios as your requirements expand.


How Capacity Optimization Works
The Capacity Optimization provides four integrated functions - Overview, Reclaim, Workload
Optimization, and What-If Scenarios - that give an overview of the status of all data center activity and
trending. You can conduct on-the-spot analysis, including drilling down into further detail on any object to
identity possible performance problems or anomalies. You can rebalance and optimize compute
resources. The system further identifies underutilized workloads (virtual machines) and calculates the
potential cost savings that can accrue when these resources are reclaimed to be deployed more
effectively. You can interact with and manipulate data and outcomes based on your requirements.

Use the Capacity Optimization and Reclaim features to assess workload status and resource contention
in data centers across your environment. You can determine time remaining until cpu, memory, or storage
resources run out and realize cost savings when underutilized VMs can be reclaimed and deployed
where needed.

Workload Optimization provides for moving virtual workloads and their file systems dynamically across
datastore clusters within a data center or custom data center. You can potentially automate a significant
portion of your data center compute and storage optimization efforts. With properly defined policies
determining the threshold at which resource contention triggers an alert and automatically runs an action,
a data center performs at optimum.




VMware, Inc.                                                                                              770
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 82 of 288 PageID #: 4256




                 Exhibit 6
 Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 83 of 288 PageID #: 4257

                                                PERFORMANCE STUDY – OCTOBER 2016




UNDERSTANDING
vSPHERE DRS
PERFORMANCE
VMware vSphere 6
   Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 84 of 288 PageID #: 4258
                                                                         UNDERSTANDING vSPHERE DRS
                                                                                     PERFORMANCE



Introduction
VMware vSphere® Distributed Resource Scheduler™ (DRS) is the resource scheduling and load balancing solution
for vSphere. DRS works on a cluster of ESXi hosts and provides resource management capabilities like load
balancing and virtual machine (VM) placement. DRS also enforces user-defined resource allocation policies at
the cluster level, while working with system-level constraints.
Although DRS is widely deployed and generally understood, questions about "how" DRS does what it does are
not uncommon. Not knowing exactly how DRS works often leads to confusion and improper expectations about
DRS behavior and its performance.
In this paper, we demystify DRS. First, we give an overview of how DRS works. Next, we explain some of the
factors that influence DRS behavior and how they can be monitored. Finally, we cover some common
performance scenarios that customers raised as issues and show what we can learn about DRS from these
scenarios.




How DRS Works
The main goal of DRS is to ensure that VMs and their applications are always getting the compute resources that
they need to run efficiently. In other words, DRS strives to keep your VMs happy 1. It does this by ensuring that
newly powered-on VMs get all the required resources soon after they are powered on, and the resource
utilization is always balanced across the cluster.
From time to time, VMs’ workloads may change, and with many VMs with changing workloads, there can be
imbalance in the cluster. Each of these can degrade application performance. DRS solves these problems by
regularly monitoring the cluster balance state once every five minutes, by default, and then takes the necessary
actions to fix any imbalance. DRS automatically determines which virtual machines would benefit from a move
to another host and live migrates the VM onto the new host using vMotion. In this way, DRS ensures each virtual
machine in the cluster gets the host resources—like memory and CPU—that it needs.
Let’s take a closer look at how DRS achieves its goal of ensuring VMs are happy, with effective placement and
efficient load balancing.


Effective VM Placement
When a VM is being powered up in a DRS cluster, DRS runs its algorithm to determine the right ESXi host for it
to be powered up on. This decision, also known as VM placement (or initial placement) is made based on the
expected change in resource distribution (after ensuring that there are no constraint violations if the VM was
placed on the host).
One of the first steps in ensuring good VM performance is to make sure that the VM gets all the resources it
needs as soon as it is powered on. DRS considers the demand of a VM, so it will never be short of resources
whenever it is started. A VM’s demand includes the amount of resources it needs to run, and the way DRS
calculates this is described in Calculating VM Resource Demand.




1 For VMs and their applications to perform well, they rely on DRS to provide the necessary resources. In reality, application

performance depends on more than just the availability of resources. DRS can only ensure that lack of resource availability is
not the reason for any application performance issues in your cluster.




                                                                                                     PERFORMANCE STUDY | 4
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 85 of 288 PageID #: 4259




                 Exhibit 7
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 86 of 288 PageID #: 4260
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 87 of 288 PageID #: 4261




                 Exhibit 8
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 88 of 288 PageID #: 4262
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 89 of 288 PageID #: 4263




                 Exhibit 9
  Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 90 of 288 PageID #: 4264
                  https://blogs.vmware.com/management/2018/08/whats-new-in-vrealize-operations-7-0.html




What’s New in vRealize Operations 7.0
Today, VMware announced the upcoming release of vRealize Operations 7.0, which will help
customers derive even more value from a “Self­Driving” approach to operations management.

The Self­Driving     vision is to automate and simplify operations management by
delivering per the “Three Tenets” of Self­Driving Operations.

  1. Intent­Driven Continuous Performance Optimization
  2. Eﬃcient Capacity Management
  3. Intelligent Remediation

As you will recall, we introduced self­driving operations in March this year, with the release of
vRealize Operations 6.7. Self­driving summarizes the strategy and vision to provide continuous
and automated closed loop performance and capacity optimization at minimal cost that is
based on business and operational intent. Think about it, as a customer all you need to do is
define operational and business intent, and let the platform take care of the rest to assure per­
formance, densify clusters or enforce software license separation. Once intent is defined, the
platform continuously verifies workload performance against defined intent, applying predic­
tive analytics to project future requirements, and automatically takes actions to balance work­
loads and right­size VMs to optimize performance and capacity.

The upcoming vRealize Operations 7.0 will augment the capabilities introduced in the last
release, particularly focusing on:

   •   Business intent­driven continuous performance optimization with new
       automated workload balancing capabilities, enhanced integration with vRealize
       Automation for both initial placement and on­going workload balancing, new host­
       based placement feature, and workload right­sizing workflows
   •   Eﬃcient capacity management by enhancing the real­time, predictive capacity
       & cost analytics engine and adding multiple what­if planning scenarios
   •   Multi­cloud support with migration planning across VMware Cloud on AWS and
       native AWS, as well as updated management packs for AWS and Kubernetes
   •   Quick time to value with updates to the UI, simplified custom dashboard creation
       and sharing, enhanced SDDC integrations and built­in vSphere config & compliance




                                                           1
  Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 91 of 288 PageID #: 4265
                  https://blogs.vmware.com/management/2018/08/whats-new-in-vrealize-operations-7-0.html


Learn more at VMworld: https://blogs.vmware.com/management/2018/08/vmworld­las­ve­
gas­recommended­self­driving­operations­sessions.html

Let’s double click into some of these capabilities.



Closed Loop Performance Optimization
With the upcoming vRealize Operations 7.0 release, VMware will enhance the integration
between vRealize Operations and vRealize Automation to deliver closed loop performance opti­
mization. Deep integration between vRealize Operations 7.0 and vRealize Automation 7.5 will
enable full Cloud Management Platform (CMP) integration for initial                         and ongoing place­
ment of workloads across clusters based on operational and business intent (e.g., utilization,
compliance, license cost)

vRealize Automation can already take advantage of the analytics and intent from vRealize
Operations for best initial placement of workloads, provisioning new deployments based on
available capacity and usage trends. Now let’s say some time passes and either vRealize Opera­
tions finds an opportunity to optimize performance or a datacenter goes red, indicating
resource imbalance. vRealize Operations will honor the reservation policies for placement and
balancing and only migrate virtual machines between clusters which are part of the same res­
ervation.




Key Highlights of vRealize Operations 7.0


  1.   Enhanced User Interface

The new release will make vRealize Operations even simpler to use, featuring an updated use
case and persona­based ‘Quick Start’ dashboard.

                                                           2
  Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 92 of 288 PageID #: 4266
                 https://blogs.vmware.com/management/2018/08/whats-new-in-vrealize-operations-7-0.html




  2.   Automating Performance Based on Business and Operational Intent

In the previous release of vRealize Operations 6.7, we introduced performance optimization
based on intent. In this release of vRealize Operations 7.0, we are enhancing this capability by
introducing the Automate button. When the Automate button is selected, vRealize Opera­
tions will automatically search for optimization opportunities and execute accordingly. Cus­
tomers will still have the options to trigger optimization actions immediately and manually or
schedule it to occur in a convenient maintenance window.




  3.   Automated Host Based Placement, Driven by Business Intent

This new capability will provide customers a way to automate Distributed Resource Scheduler
(DRS) based on business intent. Typically, vRealize Operations balances workloads across clus­
ters and DRS resolves contention within the cluster. Now, you will be able to teach DRS your
business intent and control not only balancing across clusters, but also which host within a



                                                          3
  Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 93 of 288 PageID #: 4267
                    https://blogs.vmware.com/management/2018/08/whats-new-in-vrealize-operations-7-0.html


cluster the workload will land on. This can be used for license separation, compliance, tiering
and more. For example, if you have two clusters in a datacenter or custom datacenter, you will
be able to specify which hosts are for Windows workloads, Linux, or MySQL and vRealize
Operations will balance workloads across these clusters while ensuring that Windows work­
loads land on Windows hosts, Linux on Linux hosts … you get the picture. You will also be able
use this capability to fix tag violations and even segment a single giant cluster and manage
license separation.




  4.   Capacity Analytics Enhanced with Exponential Decay and Calendar
       Awareness

The new capacity analytics engine delivered in vRealize Operations 6.7 was groundbreaking.
We’ve continued to build from that momentum in vRealize Operations 7.0 with additional
enhancements, particularly with Exponential                      Decay and Calendar Awareness.

Delivered in vROps 6.7

   • Real­Time Predictive Capacity Analytics, based on industry­standard ARIMA
       statistical analysis model
   • Improved capacity accuracy; including for Workload Optimization (aka Workload
       Balancing)
   • Self­learning, updated in real­time; calculations available immediately
   • Integrated costing with capacity

What’s New in vROps 7.0

   • Exponential decay to give more relevance to changing patterns and react better to
       more recent spikes without losing periodicity
   • Improved calendar aware periodicity to detect, the nth day of the month, the end of
       the month, and the first day of the month

                                                             4
  Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 94 of 288 PageID #: 4268
                      https://blogs.vmware.com/management/2018/08/whats-new-in-vrealize-operations-7-0.html




  5.   Plan Capacity across Private Cloud and VMware Cloud on AWS

The What­If         Analysis feature from vRealize Operations 7.0 can potentially help make room
for new applications, procure hardware or migrate workloads to the cloud. The new release
will oﬀer three what­if scenarios to:

   • Workload Planning to figure out the best fit for these new VMs
   • Physical Infrastructure Planning to model hardware purchases with CapEx
       visibility
   •   Migration Planning helps plan cloud migration to VMware Cloud on AWS or AWS
       natively with detailed drill downs into costs and capacity requirements and
       recommendations




  6.   Simplified Dashboard Creation and Sharing

In vRealize Operations 7.0, we’ve simplified the dashboard                         creation process, adding an
intuitive canvas and multiple out of the box widgets to improve the user experience. Dash­
board sharing and embedding will also become easier using smart links without requiring
login, improving the cross­team collaboration and reporting for users.




                                                               5
  Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 95 of 288 PageID #: 4269
                  https://blogs.vmware.com/management/2018/08/whats-new-in-vrealize-operations-7-0.html




  7.   vRealize Operations AWS Management Pack Update

Leveraging the updated AWS management pack, you will be able to manage your AWS inven­
tory across regions and accounts and check the availability of AWS services, with 28                      new
dashboards, summary pages and 34 new alerts. You will also be able to reclaim unused
AWS resources and get recommendations on EC2 instance types. You will have support for 24
AWS services, including EC2, RDS, EBS, LB, Lambda, Redshift, etc.




  8.   Other Miscellaneous Enhancements

   •   Workload Right­sizing to avoid performance bottlenecks and reclaim over­
       allocated resources
   • Built­in vSphere   config & compliance: PCI, HIPAA, DISA, FISMA, ISO, CIS
   • Ability to extend to the entire data center and cloud with updated management
       packs for Storage, vRO, Kubernetes, Federation etc.


                                                           6
  Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 96 of 288 PageID #: 4270
                 https://blogs.vmware.com/management/2018/08/whats-new-in-vrealize-operations-7-0.html


   • vSAN performance, capacity, and troubleshooting including support for stretched
       clusters and through vRealize Operations               plug­in in vCenter
   •   Wavefront integration for application operation
   • .. And More!

These are just some of the highlights of the new release. Stay tuned for General Availability
announcement.

For more information, take the guided tour: https://www.vmware.com/go/vrealize­guides

Visit the vRealize Operations home page: https://www.vmware.com/products/vrealize­opera­
tions.html




                                                          7
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 97 of 288 PageID #: 4271




              Exhibit 10
  https://blogs.vmware.com/management/2018/11/using-host-rules-with-business-intent-in-vrealize-operations-7-0.html
 Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 98 of 288 PageID #: 4272


Using Host Rules with Business Intent in vRealize Operations 7.0
John Dias (https://blogs.vmware.com/management/author/jdias) posted November 27, 2018

   2 Comments                                               Tweet          Like 0                    Share



   This blog post originally appeared on the blog of Brett Johnson (https://sdbrett.com
   /BrettsITBlog/2018/11/host-rules-with-business-intent/), a Senior Consultant with
   VMware. It is re-posted here with Brett’s permission. You can follow Brett on Twitter
   @BrettJohnson008 (https://twitter.com/brettjohnson008).


vROPS 7.0 launched with a feature called Business Intent which controls workload placement based
on vSphere tags Announcement (https://blogs.vmware.com/management/2018/08/whats-new-in-
vrealize-operations-7-0.html). This feature tackles several use cases one being controlling the host
placement of workloads which have physical licencing requirements.

Business Intent settings are configured at the data centre (or custom datacenter) level within vROPS
7.0 and can be configured at the per cluster or per host level.

For the scope of this post, I am going to cover a customer use case to combine clusters, increaseing
availability for some workloads while maintaining licencing compliance for others.

This workloads within the environment are about 98% RHEL and only a couple are Windows-based.
Both RHEL and Windows operating systems are licenced by the physical host that the VM can run
on. The more hosts within a cluster, the more OS licences required.

In this scenario, there were 2 clusters,

     AppL: 4 Physical hosts, all licenced for RHEL
     AppLW: 2 Physical hosts, all licenced for both RHEL and Windows


                                                 AppL: RHEL Only



                                                       Host 1



                                                       Host 2



                                                       Host 3



                                                       Host 4




                                                       1 of 6
  https://blogs.vmware.com/management/2018/11/using-host-rules-with-business-intent-in-vrealize-operations-7-0.html
 Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 99 of 288 PageID #: 4273




                                           AppLW: RHEL and Windows


                                                       Host 5



                                                       Host 6



(https://sdbrett.com/assets/images/vROPS-BI-Existing-Clusters.svg)
The customer was experiencing sub-optimal resource utilization with the existing cluster
configuration. With the launch of vROPS 7.0, we decided to see if improvements could be make with
using Business Intent.

The goal of implementing Business Intent rules was to consolidate the two clusters, increasing the
availability of the RHEL VMs while maintaining the host alignment restrictions of the Windows VMs.


                                                 New Cluster: App



                                                    RHEL Only

                                                   Host 1



                                                   Host 2



                                                   Host 3



                                                   Host 4




                                                RHEL and Windows

                                                   Host 5



                                                   Host 6


                                                       2 of 6
  https://blogs.vmware.com/management/2018/11/using-host-rules-with-business-intent-in-vrealize-operations-7-0.html
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 100 of 288 PageID #: 4274




(https://sdbrett.com/assets/images/vROPS-BI-New-Cluster.svg)
Under the hood, Business Intent uses vSphere tags on hosts and VMs to create DRS affinity groups.
Those groups are used to create DRS ‘must run on’ rules to enforce the policy.

The initial plan was to create a vSphere tag category called ‘Licence’ and two tags within; the first
tag was ‘RHEL’ and the second was ‘Windows’. I would assign RHEL only hosts the RHEL tag and
on hosts which could run Windows and RHEL I would assing both.

During the setup, I learnt that a single host could not have multiple tags from the same selected
category. My initial plan would not work.

After some e-mails, a new way to look at the solution clicked. Lightbulbs and everything.

Business Intent rules only apply DRS ‘must rules’ to VMs and Hosts which have the required tag. It
does not impact VMs or Hosts which do not have these tags. I could have the RHEL workloads run
on all 6 hosts within the cluster by doing nothing. The Windows workloads were limited to specific
hosts by applying the tags.


                                                 New Cluster: App



                                RHEL Only

                                                                VM
                               Host 1

                                                                VM
                               Host 2
                                                                VM

                               Host 3                           VM



                               Host 4
                                                                                  Tag: Not Applied




                           RHEL and Windows                     VM


                               Host 5                           VM



                                                       3 of 6
  https://blogs.vmware.com/management/2018/11/using-host-rules-with-business-intent-in-vrealize-operations-7-0.html
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 101 of 288 PageID #: 4275

                                                                VM
                               Host 6
                                                                                  Tag: Licence:Win
                                                                VM




(https://sdbrett.com/assets/images/vROPS-BI-New-Cluster-Tags.svg)
Example configuration and results:




(https://sdbrett.com/assets/images/vrops-bi-catagory.png)




(https://sdbrett.com/assets/images/vrops-bi-host-tag.png)




(https://sdbrett.com/assets/images/vrops-bi-vm-tag.png)




                                                       4 of 6
  https://blogs.vmware.com/management/2018/11/using-host-rules-with-business-intent-in-vrealize-operations-7-0.html
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 102 of 288 PageID #: 4276




(https://sdbrett.com/assets/images/vrops-bi-setup.png)




(https://sdbrett.com/assets/images/vrops-bi-affinity-hostgroup.png)




(https://sdbrett.com/assets/images/vrops-bi-affinity-vm-group.png)




(https://sdbrett.com/assets/images/vrops-bi-affinity-rule.png)
From the above affinity rule images, you can see that the settings are there to specifically restrict the
hosts a VM can run on, not control VMs which are do not have the required vSphere tag.

When considering host based Business Intent rules, remember that they are a ‘this’ construct; not


                                                       5 of 6
  https://blogs.vmware.com/management/2018/11/using-host-rules-with-business-intent-in-vrealize-operations-7-0.html
 Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 103 of 288 PageID #: 4277
‘this OR that’.


Related Posts:
                        This Baby is Loaded!John Dias posted September 20, 2018
                          What’s New with
                         vRealize Operations
   This Baby is Loaded!      7.0 Technical
     What’s New with           Overview
        vRealize…       (https://blogs.vmware


                       Customizing request Ivan Ivanov posted May 3, 2018
                        forms using the new
                           Custom Forms
   Customizing request (https://blogs.vmware
   forms using the new     /management
      Custom Forms            /2018/05


                        vRealize Automation Daniel Zilberman posted April 26, 2018
                         with Infrastructure
                             Blueprint -
   vRealize Automation Configuring Multi-
    with Infrastructure      developer
        Blueprint…          Environment




PROMO




                                                       6 of 6
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 104 of 288 PageID #: 4278




               Exhibit 11
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 105 of 288 PageID #: 4279
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 106 of 288 PageID #: 4280




               Exhibit 12
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 107 of 288 PageID #: 4281
                                                                                                             US008209.687B2


  (12) United States Patent                                                               (10) Patent No.:                   US 8,209,687 B2
         Yuyitung et al.                                                                  (45) Date of Patent:                           Jun. 26, 2012
  (54) METHOD AND SYSTEM FOR EVALUATING                                                 2004/0236971    A1* 1 1/2004 Kopley et al. ................. T13,300
       VIRTUALIZED ENVIRONMENTS                                                         2005, OO27466   A1 2/2005 Steinmetz et al.
                                                                                        2006/0010176    A1* 1/2006 Armington ................... 707,204
                                                                                        2006.0020924    A1    1/2006 Lo et al.
  (75) Inventors: Tom Silangan Yuyitung, Toronto (CA);                                  2006/0167665    A1 7/2006 Ata ................................... 703/2
                        Andrew Derek Hillier, Toronto (CA)                              2006/0230407 A1* 10, 2006 ROSu et al. .....                   718, 105
                                                                                        2007/0006218 A1* 1/2007 Vinberg et al. ...           717,174
  (73) Assignee: CiRBA Inc., Richmond Hill (CA)                                         2007/00793O8 A1* 4/2007 Chiaramonte et al. ............ T18, 1
                                                                                        2007/OO94375 A1         4, 2007 Snyder et al.
  (*) Notice:           Subject to any disclaimer, the term of this                     38299. A.              1 858 tier
                        patent is extended or adjusted under 35                         2007, O250621 A1       10, 2007 Hillier
                        U.S.C. 154(b) by 931 days.                                      2007, O250829 A1       10, 2007 Hillier et al.
                                                                                        2008.0011569 A1         1/2008 Hillier et al.
  (21) Appl. No.: 12/201,323                                                            2008/0256530 A1 10/2008 Armstrong et al.
  (22) Filed:     Aug. 29, 2008                                                                   FOREIGN PATENT DOCUMENTS
                             e a? 19                                                CA                   2382017 A1         4, 2001
                                             O     O                                CA                   242007.6 A1        2, 2003
  (65)                     Prior Publication Data                                   CA                   24861.03 A1        4, 2006
          US 2009/0070771 A1                     Mar. 12, 2009                      CA                   2583582 A1         5/2006
                                                                                                                  (Continued)
              Related U.S. Application Data
  (60) Provisional application No. 60/969,344, filed on Aug.                                              OTHER PUBLICATIONS
          31, 2007.                                                                 Hillier, Andrew; "Large Scale Production Virtualization: Managing
                                                                                    the Transformation”: White Paper; Oct. 2006; CiRBA Inc.
  (51) Int. Cl.
          G06F 9/44                       (2006.01)                                                               (Continued)
  (52) U.S. Cl. ............................................ 718/1: 718/104         Primary Examiner — Eric Coleman
  (58) Field t Citate Seas, - - - - - - - - - -h hist - - - - - None                (74) Attorney, Agent, or Firm — Brett J. Slaney; Blake,
            ee application ille Ior complete Search n1Story.                        Cassels & Graydon LLP
  (56)                     References Cited                                         (57)                         ABSTRACT
                   U.S. PATENT DOCUMENTS                                            A system and method are provided for incorporating compat
         6,138,078 A 10/2000 Canada et al.                                          ibility analytics and virtualization rule sets into a transforma
         6,148,335 A 1 1/2000 Haggard et al.                                        tional physical to virtual (P2V) analysis for designing a vir
         6,564,174 B1* 5/2003 Ding et al. .................... TO2, 186             tual environment from an existing physical environment and
         2.9892: R : 3. R i it. stal                                 2h3. go        for ongoing management of the virtual environment to refine
         7647. 516 B2        1/2010 R al... 73/320                                  the virtualization design to accommodate changing require
       7,886,293 B2 * 2/2011 Anderson et al. ................. 7181                 ments and a changing environment.
   2003/0084157 A1* 5/2003 Graupner et al. ...              TO9,226
   2004/0107125 A1           6/2004 Guheen et al. .................... 705/7                            18 Claims, 56 Drawing Sheets


                                                                               54                                           55
                                                                           D Data Repository and Caches 5
                                         Compatibility                    Audit data           Rule item and           System
                                        Analysis input               / repository              workedgata             attribute
                                          Systems to
                                           analyze &                                              Y 7           56, 58
                                         sourceftarget                                 1-to-1 Compatibility Analysis
                                          designation
                                                                                                  Compatibility Analysis
                                   Selected rule sets                Get system data
                                         and weights             )     for analysis
                                                                                          Rule-based Workload          Overal
                                           Selected
                                       workloads, limits,
                                        date spec, etc.
                                                                              1-to-1 Compatibility Analysis Results
                                         importance                      Analysis        Compatibility     Compatibility
                                           Factors                         Data           Scores and         Analysis
                                                                         Snapshot            Maps             Details
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 108 of 288 PageID #: 4282


                                                          US 8,209,687 B2
                                                                   Page 2

              FOREIGN PATENT DOCUMENTS                                  Matheson, Leigh; Search Report from corresponding PCT Applica
  WO       WO 03/009 140 A2          1, 2003                            tion No. PCT/CA2008/001522; Dec. 3, 2008.
  WO      WO 2004/084083 A1          9, 2004                            Tanenbaum, Andrew S. et al; Distributed Systems: Principles and
                                                                        Paradigms; US Ed edition; Jan. 15, 2002: pp. 22-42, 326-336;
                                                                        Prentice Hall.
                    OTHER PUBLICATIONS                                  Hillier, Andrew; "A Quantitative and Analytical Approach to Server
  Hillier, Andrew; “Transformational Analytics: Virtualizing IT Envi    Consolidation” dated Jan. 2006, published at least as early as Feb. 3,
  ronments'; White Paper; Apr. 2008; CiRBA Inc.                         2006; CiRBA Inc.; Technical Whitepaper.
  "Virtualization: Architectural Considerations and Other Evaluation    Hillier, Andrew; "Data Center Intelligence” dated Mar. 2006, pub
  Criteria; White Paper; 2005; VMware.                                  lished at least as early as Apr. 1, 2006; CiRBA Inc.; Technical
                                                                        Whitepaper.
  “Building the Virtualized Enterprise with VMware Infrastructure':     Spellman, Amy et al.; “Server Consolidation Using Performance
  White Paper; 2006; VMware.                                            Modeling'; IT Professional; Sep./Oct. 2003; pp. 31-36; vol. 5, No. 5.
  "A Blueprint for Better Management from the Desktop to the Data
  Center'; White Paper; Feb. 2007; Novell.                              * cited by examiner
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 109 of 288 PageID #: 4283
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 110 of 288 PageID #: 4284
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 111 of 288 PageID #: 4285


  U.S. Patent         Jun. 26, 2012   Sheet 3 of 56         US 8,209,687 B2




                                                                   e(lunõq|6-)1–9
                                              OZ
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 112 of 288 PageID #: 4286


  U.S. Patent         Jun. 26, 2012   Sheet 4 of 56         US 8,209,687 B2




      HMax        -
          gues                    N
          9 ueSAS
                                                                   fS
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 113 of 288 PageID #: 4287


  U.S. Patent              Jun. 26, 2012        Sheet 5 of 56               US 8,209,687 B2




                                       SYSTEM DATA
                          18           PREPARATION

                    62             7 system Data/-&
                Metadata z         > Data Load and
                                           Extraction

                                              Data
                                           Repository
                                           and Caches



                                 COMPATIBILITY AN
                                   CONSOLIDATION
                                     ANALYSES                             1-to-1
               Common                        /                     Compatibility
               Analysis A1-to1 Compatibility                     C. Analysis
                Input                 Analysis                           Results

                                                                        Multi
          Consolidation           Multi-dimensional
             Solution               Compatibility
                                                                C dimensional
                                                                    Compatibility
                                      Analysis                    Analysis Results
     84
               Auto Fit            Consolidation                      Consolidation
                input A              Analysis                           Solution
          86                                                    (D)
                            1O
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 114 of 288 PageID #: 4288
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 115 of 288 PageID #: 4289


  U.S. Patent                                               US 8,209,687 B2




                                                                    /?un61–
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 116 of 288 PageID #: 4290


  U.S. Patent            Jun. 26, 2012       Sheet 8 of 56            US 8,209,687 B2




              Audit Data
              Repository
                                         E.
                                          WOKO3
                                                                  System
                                                                 Attributes
                                         data Cache

        Systems to              Rule and Workload                 Workload
         analyze                    Data Extraction              types, date
                                                                    range

         Rule Sets                   Rule and Workload
        and weights                    vsi Data Snapshot
                                   Analysis

                        Rule-based
                       Compatibility
                                               Workload
                                             Compatibility
                                                                    wead
                                                                       l,
                         Analysis              Analysis             Stacking
                                                                   and SCOring

                       Rule-based                  Workload
                       Compatibility             Compatibility
                         Results                      Results


           importance                Overall Compatibility
             factors                        Anavsis

                                            Overal
                                          Compatibility
                                            Results



                                    Figure 8
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 117 of 288 PageID #: 4291


  U.S. Patent         Jun. 26, 2012   Sheet 9 of 56         US 8,209,687 B2




                               06




                                                                     6?un61–
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 118 of 288 PageID #: 4292


  U.S. Patent         Jun. 26, 2012        Sheet 10 of 56          US 8,209,687 B2




                                       s                          Analysis
                                      Differential
                       28              Rule Set                  Rule Data
                                                                 Snapshot
                         For each rule set in rule set

                 Get data referenced by rule for source and target
                 Evaluate rule by comparing source and target data
                                                Yes         Set score to 100
                     Source FF target?                      (no more analysis
                                                             required for this
                                                                  pair)
                     Evaluate rule set for source-target pair
                Compute 1-to-1 compatibility score, remediation Costs
                              Compile matched rules

                             More source systems?
                                               No

                             More target systems?
                                                            Figure 10
                                                NO


                                                 No
             Compile NxN scorecard map for each rule set. Each
               map Contains every source-target combinations
               1-to-1 Rule-based Compatibility Analysis Report
                      NxN scorecard maps for each rule set
               Details on Scores, remediation Costs and matched
                        rules for each source-target pair
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 119 of 288 PageID #: 4293


  U.S. Patent          Jun. 26, 2012        Sheet 11 of 56         US 8,209,687 B2




                      Source               Target Rule        Differential
                     Rule Data                Data             Rule Set
                     Snapshot               Snapshot
                                                                             28
            For each workload type in analysis (workload types = 1 to M)

             For each system in workload data snapshot (target = 1 to N)

            For each system in workload data snapshot (source = 1 to N)



                        Add to intermediate list of matched rules


                                       More rules in Set?
                                                   No
            Exclude suppressed rule entries from list of matched rules

           Calculate compatibility score and remediation costs for current
         source-target pair based on rule weights, Costs and mutex settings

                1-to-1 Compatibility score, remediation costs and
             applicable rule details for source-target pair and rule set


                                         Figure 11
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 120 of 288 PageID #: 4294


  U.S. Patent            Jun. 26, 2012     Sheet 12 of 56           US 8,209,687 B2




           Workload                                           Workload
          Data Cache          58                              Types and
                                                             Date Range
                                /sents/                                     30
                              For each system in list

                              For each workload type

                         Get Workload data for date range

                                                              Workload
                            Find representative             Analysis Data
                           day of workload data               Snapshot

                       Yes
                             sMore workload types
                                                No
                   Yes

                                               NO




                                         Figure 12
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 121 of 288 PageID #: 4295


  U.S. Patent           Jun. 26, 2012       Sheet 13 of 56          US 8,209,687 B2




                    Workload
                                        Workload              System
          94           limits        Analysis Data            Workload
                                       Snapshot              Benchmarks
                                                                            96
             For each workload type in analysis (workload types = 1 to M)
             For each system in workload data snapshot (target F 1 to N)
            For each system in workload data snapshot (source = 1 to N

                    Source == target?                           to 100
                                          No

               Use system benchmarks to normalize workloads (if required)
                        Stack Source workload on target at like times
                         Find worst case time for stacked workloads

                             Compute workload compatibility score
                       Yes
                                 sligesourcessions:-   No
                                 s      ore target systems?
                                                       No         Figure 13
                      Yes        sMore workload types
                                                       NO

                   Workload Compatibility Analysis Results
                 NxN Workload Score Map for each workload type
                   Workload score details and stacked workload
                   charts for each system pair and workload type
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 122 of 288 PageID #: 4296


  U.S. Patent         Jun. 26, 2012   Sheet 14 of 56        US 8,209,687 B2




                          swiss
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 123 of 288 PageID #: 4297


  U.S. Patent                                               US 8,209,687 B2




                                                                      G?eun61–
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 124 of 288 PageID #: 4298


  U.S. Patent                                  Jun. 26, 2012   Sheet 16 of 56   US 8,209,687 B2




                                                    E.




            {sa?enauea )




                           pase?dojualoim?n.
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 125 of 288 PageID #: 4299


  U.S. Patent                Jun. 26, 2012   Sheet 17 of 56                 US 8,209,687 B2




                                                ::::::::::::::::::::8%is:




                                                                                    Z

                                                                                    eln?
                                                                                    |
                                                                                    |-




            psueæqoal:remd
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 126 of 288 PageID #: 4300


  U.S. Patent         Jun. 26, 2012   Sheet 18 of 56        US 8,209,687 B2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 127 of 288 PageID #: 4301


  U.S. Patent           Jun. 26, 2012        Sheet 19 Of 56              US 8,209,687 B2




                                 Differential                    Analysis Rule
                                  Rule Set                           Data
                                                                   Snapshot
                  For each rule set in analysis (R = 1 to M

                       For each target set in list (T = 1 to N)
                                                       Perform N-by-N Analysis
                                           N-by-N              Compute N-by-N
              N-by-N or N-to-1 analysis?                      compatibility score,
                                                              remediation Costs
                  N-to-1                                 Compile matched rules

                           Perform N-to-1 Analysis
               Compute N-to-1 compatibility score, remediation Costs
                             Compile matched rules

                Yes              More transferS Sets?

                                           ! No
                 Yes
                                   More rule Sets?
                                                 No

              Compile NxN scorecard map for each rule set. Each map
                       contains everv transfer set combination.

                  Multi-dimensional Rule-based Compatibility
                               Analysis Report
                      NxN scorecard maps for each rule set
                Details on scores, remediation costs and matched
                               rules for each transfer Set
                                   Figure 19
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 128 of 288 PageID #: 4302


  U.S. Patent         Jun. 26, 2012       Sheet 20 of 56        US 8,209,687 B2




                                                           Analysis
                                      Differential         Rule Data
                                       Rule Set            Snapshot

                For each source in transfer set (S= 1 to N)

                   Evaluate rules set for source-transfer set
                                 target pair
                            Compile matched rules
                     Compile distinct N-to-1 match items
                           based on mutex SettinoS

                     Compile distinct N-to-1 match items
                          based on mutex settings


                         C    ore source systems?
                                                No

             N-to-1 Rule-based Compatibility Analysis Report
              Details on scores, remediation costs and matched
                    rules for each transfer set and rule Set

                                      Figure 20
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 129 of 288 PageID #: 4303


  U.S. Patent         Jun. 26, 2012        Sheet 21 of 56         US 8,209,687 B2




                                       s                        Analysis
                                      Digi
                                       UIe Se
                                                                Rule Data
                                                                Snapshot


                 For each Source in transfer Set (S1 = 1 to N
                 For each Source in transfer Set (S2 = 1 to N     --

                       Evaluate rule set for source pair
                           Compile matched rules

                  Compile distinct N-by-N matches based on
                                mutex settings

                                 More source
                                systems (S2)2
                                                No

                                 More source
                                systems (S1)2
                                                No

              N-by-NRule-based Compatibility Analysis Report
               Details on Scores, remediation costs and matched
                       rules for transfer set and rule set



                                Figure 21
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 130 of 288 PageID #: 4304


  U.S. Patent           Jun. 26, 2012     Sheet 22 of 56           US 8,209,687 B2




             Workload             Workload Data                System
               Limits               Snapshot                 Benchmarks

                              For each workload type
                               For each transfer set

                           For each source in transfer set

                          Use benchmarks to normalize
                       Workload of Source relative to target

                  Stack normalized source workload on target


                                               No
               Compute compatibility score                 Multi-dimensional
               for transfer set and compile                    Workload
                       Workload details                      Compatibility
                                                               Results

                                   More transfer
                                      Sets?
                                                    No
                 Yes

                               gree
                              More workload types?
                                                    O
                                                               Figure 22
                                        Done
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 131 of 288 PageID #: 4305


  U.S. Patent         Jun. 26, 2012   Sheet 23 of 56        US 8,209,687 B2




                                                                      CZ?un6|-

                                                          (
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 132 of 288 PageID #: 4306


  U.S. Patent         Jun. 26, 2012       Sheet 24 of 56       US 8,209,687 B2



                       Compile list of valid source-target
                                      Combinations

                       Initialize auto fit search parameters

                     Compile list of transfer set candidates

                    Choose best transfer set from candidates
                           Add chosen transfer set to
                       intermediate Consolidation solution
                                                                     Yes

        Yes       Remove sources and target referenced by
                Chosen transfer set from the available source
                               and tardet list

                             Any remaining sources
                                  or signals?
                                               NO
                Compile list of consolidated solution candidates

                               Do more iterations?
                                                  NO
                       Choose best Consolidation solution
                                 from Candidates

                             Consolidation Solution


                                      Figure 24
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 133 of 288 PageID #: 4307


  U.S. Patent                                               US 8,209,687 B2




              Jq?ausneoy




                                                             ~=-
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 134 of 288 PageID #: 4308
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 135 of 288 PageID #: 4309


  U.S. Patent            Jun. 26, 2012          Sheet 27 Of 56            US 8,209,687 B2




                                         118,
                                         120           Virtualizati
                    Guest VM
                   Candidates                            On HOSt              122,
                                                       Candidates             124

         Estimate aggregate System                Estimate aggregate system
        resource requirements based               capacity based on hardware
             On historic weld of VM              configurations of virtualization
              ( candidates                               host candidates

       132                                                                           136
                    Aggregate                        Aggregate
                    Workload                         workload                 138
                   requirements                      Capacity


        134                                                                         144
                         Estimate aggregate
                       workload requirements
             140          against available               Add hypothetical server
                                  Capacity                 models to virtualization
                                                          host candidates to meet
                                                No        workload requirements
              142                 Sufficient
                                Capacity?
                            Yes                                  Hypothetical
                                                  125                 SeVer
                      146                                             model

                                        Figure 27
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 136 of 288 PageID #: 4310
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 137 of 288 PageID #: 4311


  U.S. Patent         Jun. 26, 2012   Sheet 29 of 56        US 8,209,687 B2




                                                                      6


                                                                      Z?un61–

          5;asjnë
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 138 of 288 PageID #: 4312


  U.S. Patent         Jun. 26, 2012   Sheet 30 of 56        US 8,209,687 B2




                                                                       **
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 139 of 288 PageID #: 4313


  U.S. Patent         Jun. 26, 2012   Sheet 31 of 56        US 8,209,687 B2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 140 of 288 PageID #: 4314


  U.S. Patent                                               US 8,209,687 B2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 141 of 288 PageID #: 4315
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 142 of 288 PageID #: 4316


  U.S. Patent         Jun. 26, 2012                               Sheet 34 of 56            US 8,209,687 B2




                         -.*>
                                s vs. s vs. sess-s-s-s-s aaaaa.




                                                                                               *
                                                                                               ;
                                                                                               ¿
                                                                                               ~
                                                                                               }
                                                                                               \;
                                                                                               ;:
                                                                                               †
                                                                                               ¡
                                                                                               :




                                                                                   - -- -

                                                                                   ::




                                                         ~ $;:~
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 143 of 288 PageID #: 4317
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 144 of 288 PageID #: 4318


  U.S. Patent                                                 US 8,209,687 B2




                                                                      infil
                                                                      e
                                                                      99
                                                         a)


                                                  Ezeff :23
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 145 of 288 PageID #: 4319


  U.S. Patent         Jun. 26, 2012                   Sheet 37 of 56   US 8,209,687 B2




                                    38::5. s:
                                         3.8:3
                           :::::::::::: 8.   s: is:
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 146 of 288 PageID #: 4320


  U.S. Patent         Jun. 26, 2012   Sheet 38 of 56        US 8,209,687 B2




                       ZOZ
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 147 of 288 PageID #: 4321


  U.S. Patent         Jun. 26, 2012   Sheet 39 Of 56        US 8,209,687 B2




                              ?
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 148 of 288 PageID #: 4322


  U.S. Patent         Jun. 26, 2012   Sheet 40 of 56        US 8,209,687 B2




                                               |
                                      |   ||
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 149 of 288 PageID #: 4323


  U.S. Patent         Jun. 26, 2012       Sheet 41 of 56       US 8,209,687 B2




                                      S                    :
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 150 of 288 PageID #: 4324
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 151 of 288 PageID #: 4325


  U.S. Patent         Jun. 26, 2012           Sheet 43 of 56   US 8,209,687 B2




                                        072




                                   ||
                                   92




                                                                        £57eun61–
                                                               —;
                             egz
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 152 of 288 PageID #: 4326


  U.S. Patent         Jun. 26, 2012   Sheet 44 of 56        US 8,209,687 B2




                                                                     #77eun61–


       992
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 153 of 288 PageID #: 4327


  U.S. Patent         Jun. 26, 2012         Sheet 45 of 56   US 8,209,687 B2




                                                                     O
                                                                     S
                                                                     CD
                                                                     -
                                                                     O
                                                                     O)
                                                                         -




                                      pleq seo adael
                                                                 -
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 154 of 288 PageID #: 4328


  U.S. Patent                                               US 8,209,687 B2




                                                                     9:7eun61–
        ~-…*
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 155 of 288 PageID #: 4329


  U.S. Patent         Jun. 26, 2012   Sheet 47 of 56        US 8,209,687 B2




        ||
        409
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 156 of 288 PageID #: 4330


  U.S. Patent                                               US 8,209,687 B2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 157 of 288 PageID #: 4331


  U.S. Patent         Jun. 26, 2012   Sheet 49 of 56        US 8,209,687 B2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 158 of 288 PageID #: 4332


  U.S. Patent         Jun. 26, 2012   Sheet 50 of 56        US 8,209,687 B2




                                                                     G?Inô|-
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 159 of 288 PageID #: 4333


  U.S. Patent         Jun. 26, 2012   Sheet 51 of 56        US 8,209,687 B2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 160 of 288 PageID #: 4334


  U.S. Patent         Jun. 26, 2012              Sheet 52 of 56   US 8,209,687 B2




                                                                           ZG?Jnfil


                                      preaused
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 161 of 288 PageID #: 4335


  U.S. Patent         Jun. 26, 2012   Sheet 53 of 56        US 8,209,687 B2




                                                             |3,132)
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 162 of 288 PageID #: 4336


  U.S. Patent                                               US 8,209,687 B2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 163 of 288 PageID #: 4337


  U.S. Patent         Jun. 26, 2012   Sheet 55 of 56        US 8,209,687 B2




                                 *
                                 ·
                                 ;*
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 164 of 288 PageID #: 4338


  U.S. Patent                                               US 8,209,687 B2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 165 of 288 PageID #: 4339


                                                         US 8,209,687 B2
                                 1.                                                                   2
          METHOD AND SYSTEM FOR EVALUATING                                 gies include VMware(R), Microsoft Virtual Server.R, IBM
             VIRTUALIZED ENVIRONMENTS                                      LPAR(R), Solaris Containers(R), Zones(R), etc.
                                                                              The consolidation strategies to be employed, for virtual
    This application claims priority from U.S. Application No.             ization or otherwise, and the systems and applications to be
  60/969,344 filed on Aug. 31, 2007, the contents of which are             consolidated, are to be considered taking into account the
  incorporated herein by reference.                                        specific environment. Consolidation strategies should be cho
                                                                           Sen carefully to achieve the desired cost savings while main
                      TECHNICAL FIELD                                      taining or enhancing the functionality and reliability of the
                                                                           consolidated systems. Moreover, multiple strategies may
    The present invention relates generally to information            10   often be required to achieve the full benefits of a consolida
  technology infrastructures and has particular utility in design          tion initiative.
  ing and evaluating visualized environments.                                 Complex systems configurations, diverse business require
                                                                           ments, dynamic workloads and the heterogeneous nature of
                         BACKGROUND                                        distributed systems can cause incompatibilities between sys
                                                                      15   tems. These incompatibilities limit the combinations of sys
     AS organizations have become more reliant on computers                tems that can be consolidated Successfully. In enterprise com
  for performing day to day activities, so to has the reliance on          puting environments, the virtually infinite number of possible
  networks and information technology (IT) infrastructures                 consolidation permutations which include Suboptimal and
  increased. It is well known that large organizations having              incompatibility system combinations make choosing appro
  offices and other facilities in different geographical locations         priate consolidation Solutions difficult, error-prone and time
  utilize centralized computing systems connected locally over             consuming.
  local area networks (LAN) and across the geographical areas                 It is therefore an object of the following to address the
  through wide-area networks (WAN).                                        above concerns.
     As these organizations grow, the amount of data to be
  processed and handled by the centralized computing centers          25                             SUMMARY
  also grows. As a result, the IT infrastructures used by many
  organizations have moved away from reliance on centralized                  In one aspect, there is provided a method for designing a
  computing power and towards more robust and efficient dis                virtualized environment based on an existing physical envi
  tributed systems.                                                        ronment comprising a plurality of systems, the method com
     While the benefits of a distributed approach are numerous        30   prising: obtaining a data set for each of the plurality of sys
  and well understood, there has arisen significant practical              tems, each data set comprising information pertaining to
  challenges in managing Such systems for optimizing effi                  parameters associated with a corresponding system; perform
  ciency and to avoid redundancies and/or under-utilized hard              ing a first compatibility analysis on the systems to determine
  ware. In particular, one challenge occurs due to the sprawl              candidate virtual guests; performing a second compatibility
  that can occur over time as applications and servers prolifer       35   analysis on the systems to determine candidate virtual hosts;
  ate. Decentralized control and decision making around                    and performing a third compatibility analysis using the can
  capacity, the provisioning of new applications and hardware,             didate virtual hosts, the candidate virtual guests and one or
  and the perception that the cost of adding server hardware is            more rule sets pertaining to technical, business and workload
  generally inexpensive, have created environments with far                constraints to generate a virtual environment design for Vir
  more processing capacity than is required by the organiza           40   tualizing the plurality of systems.
  tion.                                                                       In another aspect, there is provided a method for managing
     When cost is considered on a server-by-server basis, the              a virtualized environment, the method comprising: generat
  additional cost of having underutilized servers is often not             ing a virtual environment design for a plurality of existing
  deemed to be troubling. However, when multiple servers in a              physical systems using technical, business and workload con
  large computing environment are underutilized, having too           45   straints; facilitating the deployment of the virtualized envi
  many servers can become a burden. Moreover, the additional               ronment according to the design; and on an ongoing basis:
  hardware requires separate maintenance considerations;                   obtaining data pertaining to systems being used in the virtu
  separate upgrades and requires the incidental attention that             alized environment, validating placement of the systems in
  should instead be optimized to be more cost effective for the            the virtualized environment, if necessary rebalancing the sys
  organization. Heat production and power consumption can             50   tems, and refining the virtualized environment.
  also be a concern. Even considering only the cost of having                 In yet another aspect, there is provided a method for per
  redundant licenses, removing even a modest number of serv                forming a virtual to virtual (V2V) transformation for a plu
  ers from a large computing environment can save a significant            rality of existing virtual servers, the method comprising: ana
  amount of cost on a yearly basis.                                        lyzing the existing virtual servers based on technical,
     As a result, organizations have become increasingly con          55   business and workload constraints; based on the analyzing,
  cerned with Such redundancies and how they can best achieve              determining which of the existing virtual servers are most
  consolidation of capacity to reduce operating costs. The cost            suitable for conversion from one virtualized platform to
  savings objective can be evaluated on the basis of consolida             another virtualized platform; and providing a mapping from
  tion strategies such as, but not limited to: virtualization strat        the one platform to the another platform to facilitate the
  egies, operating system (OS) level stacking strategies,             60   transformation.
  database consolidation strategies, application stacking strat               In yet another embodiment, there is provided a method for
  egies, physical consolidation strategies, and storage consoli            determining a set of virtualization hosts for a virtualized
  dation strategies.                                                       environment based on an existing physical environment com
     Virtualization involves virtualizing a physical system as a           prising a plurality of systems, the method comprising: obtain
  separate guest OS instance on a host machine. This enables          65   ing a data set for each of the plurality of systems, each data set
  multiple virtualized systems to run on a single physical                 comprising information pertaining to parameters associated
  machine, e.g. a server. Examples of virtualization technolo              with a corresponding system; performing a first compatibility
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 166 of 288 PageID #: 4340


                                                          US 8,209,687 B2
                                   3                                                                        4
  analysis of the plurality of systems using the data sets and a                FIG. 7 is a high level process flow diagram for a 1-to-1
  first rule set pertaining to virtualization specific constraints to        compatibility analysis.
  determine an intermediate set of virtualization host candi                    FIG. 8 is a process flow diagram for the 1-to-1 compatibil
  dates; and performing a second compatibility analysis of the               ity analysis.
  intermediate set of candidates using a second rule set pertain        5       FIG. 9 is a flow diagram illustrating operation of the rule
  ing to migration specific constraints to determine the set of              engine analysis.
  virtualization hosts.                                                         FIG. 10 is a flow diagram of the 1-to-1 rule-based compat
     In some embodiments, the method for determining the set                 ibility analysis.
  of virtualized hosts comprises incorporating one or more                      FIG. 11 is a flow diagram illustrating the evaluation of a
  hypothetical hosts into the set of virtualization hosts based on      10
                                                                             rule set.
  workload requirements for the virtualized environment.                       FIG. 12 is a flow diagram of workload data extraction
     In yet another aspect, there is provided a method for evalu             process.
  ating virtualization candidates to determine if additional sys                FIG. 13 is a flow diagram of the 1-to-1 workload compat
  tems are required to implement a desired virtualized environ               ibility analysis.
  ment, the method comprising: obtaining a set of virtualization        15
  guest candidates and determining aggregate workload                           FIG. 14 is a screen shot of a date settings tab accessed
  requirements based on workload data pertaining to the guest                through a workload settings page.
  candidates; obtaining a set of virtualization host candidates                 FIG. 15 is screen shot of an advanced workload settings
  and determining aggregate workload capacity based on con                   page accessed through the 7 workload settings page shown in
  figuration data pertaining to the host candidates; comparing               FIG 14.
  the workload requirements against the workload capacity to                    FIG.16 is a screen shot of a limits tab accessed through the
  determine if sufficient capacity exists to satisfy the workload            workload settings page.
  requirements; and if there is insufficient capacity, adding                   FIG. 17 is a screen shot of a parameters tab accessed
  hypothetical server models to the host candidates to meet the              through the workload settings page.
  workload requirements.                                                25      FIG. 18 is a high level process flow diagram of the multi
     In yet another aspect, there is provided a method for vali              dimensional compatibility 12 analysis.
  dating an existing virtualized environment comprising a plu                   FIG. 19 is a flow diagram showing the multi-dimensional
  rality of virtual machines placed on one or more virtual hosts,            analysis.
  the method comprising: obtaining a data set for each of the                   FIG. 20 is a flow diagram showing use of a rule set in an
  plurality of virtual machines, each data set comprising infor         30   N-to-1 compatibility analysis.
  mation pertaining to technical, business and workload con                     FIG. 21 is a flow diagram showing use of a rule set in an
  straints associated with a corresponding virtual machine;                  N-by-N compatibility analysis.
  evaluating the placement of the virtual machines in the virtu                 FIG.22 is a process flow diagram of the multi-dimensional
  alized environment using the data sets; and identifying the                workload compatibility analysis.
  existence of virtual machines with Suboptimal placements to           35      FIG. 23 is a process flow diagram of the consolidation
  enable replacement of the virtual machines.                                analysis.
     In yet another aspect, there is provided a method for per                  FIG. 24 is a process flow diagram of an auto fit algorithm
  forming a power utilization analysis for a server, the method              used by the consolidation analysis.
  comprising: determining server load; determining power                        FIG. 25 is process flow diagram showing further detail of
  consumption for the server at idle and maximum loads; and             40   the transformational P2V analysis process shown in FIG. 2.
  estimating power utilization by combining the idle power                      FIG. 26 is a process flow diagram of an example imple
  consumption with a measurement based on a relationship                     mentation of the diagram shown in FIG. 25 using the analysis
  between the maximum and idle power consumption.                            program illustrated in FIGS. 3 to 24.
     In some embodiments, the method for performing a power                     FIG. 27 is a process flow diagram of an example aggregate
  utilization analysis comprises estimating the power utiliza           45   workload sizing estimate process for evaluating resource
  tion according to the following relationship: Estimated                    capacity requirements.
  Power-Idle Power+Server Load (Maximum Power-Idle                              FIG.28 is a screen shot showing the maintab of an analysis
  Power).                                                                    editor program.
                                                                                FIG. 29 is a screen shot showing the workload tab of the
         BRIEF DESCRIPTION OF THE DRAWINGS                              50   analysis editor program.
                                                                                FIG. 30 is a compatibility map showing the result of a
    An embodiment of the invention will now be described by                  virtualization rule set applied against a set of physical sys
  way of example only with reference to the appended drawings                temS.
  wherein:                                                                      FIG. 31 shows a net effect cube illustrating an NxNXM
     FIG. 1 is a block diagram of a transformational physical to        55   map for affinity and optimization analysis.
  virtual (P2V) analytics system.                                               FIG. 32 is a target system compatibility map showing
     FIG. 2 is a flow diagram of a transformational P2V analysis             which systems in a current physical environment are candi
  process using the system shown in FIG. 1.                                  dates for being a virtualization host.
     FIG. 3(a) is a block diagram of the analysis program                       FIG. 33 is a screen shot showing an aggregate utilization
  depicted in FIG. 1.                                                   60   report showing normalized utilization of an environment.
     FIG.3(b) is a block diagram illustrating a sample consoli                  FIG.34 is a live migration compatibility map showing the
  dation solution comprised of multiple transfers.                           sets of systems that are compatible from a live migration
     FIG. 4 is an example of a compatibility analysis map.                   perspective.
     FIG. 5 is a process flow diagram of the compatibility and                  FIG. 35 is a screen shot showing a transfer auto-fit tab of
  consolidation analyses.                                               65   the analysis editor of the analysis program.
     FIG. 6 is a process flow diagram illustrating the loading of               FIG. 36 is a screen shot showing a dashboard Summarizing
  system data for analysis.                                                  the analysis results viewed through the analysis program.
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 167 of 288 PageID #: 4341


                                                         US 8,209,687 B2
                                 5                                                                         6
     FIG. 37 is a screen shot of the proposed transfers from the            compatibilities in a computing environment 12 can be utilized
  analysis results viewed through the analysis-program.                     along with specific virtualization rule sets and user interfaces
     FIG.38 is a screen shot of a transfer map from the analysis            (UIs) to address the considerations of a virtualization infra
  results viewed through the analysis program.                              Structure.
     FIG. 39 is a map showing a cluster-based view of virtual               Virtualization Analysis and Optimization Overview
  machines in a virtualized environment.                                       Turning now to FIG. 1, transformational physical-to-vir
     FIG. 40 is a screen shot of an affinity rule programming               tual (P2V) analytics system 9 can be implemented as noted
  interface showing anti-affinity rules derived from the analysis           above, by utilizing the principles and features provided by an
  results.                                                                  analysis program 10 and incorporating virtualization rule sets
     FIG. 41 is another screen shot of the affinity rule program       10   11 and a virtualization user interface 13, to transform an
  ming interface that Supports the synchronization of affinity              existing physical environment 12 comprising one or more
  and anti-affinity rules with a third-party virtualization man             systems 16 into a virtualized environment 21. As can also be
  agement framework.                                                        seen in FIG. 1, the system 9 can be used on an ongoing basis
     FIG. 42 is a process flow diagram showing further detail of            once the virtualized environment 21 has been deployed to
  the ongoing management stage shown in FIG. 1.                        15   track the environment 21 as well as enable further analysis
     FIG. 43 is a process flow diagram showing further detail of            and optimization as servers and constraints change overtime.
  the VM placement validation step shown in FIG. 42.                        It will be appreciated that although the examples provided
     FIG. 44 is a process flow diagram showing further detail of            herein are directed to P2V analyses, the principles and pro
  the VM rebalancing step shown in FIG. 42.                                 cesses are equally applicable to transformational virtual-to
    FIG. 45 is a screen shot of a main tab as viewed in the                 virtual (V2V) analysis, e.g. VMware(R) to Hyper-V(R) and vice
  analysis editor program when used for a placement validation              WSa.
  process.                                                                  Transformational P2V Analysis and Ongoing Management
     FIG. 46 is a screen shot of a systems tab as viewed in the             Overview
  analysis editor program when used for a placement validation                 FIG. 2 provides a high-level process flow diagram 99 illus
  process.                                                             25   trating various stages performed by the transformational P2V
     FIG. 47 is a screen shot of a rule sets tab as viewed in the           analysis system 9. As will be explained in greater detail
  analysis editor program when used for a placement validation              below, in order to intelligently analyze the physical environ
  process.                                                                  ment 12 for virtualization, one or more data sets 18 are
     FIG. 48 is a screen shot of the workload tabas viewed in the           obtained, which pertain to information associated with
  analysis editor program when used for a placement validation         30   parameters of the physical systems 16. These data sets 18 are
  process.                                                                  used to perform a physical environment analysis 100 and a
    FIG. 49 is a screen shot of a placement validation summary              current asset assessment 102. The physical environment
  SCC.                                                                      analysis 100 analyzes existing physical systems 16 in the
     FIG. 50 is screen shot of a transfer summary produced                  current physical environment 12 to be virtualized to evaluate
  during a placement validation process.                               35   various technical, business and workload constraints and
     FIG. 51 is a screen shot of a placement validation compat              affinity considerations of the virtualization candidates. In this
  ibility map.                                                              way, the suitability of each system 16 to be virtualized can be
    FIG. 52 is a screen shot of the main tab as viewed in the               determined to identify suitable source systems for virtualiza
  analysis editor program when used for a rebalancing process.              tion to facilitate the design of the virtual environment 21. The
    FIG.53 is a screen shot of the rule sets tab as viewed in the      40   current asset assessment 102 evaluates the viability of repur
  analysis editor program when used for the rebalancing pro                 posing existing physical systems 16 as virtualization hosts. A
  CCSS,                                                                     virtualization host refers to a target system that runs hypervi
     FIG. 54 is a screen shot of the placement validation sum               sor Software and is capable of hosting virtual machines. This
  mary screen for the rebalancing process.                                  allows for an assessment of the equipment that is currently
     FIG.55 is a screen shot of the placement validation com           45   available to minimize the amount of new equipment required
  patibility map for the rebalancing process.                               for virtualization.
     FIG. 56 is screen shot of the transfer summary produced                  The outcome of the current asset assessment 102 can be
  during the rebalancing process.                                           used to perform a virtualization host system definition 104,
                                                                            which can incorporate an analysis of hypothetical systems
      DETAILED DESCRIPTION OF THE DRAWINGS                             50   used to model target systems that do not currently exist in the
                                                                            physical environment 12. This allows users to evaluate a wide
    It has been recognized that virtualization often involves               range of scenarios. The virtualization host system definition
  more than considering sizing, for example, it is beneficial to            104 can also incorporate live migration compatibilities
  understandall the constraints that govern and impact a target             amongst a target solution (set of target systems based on
  environment and ensure that these constraints are taken into         55   current asset assessment 102 and hypothetical systems). In
  account when planning and managing a virtual environment.                 this way, a target Solution can be defined to facilitate the
  This has been found to be particularly true of virtualization             design of the virtual environment 21, i.e. in conjunction with
  infrastructures such as VMware Infrastructure(R), where                   the outcome of the physical environment analysis 100.
  sophisticated features such as VMotion, distributed resource                 The set of source systems and the set of target systems are
  scheduling (DRS) and HA require careful planning and dili            60   then used to perform a virtual environment optimization 106,
  gent administration of virtual environments. It has been found            which determines the optimal layout of the source systems
  that to fully realize the capabilities of the virtualization infra        onto the target systems based on technical, business and
  structure, the virtualization scheme being used should be                 workload constraints according to a multi-dimensional com
  combined with accurate intelligence and focused analytics in              patibility and consolidation analysis using the analysis pro
  order to safely and effectively transform existing systems into      65   gram 10. It can be seen in FIG. 2 that virtualization rule sets
  a new virtual paradigm. In order to provide Such intelligence             11 are used during stages 100-106 in various ways as will be
  and focused analytics, an analysis program for determining                explained below. The virtualization UI 13 can also be used
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 168 of 288 PageID #: 4342


                                                       US 8,209,687 B2
                                   7                                                                   8
  during these stages to permit a user to interact with the analy        systems, hypothetical systems do not currently exist in the
  sis program 10 and ultimately generate a virtual environment           computing environment 12. Hypothetical systems can be
  design 110. It will be appreciated that the process flow shown         defined and included in the analysis to evaluate various types
  in FIG. 2 is for illustrative purposes only and may proceed            of “what if consolidation scenarios. Hypothetical targets can
  differently in different scenarios. For example, based on out          be used to simulate a case where the proposed consolidation
  comes of the physical environment analysis 100 and virtual             target systems do not exist in the environment 12, e.g. for
  ization host system definition 104, various analyses may be            adding a system 16. Similarly, hypothetical source systems
  conducted iteratively to narrow in on progressively more               can be used to simulate the case where a new application is to
  optimal solutions to accommodate both existing constraints             be introduced into the environment 12 and "forward consoli
  and changing environments (both physical and virtual). The        10   dated onto existing target systems 16. Hypothetical systems
  virtual environment design 110 can then be used to create a            can be created through data imports, cloning from actual
  virtualization solution 112 that, when implemented, can be             systems models, and manual specification by users, etc. The
  tracked, analyzed and refined over time by conducting ongo             system model can be minimal (sparse) or include as much
  ing management 15.                                                     data as an actual system model. These system models may
     As discussed above, the transformational P2V analysis 9        15   also be further modified to address the analysis requirements.
  advantageously utilizes the components and principles of the              The compatibility analysis can also be generalized to
  analysis program 10. As such, to assist in understanding the           evaluate entities beyond physical, virtual or hypothetical sys
  transformational P2V analytics 9, an overview of an example            tems. For example, entities can be components that comprise
  of the analysis program 10 will be provided. It may be noted           systems such as applications and database instances. By anal
  that additional detail pertaining to the analysis program is           ysing the compatibility of database instances and database
  described in U.S. patent application Ser. No. 11/738,936 filed         servers with database stacking rule sets, database consolida
  on Apr. 23, 2007 and published under U.S. 2007/0250829, the            tion can also be assessed. Similarly, application consolidation
  contents of which are incorporated herein by reference.                can be evaluated by analyzing application servers and
  Analysis Program Overview                                              instances with application stacking rules. The entity could
     Ablock diagram of an analysis program 10 for determining       25   also be a logical application system and technical data can
  compatibilities in computing environment 12 is provided in             pertain to functional aspects and specifications of the entity. It
  FIG.3(a). The analysis program 10, accessed through a com              will therefore be appreciated that a “system” or “computer
  puter station 14, gathers data 18 pertaining to a collection of        system' hereinafter referred, can encompass any entity which
  systems to be consolidated 16. The analysis program 10 uses            is capable of being analysed for any type of compatibility and
  the gathered data 18 to evaluate the compatibility of the         30   should not be considered limited to existing or hypothetical
  computer systems 28 and provide a roadmap 20 specifying                physical or virtual systems etc.
  how the original set of systems can be consolidated to a                 Consolidation as described above can be considered to
  smaller number of systems 22.                                          include one or more “transfers’. The actual transfer describes
     A distinct data set is obtained for each system 16 to con           the movement of a single source entity onto a target, wherein
  tribute to the combined system data 18 shown in FIG. 3(a).        35   the specification identifies the source, target and transfer type.
  Each data set comprises one or more parameters that relate             The transfer type (or consolidation strategy) describes how a
  preferably to technical 24, business 26 and workload 28 char           Source entity is transferred onto a target, e.g. virtualization,
  acteristics or features of the respective system 16. The param         OS stacking etc. A transfer set 23 (see FIG. 3(b)) can be
  eters can be evaluated by Scrutinizing program definitions,            considered one or more transfers that involve a common
  properties, objects, instances and any other representation or    40   target, wherein the set specifies one or more source entities,
  manifestation of a component, feature or characteristic of the         the target and a transfer type. A consolidation Solution (or
  system 16. In general, a parameter is anything related to the          roadmap) is one or more transfer sets 23 based on a common
  system 16 that can be evaluated, quantified, measured, com             pool of Source and target entities. As can be seen in FIG.3(a),
  pared etc. Examples of technical parameters relevant of the            the consolidation roadmap can be included in the analysis
  consolidation analysis include the operating system, OS ver       45   results 20. Each source or target entity is referenced at most
  Sion, patches, application settings, hardware devices, etc.            one time by the transfer sets that comprise the solution. FIG.
  Examples of business parameters of systems relevant to the             3(b) shows how an example pool 24 of 5 systems (S1, S2, S3,
  consolidation analysis include the physical location, organi           S4 and S5) can be consolidated through 2 transfer sets 23:
  Zation department, data segregation requirements, owner, Ser           stack S1 and S2 onto S3, and stack S4 onto S5. The transfer
  Vice level agreements, maintenance windows, hardware lease        50   sets 23 include 3 transfers, and each system 16 is referenced
  agreements, software licensing agreements, etc. Examples of            by the transfer sets 23 only once. In the result, a consolidated
  workload parameters relevant to consolidation analysis                 pool 26 of2 systems is achieved. It will be appreciated that the
  include various resource utilization and capacity metrics              principles described herein Support many transformation
  related to the system processor, memory, disk storage, disk            strategies and consolidation is only one example.
  I/O throughput and network bandwidth utilization.                 55      The following discusses compatibilities between systems
     The system data parameters associated with a system 16              16 based on the parameters to determine if efficiencies can be
  comprise the system model used in the analyses. In the fol             realized by consolidating either entire systems 16 or aspects
  lowing examples, a source system refers to a system from               or components thereof. The analyses employ differential rule
  which applications and/or data are to be moved, and a target           sets 28 to evaluate and quantify the compatibility of systems
  server or system is a system to which Such applications and/or    60   16 with respect to technical configuration and business
  data are to be moved. For example, an underutilized environ            related factors comprised in the gathered system data 18.
  ment having two systems 16 can be consolidated to a target             Similarly, workload compatibility of a set of systems 16 is
  system (one of the systems) by moving applications and/or              assessed using workload Stacking and scoring algorithms 30.
  data from the source system (the other of the systems) to the          The results of configuration (technical), business and work
  target system.                                                    65   load compatibility analyses are combined to produce an over
    The computer systems 16 may be physical systems, virtual             all compatibility score for a set of systems 16. In addition to
  systems or hypothetical models. In contrast to actual physical         compatibility scores, the analysis provides details that
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 169 of 288 PageID #: 4343


                                                        US 8,209,687 B2
                                                                                                        10
  account for the actual scores. The scores can be presented in           the multi-dimensional compatibility analysis described
  color coded maps 32 that illustrate patterns of the compatibil          above to evaluate the compatibility of postulated transfer sets.
  ity amongst the analyzed systems as shown generally in FIG.                The analysis program 10 performs consolidation analyses
  4.                                                                      for virtualization and stacking strategies as will be explained
     The compatibility analysis map 32 provides an organized         5    in greater detail below, however, it will be appreciated that
  graphical mapping of system compatibility for each source?              other consolidation strategies may be performed according to
  target system pair on the basis of configuration data. The map          similar principles.
  32 shown in FIG. 4 is structured having each system 16 in the              Referring now to FIG. 5, a process flow diagram illustrates
  environment 12 listed both down the leftmost column and                 the data flow for performing the compatibility and consoli
  along the uppermost row. Each row represents a consolidation       10   dation analyses discussed above. The flow diagram outlines
  Source system, and each column represents the possible con              four processes: a data load and extraction process (A), a
                                                                          1-to-1 compatibility analysis process (B), a multi-dimen
  solidation target. Each cell 92 contains the score 36 corre             sional compatibility analysis process (C), and a consolidation
  sponding to the case where the row system is consolidated               analysis process (D).
  onto the column (target) system 16.                                15      In process A, the system data 18 collected via audits or
     The output shown in FIG. 4 arranges the systems 16 in the            imports as discussed above is prepared for use by the analy
  map 32 such that a 100% compatibility exists along the diago            ses. The compatibility and consolidation analyses processes
  nal where each system 16 is naturally 100% compatible with              B, C and D can be performed independently. The analyses
  itself. The map 32 is preferably displayed such that each cell          share a common analysis input specification and get system
  92 includes a numerical score 36 and a shade of a certain               data18 from the data repository 54 and caches 56 and 58. The
  colour 34. As noted above, the higher the score (from Zero (0)          multi-dimensional compatibility and consolidation analyses
  to one hundred (100)), the higher the compatibility. The                take additional inputs in the form of a consolidation Solution
  scores are pre-classified into predefined ranges that indicate          and auto fit input parameters 84 and 86 respectively.
  the level of compatibility between two systems 16. Each                    The 1-to-1 compatibility analysis process B evaluates the
  range maps to a corresponding colour or shade for display in       25   compatibility of each system pair on a 1-to-1 basis. In con
  the map 32. For example, the following ranges and colour                trast, the multi-dimensional analysis process C evaluates the
  codes can be used: score=100, 100% compatible, darkgreen;               compatibility of each transfer set 23 in the consolidation
  score=75-99, highly compatible, green; score=50-74, some                Solution that was specified as part of its input.
  what compatible, yellow; score=25-49, low compatibility,                   The consolidation analysis process D searches for the best
  orange; and score-0-24, incompatible, red.                         30   consolidation solution that fulfills the constraints defined by
     The above ranges are only one example. Preferably, the               the auto fit input 86. The consolidation analysis employs the
  ranges can be adjusted to reflect more conservative and less            multi-dimensional compatibility analysis C to assess poten
  conservative views on the compatibility results. The ranges             tial transfer set candidates.
  can be adjusted using a graphical tool similar to a contrast               A process flow diagram for the data load and extraction
  slider used in graphics programs. Adjustment of the slider         35   process A is illustrated in FIG. 6. System data including
  would correspondingly adjust the ranges and in turn the                 technical configuration, business related and workload col
  colours. This allows the results to be tailored to a specific           lected through audits, data import and user input are prepared
  situation. It is therefore seen that the graphical output of the        for use by the analyses processes B, C and D.
  map 32 provides an intuitive mapping between the source?                   When system data 18 and attributes are loaded into the
  target pairs in the environment 12 to assist in visualizing        40   analysis program 10, they are stored in the audit data reposi
  where compatibilities exist and do not exist. Detailed differ           tory 54 and system attribute table 55, respectively. As well,
  ences and other information can be viewed by selecting a                system data 18 referenced by rule set items 28 (see FIG. 9),
  relevant cell 92, which accesses information such as differ             workload types 30 and benchmarks are extracted and loaded
  ences tables showing the important differences between the              into their respective caches 56, 58. Alias specifications 60
  two systems, the rules and weights that were applied and may       45   describe how data can be extracted and if necessary, normal
  even provide a remediation cost.                                        ized from a variety of data sources.
     A collection of systems 16 to be consolidated can be ana                The data repository 54 and caches 56 and 58 thus store
  lyzed in one of three modes: 1-to-1 compatibility, multi                audited data 18, system attributes, the latest rule set data,
  dimensional compatibility and consolidation analyses. These             historical workload data and system workload benchmarks.
  analyses share many common aspects but can be performed            50      A high level flow diagram of the 1-to-1 compatibility
  independently.                                                          analysis is shown in FIG. 7. The 1-to-1 compatibility analysis
     The 1-to-1 compatibility analysis evaluates the compatibil           can take into account analysis input, including input regard
  ity of every possible source-target pair combination in the             ing the systems 16 to be analyzed, rule set related parameters,
  collection of systems 16 on a 1-to-1 basis. This analysis is            workload related parameters, workload benchmarks and
  useful in assessing single transfer consolidation candidates.      55   importance factors 88 used to compute overall scores.
  In practice, it may be prudent to consolidate systems 16                   The compatibility analysis evaluates the compatibility of
  incrementally and assess the impact of each transfer before             every specified system as source-target pairs on a 1-to-1 basis.
  proceeding with additional transfers. The multi-dimensional             This analysis produces a compatibility Score for each system
  compatibility analysis evaluates the compatibility of transfer          pair so that analyzing a collection often (10) systems 16
  sets that can involve multiple sources being transferred to a      60   produces 10x10 scores. The compatibility analysis is based
  common target. The analysis produces a compatibility score              on the specified rule sets and workload types. An analysis
  for each specified transfer set 23 by evaluating the compat             may be based upon Zero or more rule sets and Zero or more
  ibility of the systems 16 that comprise the transfer set 23. The        workload types, such that at least one rule set or workload
  consolidation analysis searches for a consolidation Solution            type is selected.
  that minimizes the number of remaining source and target           65      The selection of rule sets 28 and workload types 30 for an
  entities after the proposed transfers are applied, while meet           analysis depends on the systems 28 and the consolidation
  ing requisite compatibility constraints. This analysis employs          strategy to analyze. For example, to assess the consolidation
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 170 of 288 PageID #: 4344


                                                         US 8,209,687 B2
                                  11                                                                        12
  of a set of UNIXTM systems 16, an analysis may employ the                    Rule sets 28 are groupings of rules that represent higher
  UNIXTMapplication stacking, location, maintenance window                  level considerations such as business objectives or adminis
  and ownership rule sets 28, and CPU, memory, disk space,                  trative concerns that are taken into account when reporting on
  disk I/O and network I/O workload types 30.                               or analysing the systems 16. In FIG.9, six rules 43, A, B C, D,
     A process flow diagram of the 1-to-1 compatibility analysis            E and F are grouped into three rule sets 28, Rule Set 1, 2 and
  is shown in FIG. 8. The analysis generally comprises four                 3. It will be appreciated that there may be any number of rules
  stages. In the first stage, data referenced by the selected rule          in any number of rule sets 28 and those shown in FIG.9 are for
  sets 28 and workload types 30 for the specified date range are            illustrative purposes only.
  retrieved from the data repository 54 and caches 56, 58 for                  Rules evaluate data parameters according to rule defini
  each system 16 to be analyzed. This analysis data is saved as        10   tions to determine incompatibilities due to differences (or
  a snapshot and can be used for Subsequent analyses. In the                contentious similarities) between the baseline and target sys
  second stage, technical and business related compatibility                tems. The rule definitions include penalty weights that indi
  may be analyzed the using the specified rule sets 28 and                  cate the importance of the incompatibility as they relate to the
                                                                            operation of the systems 16. The penalty weights are applied
  weights. Next, workload compatibility is evaluated based the         15   during an evaluation if the incompatibility is detected. The
  specified workload types 30 and input parameters. Finally,                evaluation may include the computation of a score or genera
  the overall compatibility scores are computed for each pair of            tion of other information indicative of nature of the incom
  systems 16. Upon completion of the compatibility analysis,                patibilities between the baseline and target systems.
  the results 20 are provided to the user. The results 20 include              Rules comprised by a rule set 28 may reference common
  rule item and workload data Snapshots, 1-to-1 compatibility               parameters but perform different tests to identify different
  score maps for each rule set 28 and workload type 30 as well              forms of incompatibilities that may have different levels of
  as an overall score map. Analysis details for each map may                importance. For example a version four operating system
  also be provided.                                                         Versus a version three operating system may be considered
    As noted above, the differential rule sets 28 are used to               less costly to remedy and thus less detrimental than a version
  evaluate the compatibility of systems as they relate to tech         25   five operating system compared to a version one operating
  nical and business related constraints. The rule set 28 defines           system. As can be seen, even though the operating systems are
  which settings are important for determining compatibility.               different in both cases, the nature of the difference can also be
  The rule set 28 typically defines a set of rules which can be             considered and different weights and/or remedies applied
  revised as necessary based on the specific environment 12.                accordingly.
  The rule set 28 is thus preferably compiled according to the         30     Rules can also test for similarities that indicate contentions
  systems 16 being analysed and prior knowledge of what                     which can result in incompatibilities between systems. For
  makes a system 16 compatible with another system 16 for a                 example, rules can check for name conflicts with respect to
  particular purpose. As will be discussed below, the rule sets             system names, database instance names, user names, etc.
  28 are a form of metadata 62.                                               The flow of data for applying exemplary rule sets 28 is
     Further detail regarding the differential rules and differen      35   shown in FIG. 9. In this example, the system data gathered
  tial rule sets 28 is now described making reference to FIG.9.             from a pair of systems 16 are evaluated using three rule sets.
  Additional detail regarding the differential rules and rule sets          A rule engine or similar device or program evaluates the data
  28 is also described in co-pending U.S. patent application Ser.           parameters of the systems 16 by applying rule sets 1, 2 and 3
  No. 1 1/535,308 filed on Sep. 26, 2006, and entitled “Method              which comprise of the exemplary rules A, B, C, D, E and F.
  for Evaluating Computer Systems, the contents of which are           40   The evaluation of the rules results in compatibility scores and
  incorporated herein by reference.                                         Zero or more matched rule items for each rule set 28. These
     With respect to the following description of the rule sets 28          results can be used for Subsequent analyses, such as combin
  and the general application of the rule sets 28 for detecting             ing with workload compatibility results to obtain overall
  system incompatibilities by evaluating differences between                compatibility Scores.
  data parameters of systems 16, the following alternative             45      The system consolidation analysis computes the compat
  nomenclature may be used. A target system refers to a system              ibility of a set of systems 16 based not only on technical and
  being evaluated, and a baseline system is a system to which               workload constraints as exemplified above, but also business
  the target system is being compared. The baseline and target              constraints. The business constraints can be expressed in rule
  systems may be the same system 16 at different instances in               sets 28, similar to the technical constraints discussed above.
  time (baseline prior, target=now) or may be different sys            50     It may be appreciated that basic and advanced rule sets 28
  tems 16 being compared to each other. As such, a single                   can be created. Where basic and advanced rule sets 28 are
  system 16 can be evaluated against itself to indicate changes             available for the same analysis program 10, there are a num
  with respect to a datum as well as how it compares to its peers.          ber of options for providing compatibility. The rule set speci
  It will be appreciated that the terms “source system’’ and                fication can be extended to include a property indicating the
  “baseline system” are herein generally synonymous,                   55   minimum required rule engine version that is compatible with
  whereby a source system is a type of baseline system.                     the rule set. In addition, the basic rule sets can be automati
     FIG.3(a) illustrates the relationships between system data             cally migrated to the advanced rule set format since the
  18 and the analysis program 10. Data 18 is obtained from the              advanced specification provides a Super set of functionality
  Source and target computer systems 16 and is used to analyze              relative to the basic rule set specification. It will be appreci
  the compatibility between the systems 16. In this example, the       60   ated that as new rules and rule formats are added, compatibil
  parameters are evaluated to determine system compatibilities              ity can be achieved in other ways so long as legacy issues are
  for a consolidation strategy. A distinct data set 18 is preferably        considered where older rule versions are important to the
  obtained for each system 16 (or instance in time for the same             analysis.
  system 16 as required). Rule sets 28 are computer readable                   An exemplary process flow for a rule-based compatibility
  and storable so that they may be accessed by the program 10          65   analysis is shown in greater detail in FIGS. 10 and 11. When
  and modified if necessary, for use in evaluating the computer             analyzing system compatibility, the list of target and Source
  systems 16.                                                               systems 16 are the same. The compatibility is evaluated in two
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 171 of 288 PageID #: 4345


                                                         US 8,209,687 B2
                                  13                                                                      14
  directions, e.g. for a Server A and a Server B. migrating A to               System workload constraints must be assessed when con
  B is considered as well as migrating B to A.                              sidering consolidation to avoid performance bottlenecks.
     Turning first to FIG. 10, for each rule set R (R=1 to M                Workload types representing particularly important system
  where M is the number of rule sets) and for each target system            resources include '% CPU utilization, memory usage, disk
  T (T=1 to N where N is the number of systems), the rule                   space used, disk I/O throughput and network I/O throughput.
  engine 90 first looks at each source system S (S=1 to N). If the          The types of workload analyzed can be extended to support
  Source target then the configuration compatibility score for              additional performance metrics. Workload values can be rep
  that source is set to 100, no further analysis is required and the        resented as percentages (e.g. "% CPU used) or absolute values
  next pair is analyzed. If the source and target are different, the        (e.g. disk space used in MB, disk I/O in MB/sec).
  rules are evaluated against the source/target pair to compute        10     The term workload benchmark refers to a measure of a
  the compatibility score, remediation cost and to compile the              system's capability that may correspond to one or more work
  associated rule details. Estimated remediation costs are                  load types. Workload benchmarks can be based on industry
  optionally specified with each rule item. As part of the rule             benchmarks (e.g. CINT2000 for processing power) or the
  evaluation and Subsequent compatibility score calculation, if             maximum value of a system resource (e.g. total disk space,
  a rule is true, the corresponding cost to address the deficiency     15   physical memory, network I/O bandwidth, maximum disk
  is added to the remediation cost for the pair of systems 16               I/O rate). Benchmarks can be used to normalize workload
  being analysed.                                                           types that are expressed as a percentage (e.g. "% CPU used) to
    The evaluation of the rules is shown in FIG. 11. The evalu              allow direct comparison of workloads between different sys
  ation of the rules considers the snapshot data18 for the source           tems 16. Benchmarks can also be used to convert workload
  system and the target system, as well as the differential rule            types 30 that are expressed as absolute values (e.g. disk space
  set 28 that being applied. For each rule in the set 28, the data          used in MB) to a percentage (e.g. "% disk space used) for
  referenced by the rule is obtained for both the target and                comparison against a threshold expressed as a percentage.
  source. The rule is evaluated by having the rule engine 90                   System benchmarks can normalize workloads as follows.
  compare the data. If the rule is not true (i.e. if the systems 16         For systems X and Y, with CPU benchmarks of 200 and 400
  are the compatible according to the rule definition) then the        25   respectively (i.e. Y is 2x more powerful than X), if systems X
  data 18 is not considered in the compatibility score and the              and Y have average CPU utilizations of 10% and 15% respec
  next rule is evaluated. If the rule is true, the rule details are         tively, the workloads can be normalized through the bench
  added to an intermediate result. The intermediate result                  marks as follows. To normalize X's workload to Y. multiply
  includes all true rules.                                                  X’s workload by the benchmark ratio X/Y, i.e. 10%x200/
     Preferably, a Suppression tag is included with each rule. As      30   4OO=5%.
  discussed above, the Suppression tag indicates other rules that             Stacking X onto Y would then yield a total workload of
  are not relevant if that rule is true. The suppression flag allows        5%+15%–20%. Conversely, stacking Y onto X would yield
  the program 10 to avoid unnecessary computations. A mutex                 the following total workload: 10%+15%x400/200–40%.
  flag is also preferably used to avoid unfairly reducing the                 As discussed above, workload data is collected for each
  score for each true rule when the rules are closely affected by      35   system 16 through various mechanisms including agents,
  each other.                                                               standard instrumentation (e.g. Windows Performance Moni
    Once each rule has been evaluated, a list of matched rules              torTM, UNIXTM System Activity Reporter), custom scripts,
  is created by removing Suppressed rule entries from the inter             third party performance monitoring tools, etc. Workload data
  mediate results based on rule dependencies, which are                     is typically collected as discrete time series data. Higher
  defined by rule matching and Suppression settings (e.g. match        40   sample frequencies provide better accuracy for the analysis (5
  flags and Suppression tags). The compatibility Score for that             minute interval is typical). The workload data values should
  particular source/target pair is then computed based on the               represent the average values over the sample period rather
  matched rules, weights and mutex settings. Remediation                    than instantaneous values.
  costs are also calculated based on the cost of updating/up                   Data from different sources may need to be normalized to
  grading etc. and the mutex settings.                                 45   common workload data types 30 to ensure consistency with
     Turning back to FIG. 10, the current target is then evaluated          respect to what and how the data is measured. For example,
  againstall remaining Sources and then the next target is evalu            CPU usage may be reported as Total % CPU utilization, %
  ated. As a result, an NxN map 32 can be created that shows a              CPU idle, 96 CPU system, 9% CPU user,96 CPU I/O, etc. Disk
  compatibility score for each system against each other sys                utilization may be expressed in different units such as KB,
  tem. The map 32 can be sorted by grouping the most compat            50   MB, blocks, etc.
  ible systems. The sorted map 32 is comprised of every source/               The time series workload data can be summarized into
  target combination and thus provides an organized view of the             hourly quartiles. Specifically, the minimum, 1 quartile,
  compatibilities of the systems 16.                                        median, 3" quartile, maximum, and average values are com
     Preferably, configuration compatibility results are then               puted for each hour. The compatibility analysis for workload
  generated for each rule set 28, comprising the map 32 (e.g.          55   uses the hourly quartiles. These statistics allow the analysis to
  FIG. 4) and for each source-target pair details available per             emphasize the primary operating range (e.g. 3" quartile)
  taining to the configuration compatibility scoring weights,               while reducing sensitivity to outlier values.
  remediation costs and applicable rules. The details can pref                 Workload data is typically collected and stored in the work
  erably be pulled for each source/target pair by selecting the             load data cache 58 for each system 16 for multiple days. At
  appropriate cell 92.                                                 60   least one full day of workload data should be available for the
     The workload compatibility analysis evaluates the compat               analysis. When analyzing workloads, users can specify a date
  ibility of each source-target pair with respect to one or more            range to filter the workload data under consideration. A rep
  workload data types 30. The analysis employs a workload                   resentative day is selected from this subset of workload data
  stacking model to combine the source workloads onto the                   for the analysis. The criteria for selecting a representative day
  target system. The combined workloads are then evaluated             65   should be flexible. A preferable default assessment of the
  using threshold and a scoring algorithm to calculate a com                workload can select the worst day as the representative day
  patibility score for each workload type.                                  based on average utilization. A less conservative assessment
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 172 of 288 PageID #: 4346


                                                          US 8,209,687 B2
                                 15                                                                        16
  may consider the N' percentile (e.g. 95") day to eliminate                    If the workload is expressed as a percentage and test as
  outliers. Preferably, the worst days (based on daily average)              percent is true (e.g. "% CPU), normalize workload percentage
  for each system and for each workload type are chosen as the               using the benchmark and compare as percentages.
  representative days.                                                          If the workload is expressed as an absolute value and test as
      The data extraction process flow for the workload compat               percent is true (e.g. disk space), convert the workload to a
  ibility analysis is shown in FIG. 12. Preferably, the workload             percentage using benchmark and compare as percentages.
  data cache 58 includes data obtained during one or more days.                 If workload unit is expressed as an absolute value and test
  For each system 16 in the workload data set, for each work                 as percentiffalse (e.g. network I/O), compare workload value
  load data type 30, get the workload data for the specified date            against threshold as absolute values.
  range, determine the most representative day of data, (e.g. if        10      A penalty value ranging from 0 to 1 can be calculated for
                                                                             each workload Statistic and for each scenario as a function of
  it is the worst day) and save it in the workload data Snapshot.            the threshold and the clipping level. The penalty value is
  In the result, a Snapshot of a representative day of workload              computed as follows:
  data is produced for each system 16.
      To evaluate the compatibility of one or more systems with         15
  respect to server consolidation, the workloads of the Source
  systems are combined onto the target system. Some types of                 If Workload
                                                                               Penalty = 0
                                                                                              <= Threshold,
  workload data are normalized for the target system. For                    If Workload      >= Clipping Level,
  example, the % CPU utilization is normalized using the ratio                 Penalty = 1
  of target and source CPU processing power benchmarks. The                  If Threshold     <    Workload <       Clipping Level,
  consolidated workload for a specific hour in the representa                  Penalty = (Workload Value - Threshold), (Clipping level - Threshold)
  tive day is approximated by combining the hourly quartile
  workloads.                                                                    The workload score is composed of the weighted penalty
     There are two strategies for combining the workload quar                values. The weights are used to compute the workload score
  tiles, namely original and cascade. The original strategy sim         25   from the penalty values. If the sum of the weights exceeds 1,
  ply adds like statistical values (i.e. maximum, third quartile,            the weights should be normalized to 1. The actual score is
  medians, etc.) of the Source systems to the corresponding                  computed for a workload type by Subtracting the Sum of the
  values of the target system. The cascade strategy processes                weighted penalties from 1 and multiplying the result by 100:
  the statistical values in descending order, starting with the                     Score=100*(1-Sum(Weight*Penalty)
  highest statistical value (i.e. maximum value). The strategy          30
                                                                               Using the previous example and assuming that the like
  adds like statistical values as with original, but may clip the            times are the same as the worst times, the score is calculated
  resulting sums if they exceed a configurable limit and cas                 as follows:
  cades a portion of the excess value to the next statistic (i.e. the
  excess of sum of the maximum values is cascaded to 3"
  quartile).                                                            35
     Workload compatibility scores quantify the compatibility                Score = 100 * (1 - (Weight    tra, * Penalty at      +Weight     Like *
  of consolidating one or more source systems onto a target                  Penalty alike + Weightos Wors, Penalty o3 Worst Weightoslike :
  system. The scores range from 0 to 100 with higher scores                  Penaltyoptire +Weighto2 was, Penalty owes, +Weighto2 Like *
  indicating better compatibility. The scores are computed                   Penalty o2Like +
                                                                             Weightowers, Penaltyoi was, + Weightolike * Penaltyotice +
  separately for each workload type 30 and are combined with            40   WeightMii, Wars, Penalty Min Wars, +WeightMinlike Penalty Minlie))
  the system configuration and business-related compatibility                     = 100 * (1 - (0.1 * 1 + 0.2*1 + 0.3 * 0.5 + 0.4* 0.5)
                                                                                 = 30
  scores to determine the overall compatibility scores for the
  systems 16. The workload scores are based on the following:
  combined system workload statistics at like times and worst                   A flow chart illustrating a workload compatibility analysis
  case, user-defined workload thresholds, penalty calculation,          45   is shown in FIG. 13. When analyzing 1-to-1 workload com
  score weighting factors, and workload scoring formula.                     patibility, the list of target and source systems 16 is the same.
     Workloads are assessed separately for two scenarios: like               The compatibility is evaluated in two directions, e.g. for
  times and worst case. The like times Scenario combines the                 Server A and Server B, migrating A to B is considered as well
  workload of the systems at like times (i.e. same hours) for the            as migrating B to A.
  representative day. This assumes that the workload patterns of        50      The workload analysis considers one or more workload
  the analyzed systems are constant. The worst case scenario                 types, e.g. CPU busy, the workload limits 94, e.g. 75% of the
  time shifts the workloads for one or more systems 16 to                    CPU being busy, and the system benchmarks 96, e.g. relative
  determine the peak workloads. This simulates the case where                CPU power. Each system 16 in the workload data set is
  the workload patterns of the analyzed systems may occur                    considered as a target (T=1 to N) and compared to each other
  earlier or be delayed independently. The combined workload            55   system 16 in the data set 18 as the source (S=1 to N). The
  statistics (maximum, 3" quartile, median, 1 quartile and                   analysis engine 64 first determines if the source and target are
  minimum) are computed separately for each scenario.                        the same. If yes, then the workload compatibility score is set
     For a specific analysis, workload thresholds are specified              to 100 and no additional analysis is required for that pair. If
  for each workload type. The workload scores are penalized as               the source and target are different, the system benchmarks are
  a function of the amount the combined workload exceeds the            60   then used to normalize the workloads (if required). The nor
  threshold. Through the workload type definition, the work                  malized source workload histogram is then stacked on the
  load data and corresponding thresholds can be specified inde               normalized target system.
  pendently as percentages or absolute values. The workload                     System benchmarks can normalize workloads as follows.
  data type 30 is specified through the unit property and the                For systems X and Y, with CPU benchmarks of 200 and 400
  threshold data type is specified by the test as percent flag. The     65   respectively (i.e. Y is 2x more powerful than X), if systems X
  common workload/threshold data type permutations are                       and Y have average CPU utilization of 10% and 15% respec
  handled as follows.                                                        tively, the workloads can be normalized through the bench
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 173 of 288 PageID #: 4347


                                                         US 8,209,687 B2
                             17                                                                           18
  marks as follows. To normalize X's workload to Y. multiply               mance sensitive applications such as batch jobs where slight
  X’s workload by the benchmark ratio X/Y, i.e. 10%x200/                   performance degradations may be acceptable.
  400–5%. Stacking X onto Y would thenyield a total workload                  The results of the rule and workload compatibility analyses
  of 5%+15%-20%. Conversely, stacking Y onto X would                       are combined to compute an overall compatibility Score for
  yield the following total workload: 10%+15%x400/                         each server pair. These scores preferably range from 0 to 100,
  2OO=40%.                                                                 where higher scores indicate greater compatibility and 100
     Using the stacked workload data, the workload compatibil              indicating complete or 100% compatibility.
  ity score is then computed for each workload type as                        As noted above, the analysis input can include importance
  described above.                                                         factors. For each rule set 28 and workload type 30 included in
                                                                      10
     Each source is evaluated against the target, and each target          the analysis, an importance factor 88 can be specified to
  is evaluated to produce an NXN map 32 of scores, which can               adjust the relative contribution of the corresponding score to
  be sorted to group compatible systems (e.g. see FIG. 4).                 the overall score. The importance factor 88 is an integer,
  Preferably, a workload compatibility results is generated that           preferably ranging from 0 to 10. A value of 5 has a neutral
  includes the map 32 and workload compatibility scoring              15   effect on the contribution of the component score to the over
  details and normalized Stacked workload histograms that can              all score. A value greater than 5 increase the importance
  be viewed by selecting the appropriate cell 92. The workload             whereas a value less than 5 decreases the contribution.
  compatibility results are then combined with the rule-based                 The overall compatibility score for the system pair is com
  compatibility results to produce the overall compatibility               puted by combining the individual compatibility Scores using
  scores, described below.                                                 a formula specified by an overlay algorithm which performs
     FIGS. 14 to 17 illustrate a workload settings page 42 which           a mathematical operation Such as multiply or average, and the
  can be used with the analysis program 10 in performing a                 score is recorded.
  workload analysis. FIG. 14 illustrates a date settings tab in the           Given the individual rule and workload compatibility
  settings page 42. The audit date range specification allows              scores, the overall compatibility score can be calculated by
  users to choose the appropriate range of workload data to be        25   using the importance factors as follows for a “multiply” over
  considered for the analysis. Users can choose databased on               lay:
  the last N days of available data, the last N calendar days,
  specific date ranges or all available data. An advanced settings
  page 44 can be launched from the workload settings page 42.                                      Fl
  The advanced settings page 44 is shown in FIG. 15.                  30            100-(100-S) as
     The advanced settings for workload selection allows users             O = 100s —
  to filter specific days of the week or based on basic weekly or                                               F.                     F.
  monthly patterns. The specification also lets users exclude                                    100-(100-S.)           100-(100-S,)
                                                                                                                               100
  outlier days using on percentiles based on the daily average or
  busiest average hour of the day. Users can also exclude spe         35
  cific hours of the day. After filtering undesired days of work             where O is the overall compatibility score, n is the total
  load, users can finally choose a representative day based on             number of rule sets 28 and workload types 30 included in the
  the busiest, least busy, typical or average values. Users can            analysis, S, is the compatibility score of the i' rule set 28 or
  also choose a predicted workload in the future based on an               workload type 30 and F, is the importance factor of thei" rule
  expected growth rate or based on projected trends to some           40   set 28 or workload type 30.
  date in the future.                                                         It can be appreciated that setting the importance factor 88
    FIG.16 illustrates a limits tab accessed from the workload             to Zero eliminates the contribution of the corresponding score
  settings page 42. The analysis program 10 allows user to                 to the overall score. Also, setting the importance factor to a
  specify workload limits when evaluating the workload types               value less than 5 reduces the score penalty by 20% to %100 of
  to be analyzed. These limits are used when computing the            45   its original value.
  workload scores.                                                            For example, a compatibility score of 90 implies a score
     FIG. 17 illustrates a parameters tab accessed from the                penalty of 10 (i.e. 100-90–10). Given an importance factor of
  workload settings page 42. The analysis program 10 allows                1, the adjusted score is 98 (i.e. 100-10*1/5=100-2–98). On
  users to specify workload type specific parameters. For                  the other hand, setting the importance factor to a value greater
  example, the virtual CPU utilization can be used to model the       50   than 5 increases the score penalty by 20% to 100% of its
  virtualization overhead based on CPU utilization, disk I/O               original value. Using the above example, given a score of 90
  rates and network I/O rates. The confidence limit value can              and an importance factor of 10, the adjusted score would be
  range between 0 and 100% and allows users to adjust the                  80 (i.e. 100-10*10/5=100–20–80).
  workload computation based on the probability of outcomes                   If more systems 16 are to be examined, the above process
  when combining the workload of multiple systems. A confi            55   is repeated. When overall compatibility analysis scores for all
  dence limit of 100% indicates that the workload computation              server pairs have been computed, a map 32 is displayed
  is based on the worst case scenario where the maximum                    graphically and each cell 92 is linked to a scorecard that
  values of every system 16 are assumed to coincide. A 99%                 provides further information. The further information can be
  confidence limit effectively discards 1% of the worst possible           viewed by selecting the cell 92. A sorting algorithm is then
  cases, resulting in less conservative workload Stacking             60   preferably executed to configure the map 32. The maps 32 can
  results. The strategy name specifies the workload scoring                be sorted in various ways to convey different information. For
  strategy to employ when computing the workload score. Pre                example, sorting algorithms such as a simple row sort, a
  defined scoring strategies such as Peak and Sustained empha              simple column sort and a sorting by group can be used.
  size peak (maximum) and Sustained (third quartile) work                     A simple row sort involves computing the total scores for
  loads, respectively. Peak scoring is useful for performance         65   each source system (by row), and Subsequently sorting the
  sensitive applications whose performance should not be                   rows by ascending total scores. In this arrangement, the high
  degraded. Sustained scoring is appropriate for less perfor               est total scores are indicative of Source systems that are the
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 174 of 288 PageID #: 4348


                                                         US 8,209,687 B2
                                  19                                                                      20
  best candidates to consolidate onto other systems. A simple                 To assess the compatibility of transferring multiple source
  column sort involves computing the total scores for each                 entities (N) to a target (1), the rule-based analysis can com
  target system (by column) and Subsequently sorting the col               pute a compatibility score based on a combination of N-to-1
  umns by ascending total score. In this arrangement, the high             and N-by-N compatibility analyses. An N-to-1 intercompat
  est total scores are indicative of the best consolidation target         ibility analysis assesses each source system against the target.
  systems. Sorting by group involves computing the difference              An N-by-Nintracompatibility analysis evaluates each source
  between each system pair, and arranging the systems to mini              system against each of the other source systems. This is
  mize the total difference between each pair of adjacent sys              illustrated in a process flow diagram in FIG. 19.
  tems in the map. The difference between a system pair can be                Criteria used to choose when to employ an N-to-1, N-by-N
  computed by taking the square root of the Sum of the squares        10   or both compatibility analyses depend upon the target type
  of the difference of a pairs individual compatibility score              (concrete or malleable), consolidation strategy (stacking or
  against each other system in the analysis. In general, the               virtualization), and nature of the rule item.
                                                                              Concrete target models areassumed to be rigid with respect
  smaller the total difference between two systems, the more               to their configurations and attributes Such that source entities
  similar the two systems with respect to their compatibility         15   to be consolidated areassumed to be required to conform 8 to
  with the other systems. The group sort promotes the visual               the target. To assess transferring source entities onto a con
  ization of the logical breakdown of an environment by pro                crete target, the N-to-1 inter-compatibility analysis is per
  ducing clusters of compatible systems 18 around the map                  formed. Alternatively, malleable target models are generally
  diagonal. These clusters are indicative of compatible regions            adaptable in accommodating source entities to be consoli
  in the environment 12. In virtualization analysis, these are             dated. To assess transferring source entities onto a malleable
  often referred to as “affinity regions.”                                 target, the N-to-1 inter-compatibility analysis can be limited
     The high level process flow of the multi-dimensional com              to the aspects that are not malleable.
  patibility analysis is illustrated in FIG. 18. In addition to the           When Stacking multiple source entities onto a target, the
  common compatibility analysis input, this analysis takes a               Source entities and targets coexist in the same operating sys
  consolidation solution as input. In contrast to the 1-to-1 com      25   tem environment. Because of this inherent sharing, there is
  patibility analysis that evaluates the compatibility of each             little flexibility in accommodating individual application
  system pair, this multi-dimensional compatibility analysis               requirements, and thus the target is deemed to be concrete. As
  evaluates the compatibility of each transfer set 23 specified in         Such, the multi-dimensional analysis considers the N-to-1
  the consolidation solution.                                              inter-compatibility between the source entities and the target
     The multi-dimensional compatibility analysis extends the         30   as the primary analysis mechanism, but, depending on the
  original 1-to-1 compatibility analysis that assessed the trans           rule sets in use, may also consider the N-by-Nintra-compat
  fer of a single source entity to a target. As with the 1-to-1            ibility of the source entities amongst each other.
  compatibility analysis, the multi-dimensional analysis pro                  When virtualizing multiple source entities onto a target, the
  duces an overall compatibility scorecard 98 based on techni              Source entities are often transferred as separate virtual images
  cal, business and workload constraints. Technical and busi          35   that run on the target. This means that there is high isolation
  ness compatibility are evaluated through one or more rule sets           between operating system-level parameters, and causes vir
  28. Workload compatibility is assessed through one or more               tualization rule sets to generally ignore Such items. What is
  workload types 30.                                                       relevant, however, is the affinity between systems at the hard
     This produces multi-dimensional compatibility analysis                ware, storage and network level, and it is critical to ensure that
  results, which includes multi-dimensional compatibility             40   the systems being combined are consistent in this regard. In
  scores, maps and details based on the proposed transfer sets             general, this causes the multi-dimensional analysis to focus
  23.                                                                      on the N-to-N compatibility within the source entities,
     For each transfer set 23, a compatibility score is computed           although certain concrete aspects of the target systems (such
  for each rule set 28 and workload type 30. An overall com                as processor architecture) may still be subjected to (N-to-1)
  patibility score for the transfer set 23 is then derived from the   45   analysis.
  individual scores.                                                          N-to-1 intercompatibility scores reflect the compatibility
     In addition to evaluating the compatibility of the specified          between N source entities and a single target as defined by a
  transfer sets, the compatibility analysis can evaluate the incre         transfer set 23 as shown in FIG. 20. This analysis is performed
  mental effect of adding other source systems (specified in the           with respect to a given rule set and involves: 1) Separately
  analysis input) to the specified transfer sets. Similar to the      50   evaluate each source entity against the target with the rule set
  1-to-1 compatibility analysis, this analysis involves 4 stages.          to compile a list of the union of all matched rule items; 2) For
  The first stage is gets the system data 18 required for the              each matched rule item, use the rule items mutex (mutually
  analysis to produce the analysis data Snapshot. The second               exclusive) flag to determine whether to count duplicate
  stage performs a multi-dimensional compatibility analysis                matched rule items once or multiple times; and 3) Compute
  for each rule set 28 for each transfer set 23. Next, the work       55   the score based on the product of all the penalty weights
  load compatibility analysis is performed for each workload               associated with the valid matched rule items:
  type 30 for each transfer set 23. Finally, these analysis results
  are combined to determine overall compatibility of each
  transfer set. The multi-dimensional rule-based compatibility               where S is the score and w, is the penalty weight of the i'
  analysis differs from the 1-to-1 compatibility analysis since a     60   matched item.
  transfer set can include multiple sources (N) to be transferred             N-by-Nintracompatibility scores reflect the compatibility
  to the target, the analysis may evaluate the compatibility of            amongst N source entities with respect to a given rule set as
  Sources amongst each other (N-by-N) as well as each Source               shown in FIG. 21. This analysis involves: 1) Separately evalu
  against the target (N-to-1) as will be explained in greater              ate each source entity against the other source entities with the
  detail below. The multi-dimensional workload and overall            65   rule set to compile a list of the union of all matched rule items:
  compatibility analysis algorithms are analogous to their                 2) For each matched rule item, use the rule items mutex
  1-to-1 analysis counterparts.                                            (mutually exclusive) flag to determine whether to count
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 175 of 288 PageID #: 4349


                                                         US 8,209,687 B2
                              21                                                                         22
  duplicate matched rule items once or multiple times; and 3)              a more exhaustive search for the optimal solution. This dis
  Compute the score based on the product of all the penalty                tinction is provided for quick assessments of analyses con
  weights associated with the valid matched rule items:                    taining a large numbers of systems to be analyzed.
                                                                              The transfer auto fit problem can be considered as a sig
                                                                           nificantly more complex form of the classic bin packing prob
    where S is the score and w, is the penalty weight of the i'            lem. The bin packing problem involves packing objects of
  matched item.                                                            different volumes into a finite number of bins of varying
     A procedure for Stacking the workload of multiple source              volumes in away that minimizes the number ofbins used. The
  systems on a target system is shown in FIG. 22. The multi                transfer auto fit problem involves transferring source entities
  stacking procedure considers the workload limits that is            10
                                                                           onto a finite number of targets in a way that maximizes the
  specified using the program 150, the per-system workload                 number of transfers. The basis by which source entities are
  benchmarks (e.g. CPU power), and the data Snapshot contain               assessed to “fit onto targets is based on the highly nonlinear
  ing the workload data for the source and target systems 16 that          compatibility scores of the transfer sets. As a further consid
  comprise the transfer sets 23 to analyze. The analysis may
  evaluate transfer sets 23 with any number of sources stacked        15   eration, which can increase complexity, Some entities may be
  on a target for more than one workload type 30.                          either source or targets. The auto fit problem is a combinato
     For each workload type 30, each transfer set 23 is evalu              rial optimization problem that is computationally expensive
  ated. For each source in the transfer set 23, the system bench           to solve through a brute force search of all possible transfer
  marks are used to normalize the workloads as discussed                   set permutations. Although straightforward to implement,
  above, and the Source workload is stacked on the target sys              this exhaustive algorithm is impractical due to its excessive
  tem. Once every source in the set is stacked on the target               computational and resource requirements for medium to
  system, the workload compatibility Score is computed as                  large data sets. Consequently, this class of problem is most
  discussed above. The above is repeated for each transfer set             efficiently solved through heuristic algorithms that yield good
  23. A multi-stack report may then be generated, which gives              but likely suboptimal solutions.
  a workload compatibility scorecard for the transfer sets along      25      There are four variants of the heuristic auto fit algorithm
  with workload compatibility Scoring details and normalized               that searches for the best consolidation solution:
  multi-stacked workload charts.                                             Quick Stack—quick Search for a stacking-based consoli
     The consolidation analysis process flow is illustrated as D           dation Solution;
  in FIG. 5. Using the common compatibility analysis input and               Detailed Stack—more comprehensive search for a stack
  additional auto fit inputs, this analysis seeks the consolidation   30   ing-based consolidation Solution;
  solution that maximizes the number of transfers while still                Quick Virtualization—quick search for a virtualization
  fulfilling the several pre-defined constraints. The consolida            based consolidation solution; and
  tion analysis repeatedly employs the multi-dimensional com                 Detailed Virtualization—more comprehensive search for a
  patibility analysis to assess potential transfer set candidates.         virtualization-based consolidation solution.
  The result of the consolidation analysis comprises of the           35      The auto fit algorithms are iterative and involve the follow
  consolidation Solution and the corresponding multi-dimen                 ing common phases:
  sional compatibility analysis.                                              The initial phase filters the source and target lists by elimi
     A process flow of the consolidation analysis is shown in              nating invalid entity combinations based on the 1-to-1 com
  FIG. 23.                                                                 patibility scores that are less than the minimum allowable
     The auto fit input includes the following parameters: trans      40   compatibility score. It also filters out entity combinations
  fer type (e.g. virtualize or stacking), minimum allowable                based on the source-only or target-only designations. The
  overall compatibility score for proposed transfer sets, mini             auto fit algorithm search parameters are then set up. The
  mum number of source entities to transfer per target, maxi               parameters can vary for each algorithm. Example search
  mum number of Source entities to transfer per target, and                parameters include the order by which sources and targets are
  quick vs. detailed search for the best fit. Target systems can      45   processed and the criteria for choosing the best transfer set 23.
  also be designated as malleable or concrete models.                      The next phase compiles a collection of candidate transfer
     As part of a compatibility analysis input specification,              sets 23 from the available pool of sources and targets. The
  systems can be designated for consideration as a source only,            candidate transfer sets 23 fulfill the auto fit constraints (e.g.
  as a target only or as either a source or a target. These desig          minimum allowable score, minimum transfers per transfer
  nations serve as constraints when defining transfers in the         50   set, maximum transfers per transfer set). The collection of
  context of a compatibility analysis. The analysis can be per             candidate transfer sets may not represent a consolidation
  formed on an analysis with pre-existing source-target trans              Solution (i.e. referenced sources and targets may not be mutu
  fers. Analyses containing systems designated as source or                ally exclusive amongst transfer sets 23). The algorithms vary
  target-only (and no source or target designations) are referred          in the criteria employed in composing the transfer sets. In
  to as “directed analysis.”                                          55   general, the detailed search algorithms generate more candi
     The same transfer type may be assumed for all automati                date transfer sets than quick searches in order to assess more
  cally determined transfers within an analysis. The selected              transfer permutations.
  transfer type affects how the compatibility analysis is per                 The next phase compares the candidate transfer sets 23 and
  formed. The minimum overall compatibility score dictates                 chooses the “best transfer set 23 amongst the candidates.
  the lowest allowable score (sensitivity) for the transfer sets to   60   The criteria employed to select the best transfer set 23 varies
  be included in the consolidation Solution. Lowering the mini             amongst the algorithms. Possible criteria include the number
  mum allowable score permits a greater degree of consolida                of transfers, the compatibility score, general compatibility of
  tion and potentially more transfers. The minimum and maxi                entities referenced by set and whether the transfer set target is
  mum limits for source entities to be transferred per target              a target-only.
  (cardinality) define additional constraints on the consolida        65     Once a transfer set is chosen, it is added to the intermediate
  tion Solution. The quick search performs a simplified form of            consolidation solution. The entities referenced by the transfer
  the auto fit calculation, whereas the detailed search performs           set are removed from the list of available sources and targets
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 176 of 288 PageID #: 4350


                                                         US 8,209,687 B2
                                23                                                                        24
  and the three preceding phases are repeated until the available              If no actual server power utilization data is available, the
  Sources or targets are consumed.                                          analysis program 10 estimates the power for each server
    Once all the Sources or targets are consumed or ruled out,              based the server utilization level, the estimated power at idle
  the consolidation solution is considered complete and added               and power at maximum utilization.
  to a list of candidate solutions. Additional consolidation solu      5      The power utilization of servers can be analyzed as a work
  tions can be compiled by iterating from the second phase with             load type. This is especially useful when comparing the
  variations to the auto fit parameters for compiling and choos             aggregate power utilization of a set of servers before and after
  ing candidate transfer sets. The criteria used to stop compiling          consolidation.
  additional Solutions can be based on detecting that the solu                While some modern server models support the measure
  tion is converging on a pre-defined maximum number of                10   ment of its power utilization, the majority of servers do not
  iterations. Finally, the best candidate consolidation solution            Support its measurement. As a result, the analysis program
  can be selected based on Some criteria Such as the largest                must estimate power utilization. The power utilization is
                                                                            computed according to the server load, the power consump
  reduction of systems with the highest average transfer set                tion at idle and maximum loads.
  scores. The general algorithm is shown in the flow diagram           15      The server load can be approximated through server activ
  depicted in FIG. 24.                                                      ity such as CPU, memory and disk activity. The power con
     Accordingly, the compatibility and consolidation analyses              Sumption at idle and maximum loads can be measured
  can be performed on a collection of system to 1) evaluate the             empirically or through various power calculators provided by
  1-to-1 compatibility of every source-target pair, 2) evaluate             server vendors.
  the multi-dimensional compatibility of specific transfer sets,               When estimating the power utilization as a function of the
  and 3) to determine the best consolidation solution based on              server load, a simplifying assumption could be to assume a
  various constraints including the compatibility scores of the             linear relationship between the server load and power con
  transfer sets. Though these analyses share many common                    Sumption. Thus, if the serverload is Zero, the power consump
  elements, they can be performed independently. These analy                tion is equal to the estimated power level corresponding to
  ses are based on collected system data related to their tech         25   idle load. Similarly, if the server load is at 100%, the power
  nical configuration, business factors and workloads. Differ               consumption is equal to the estimated power at maximum
  ential rule sets and workload compatibility algorithms are                load. Finally, if the server load is between 0 and 100%, it is
  used to evaluate the compatibility of systems. The technical              estimated based on a linear relationship between the idle and
  configuration, business and workload related compatibility                maximum power loads.
  results are combined to create an overall compatibility assess       30         Estimated Power=Idle Power+Pct Server Load (Max
  ment. These results are visually represented using color                             Power-Idle Power)
  coded scorecard maps.                                                       For example, assume the estimated power utilization of a
     It will be appreciated that although the system and work               server at idle and maximum loads are 300 and 600 watts,
  load analyses are performed in this example to contribute to              respectively. If the server is at 50% load, the power utilization
  the overall compatibility analyses, each analysis is suitable to     35
                                                                            would be estimated as 450 watts.
  be performed on its own and can be conducted separately for                    Power(a)50%=300+50%* (600–300)=450 watts
  finer analyses. The finer analysis may be performed to focus
  on the remediation of only configuration settings at one time             Transformational P2V Analytics Using Analysis Program
  and spreading workload at another time. As such, each analy                  FIG. 25 provides further detail for the process 99 shown in
  sis and associated map may be generated on an individual             40   FIG. 2 to illustrate conceptually the various steps that may be
  basis without the need to perform the other analyses.                     performed in designing the virtual environment 21. In gen
     It will be appreciated that each analysis and associated map           eral, the analysis process 99 begins with the gathering of
  discussed above may instead be used for purposes other than               highly detailed configuration and workload data from sys
  consolidation such as capacity planning, regulatory compli                tems 16 in an existing physical environment 12. The systems
  ance, change, inventory, optimization, administration etc. and       45   16 of interest for this data acquisition include the systems to
  any other purpose where compatibility of systems is useful                be virtualized as well as those that may be converted to virtual
  for analyzing systems 16. It will also be appreciated that the            hosts (target servers running hypervisor Software) to form
  program 10 may also be configured to allow user-entered                   part of the new virtual environment 21. The analysis program
  attributes (e.g. location) that are not available via the auditing        20 can be used to automate the data collection from the
  process and can factor Such attributes into the rules and Sub        50   systems 16, using either agent-based or agentless means, in
  sequent analysis.                                                         order to ensure that all analyses are based on up-to-date data.
     It will further be appreciated that although the examples              This data is combined with business attributes and process
  provided above are in the context of a distributed system of              related information related to the systems 16 to form a com
  computer servers, the principles and algorithms discusses are             plete set of analysis inputs.
  applicable to any system having a plurality of Sub-systems           55     From this collected data, the current asset assessment 102
  where the Sub-systems perform similar tasks and thus are                  utilizes virtualization rule sets 11 to identify the physical
  capable theoretically of being consolidation. For example, a              systems 16 that can be converted into virtual hosts, allowing
  local network having a number of personal computers (PCs)                 existing systems to be repurposed as virtual servers (e.g. ESX
  could also benefit from a consolidation analysis.                         Servers for VMware(R) without buying new hardware. The
  Power Utilization Analysis                                           60   virtualization host system definition 104 can also estimate the
     It has also been recognized that the analysis program 10               aggregate resource capacity of the existing server hardware
  can be used to estimate the power utilization of existing                 and compare it against the expected resource requirements of
  Source and proposed target servers to compare the power                   the virtual environment 21. This allows analysts to specify
  utilization before and after the transformation. This informa             hypothetical server models 125 (i.e. candidates for purchase)
  tion can be very useful with the high cost of energy, more           65   that can be used to make up the shortfall.
  power hungry servers and the power and cooling constraints                   The analysis program 10 may then group the target system
  of data centers.                                                          candidates based on live migration compatibility or other
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 177 of 288 PageID #: 4351


                                                        US 8,209,687 B2
                               25                                                                       26
  logical grouping criteria, which defines the clusterable pools          technical constraints for guest candidates that are hypervisor
  of systems 16 from which the new virtual environment 21 will            specific. For example: ensuring that the operating system is
  be constructed. The physical environment analysis 100, as               supported by the hypervisor; or constraints based on OS type,
  discussed above, evaluates technical, business and workload             OS version, kernel bits and service pack/patch levels, e.g.
  constraints against the systems 16 to be virtualized using              Microsoft(R) Hyper-V 1.0 supports the following server oper
  advanced rule sets and workload algorithms. The constraints             ating systems as guests: Windows(R) Server 2008x86 and x64,
  are combined to produce an overall system affinity map that             Windows(R) Server 2003 x86 and x64 SP2, Windows(R Server
  indicates the systems which should be kept together and                 2000 SP4, and SUSER Linux Enterprise Server 10 SP1/2 x64
  which ones should be separated when they are virtualized.               and x86. Another constraint may be guest resource configu
     The virtual environment optimization 106 determines the         10   ration limits such as maximum memory, virtual processors,
  optimal mapping of physical servers onto virtual environ                number of network interfaces etc. Other hypervisor-specific
  ments and clusters, and allows for “what-if analyses to deter           constraints can be based on hypervisor-specific P2V rulesets,
  mine the optimal cluster design that minimizes the server               e.g. rulesets for VMware(R) ESX, Microsoft(R) Hyper-V and
  count while addressing the server and virtual machine com               CitriX(R) XenServer.
  patibility constraints. The resulting analysis maps define the     15      There are also various server affinity considerations that
  cluster memberships of the servers and virtual machines as              should be made during the technical constraint analysis,
  well as affinity and anti-affinity rules (e.g. DRS in                   including checking for network affinity (i.e. servers with
  VMwareTM).                                                              common networking configurations are more Suited to be
     The automated generation of the cluster membership                   clustered) and checking for network communications (i.e.
  designaccelerates the implementation of virtualized environ             servers that communicate with each other may be suited to
  ments 21 while at the same time reducing risk in implemen               run on the same host to take advantage of lower network
  tation and Subsequent operation. After the virtualized envi             latency).
  ronment 21 is deployed, the analysis program 10 and                        A business constraintanalysis is performed by the analysis
  virtualization UI 13 can be used to provide decision support            program using business constraint rulesets. Business con
  for ongoing management 15 by gathering configuration and           25   straints are more concerned with “what should go together.
  workload data from the virtualization hosts and virtual                 both from a business and a process perspective. Criteria Such
  machines on an ongoing basis and using this to both track the           as maintenance windows, system availability targets, appli
  environments as well as enable further analysis and optimi              cation owners, locations, departments, and other non-techni
  Zation as servers and constraints change over time. Further             cal criteria are analyzed to ensure that there is consistency in
  detail regarding the ongoing management 15 will be provided        30   the virtual environment and to prevent any production prob
  later.                                                                  lems post-virtualization. This analysis focuses on business
     As can be seen in FIG. 25, the physical environment analy            factors that impact the compatibility of the source systems.
  sis 100 comprises individual constraint analyses related to             Other factors considered may include Such things as service
  technical, business and workload constraints that affect Vir            chargeback models, service levels and regulatory require
  tualization and consolidation strategies and an overall com        35   ments. As with the technical constraintanalysis, the business
  bined constraint analysis using the individual constraint               affinity map can be generated that reflects groups of systems
  analyses.                                                               to keep together or apart. The business constraints are typi
     A technical constraintanalysis is performed by the analysis          cally used to organize the guest virtual machines into affinity
  program 10 using technical constraint rulesets. Technical               groups, e.g. group systems from the same department, service
  constraints are constraints that affect “what can go together.     40   level, environment etc. It may be noted that the business
  and typically include configuration-oriented elements such as           constraints can also be used to disqualify certain systems, e.g.
  version compatibilities, environmental settings, patch                  do not virtualize systems from specific locations, depart
  requirements, security configurations, etc. In a virtualization         mentS etc.
  analysis, the technical constraint models employed typically               A workload constraint analysis is based on workload con
  focus on virtual host and live migration compatibilities, Stor     45   straints, answers the question “what fits together, and looks
  age configurations, unsupported or non-standard hardware,               at the utilization levels and patterns of servers to determine
  network connectivity, and other considerations that may                 what the optimal combinations may be (both onto existing
  impact the viability of and/or path to virtualization. The tech         hardware as well as new servers). The workload analyses that
  nical analysis identifies the physical systems that can be vir          can be performed by the analysis program 10 uses quartile
  tualized by considering virtualized system constraints includ      50   based representations of CPU, disk I/O, network I/O, memory
  ing guest operating system support, maximum limits on                   utilization and disk utilization in order to build out a compre
  virtual processors, memory and Swap. In addition, the analy             hensive scorecard-based view of the workload affinities in an
  sis highlights constraints that can impact the compatibility of         environment. The workload analysis evaluates the combina
  virtualized systems including unique legacy devices, and                tion of one or more source workloads onto the target servers
  uncommon network connectivity or storage requirements.             55   to evaluate processor utilization, memory, disk I/O and net
  The technical constraintanalysis also evaluates the sameness            work I/O. The analysis employs the workload normalization
  of guest system images to assess the potential to take advan            and virtualization overhead models described below to pre
  tage of the virtualization package's transparent page sharing           dict workloads with better accuracy. The workload analysis
  capabilities (if applicable). The resulting technical affinity          can consider Sustained and peak system workloads at like
  map illustrates groups of systems that must be kept together       60   times and at offset times to consider the normal and worst case
  or apart, as well as groups that are ideally kept together or           scenarios. Workload analysis parameters can be specified to
  apart.                                                                  adjust the conservativeness or aggressiveness of the con
     In general, guest candidates (i.e. those being considered for        straints. In general, systems with lower workloads are better
  conversion to virtual machines) must be physical systems 16             virtualization candidates than those with very high workloads
  and not already virtual machines. The technical constraint         65   and resource requirements.
  analysis should check for potentially incompatible hardware                When analyzing workloads, an analyst can specify various
  Such as fax boards, token ring cards etc. There are various             configuration parameters including resource thresholds on
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 178 of 288 PageID #: 4352


                                                       US 8,209,687 B2
                               27                                                                      28
  target systems to define desired workload headroom; scoring            memory, HBA, network interface cards). The upgrade analy
  strategies to emphasize the importance of peak vs. Sustained           sis can be performed by creating an analysis comprised of
  workloads as well as analyzing workload based on like times            virtualization host candidates and applying the applicable
  or offset times; workload contention confidence limits allows          hypervisor-specific host compatibility rule set 11 (e.g.
  analyst to adjust risk tolerance related to likelihood of peak         VMware(R) ESX Hardware Compatibility). In general, the
  workload contention among multiple systems; and workload               host compatibility rule set rules out any servers that are fully
  data date range, filters, trends or assumed growth rates. In           incompatible (e.g. unsupported processor architecture, Vir
  addition, the CPU utilization of the virtualized server can be         tual machine, etc.), and applies varying penalty levels based
  better estimated with a virtualization overhead model based            on correctable and less severe incompatibilities (e.g. insuffi
  on measured physical CPU utilization, disk I/O and network        10   cient memory, number of network adapters, etc.). In addition,
  I/O rates. CPU utilization can be normalized between differ            the upgrade analysis can validate the various target server and
  ent server models using processorbenchmarks. Different pro             live migration requirements such as minimum CPU clock
  cessor benchmarks can be employed, depending on the per                speeds, maximum RAM, maximum CPU cores and multiple
  Sonality of the system workload. Examples of processor                 GB Ethernet network interface cards.
  benchmarks that may be employed include CINT2000 and              15      FIG.32 illustrates a target compatibility map 170 showing
  CINT2006 rate from SPEC (Standard Performance Evalua                   which systems 16 in the current physical environment 12 are
  tion Corporation).                                                     candidates for upgrading to run as a target (with hypervisor
     Capacity planning for high available clusters can be readily        software). The large region 172 shown in FIG. 32 identifies
  performed through a what-if workload analysis by adjusting             systems 16 that are unconditionally supported (with “100
  the workload headroom thresholds or excluding target servers           and normally shaded green), and the lighter regions (normally
  from the analysis to simulate host failures.                           yellow) show those systems 16 that can become target servers
     As discussed above, a compatibility analysis performed by           with Some qualifications.
  the analysis program 10 can generate a compatibility map 32               The aggregate server utilization analysis combines
  as shown in FIG. 4. FIG. 30 illustrates a compatibility map            resource utilization data of physical server Source candidates
  164 showing the result of applying a virtualization rule set 11   25   to obtain a high level estimate of aggregate resource require
  against a set of physical systems 16. As per FIG. 4, the               ments of the target server environment. This analysis also
  systems 16 are listed in the map 164 along the left side of the        determines whether existing physical servers are sufficient to
  matrix as well as along the top of the matrix thus producing a         Support virtualization resource requirements or whether new
  cross-correlation of the compatibilities of the listed systems         servers need to be acquired to meet virtualization require
  16. In this example, it can be appreciated that the similarly     30   ments; determines storage requirements (storage area net
  shaded regions comprising a score 36 of “100 and normally              works—e.g. SAN); and determines network bandwidth
  shaded 34 green (as identified by the circle 166 in FIG. 30),          requirements. Important system resources for sizing target
  represent affinity regions where the systems 16 are generally          servers are CPU and memory utilization, storage and disk and
  self-consistent. Those regions showing as darker or lighter            network I/O rates. The aggregate resource utilization of the
  than those in the circle 166 (typically yellow, orange, red       35   Source candidates is compared against the capacity of the
  etc.), on the other hand, represent system combinations where          target candidates to thus determine the additional serverhard
  important constraints may be violated if they are virtualized          ware, if any, that is required to support the planned virtualized
  onto the same infrastructure. The set of four systems 16 to the        environment 21.
  far right and bottom in this example are hypothetical targets            To accurately combine the processor utilization of the sys
  that the environment is being analyzed onto. Similar maps         40   tems based on different processors, industry benchmarks can
  164 can be generated for technical, business and workload              be employed by the analysis program 10 to normalize the
  constraints, which are then used to conduct a combined con             CPU workload data. Processor benchmarks such as SPEC
  straint analysis.                                                      CINT2000 or SPEC CINT2006 rate are better Suited than
     A combined constraint analysis looks at the net-effect              basic processor speeds (MHz) since benchmarks account for
  combining the technical, business and workload constraints        45   different processor architectures that affect performance sig
  to provide an overall affinity map. The analysis program 10            nificantly. The analysis program 10 can be configured to use
  can analyze multiple constraint maps using a 3-dimensional             a variety of comprehensive CPU benchmark tables to deter
  data structure as illustrated conceptually in FIG. 31 that             mine the appropriate benchmark value of the physical sys
  enables simultaneous assessment of all constraints. The over           tems based on the server model, processors and type of work
  all affinity map defines regions of compatible source systems     50   load (e.g. CPU intensive, web, Java application, database,
  that can be assigned to common clusters. The compatibility             etc.).
  scores would then reflect the degree of compatibility/incom               As an additional software layer, virtualization software
  patibility between systems 16.                                         such as VMware(R) often adds a performance overhead. As
     Turning back to FIG. 25, the current asset assessment 102           Such, when modeling the resource utilization of physical sys
  generally comprises the steps of a server upgrade analysis and    55   tems in the virtualized target environment, a virtualization
  an aggregate server utilization analysis.                              overhead is added to the source system workloads. The analy
     The server upgrade analysis assesses the viability of repur         sis program 10 can use an advanced virtualization overhead
  posing existing physical servers to serve as virtualization            model to estimate CPU utilization of physical systems when
  hosts (i.e. to run hypervisor Software). This analysis can             virtualized on a virtualization host. The CPU overhead is
  involve checking to see if hardware is compatible with spe        60   modeled for each guest as a function of the CPU utilization,
  cific hypervisor Software (some hypervisors such as                    network I/O and disk I/O rates. Similarly, the memory over
  VMware(R) ESX support specific hardware server manufac                 head is comprised of the service console memory (e.g. default
  turers and models) and checking whether a system 16 has                272 MB, maximum 800 MB) and guest system contributions.
  sufficient resources (CPU, memory, network interfaces, etc.)           The memory overhead of each guest system is affected by its
  to Support virtualization software and guests. The analysis       65   memory allocation, the number of virtual CPUs, and whether
  may assume that hardware in the existing system 16 can be              it is a 32 or 64bit operating system. It may be noted that the
  upgraded to meet certain hardware requirements (e.g.                   memory overhead of similar virtualized systems can be offset
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 179 of 288 PageID #: 4353


                                                       US 8,209,687 B2
                                 29                                                                  30
  by the memory saved through features such as the transparent creating an analysis comprised of the virtualization hosts
  page sharing feature provided by VMware(R).                         only, and applying the appropriate VM migration compatibil
     By normalizing workloads and accounting for virtualiza ity map ruleset (e.g. VMotion(R) Compatibility Map). The
  tion overhead, the projected resource requirements of the resulting map defines regions of compatible virtualization
  physical systems can be modeled with higher accuracy. The 5 hosts.
  aggregate resource requirements are adjusted further to                FIG. 34 illustrates a live migration compatibility map 180
  include the desired headroom to account for future growth showing the sets 182 (example identified by circle in FIG.34)
  and high availability requirements. Similarly, the aggregate of servers that are compatible from a live migration perspec
  resource capacity of the virtualization host candidates can be tive. This can be an important step in defining a go-forward
  calculated by the analysis program 10.                           10 environment since many incompatibilities exist between
     FIG.33 illustrates an aggregate utilization UI 174, showing server platforms including those from the same manufacturer.
  the normalized utilization of an entire environment. Utiliza        Since clusters rely on the live migration Software, the map
  tion is reported in this example as a rolled-up average 176 as      180 effectively sculpts out the pools of servers from which
  well as a time-of-day curve 178 showing peak and sustained clusters can be built.
  activity throughout the daily cycle. This can be an important 15 The virtual environment optimization 106 analyzes the
  measure of the consolidation potential of an environment, and virtualization candidates and virtualization hosts to deter
  gives an initial estimate of the CPU, I/O, disk and network mine recommended cluster configurations, cluster member
  capacity required in the virtualization host environment.           ships of guest systems and affinity/anti-affinity rules. The
     The virtualization host system definition 104 generally analysis program 10 can be used to employ heuristic optimi
  comprises a determination of hypothetical server models and 20 Zation algorithms (referred to above as the auto-fit process) to
  live migration compatibilities.                                     automatically determine the virtualization solution that
     Hypothetical servers can be used to model target servers eliminates the largest number of systems 16 with the highest
  that do not currently exist in the computing environment,           set of compatibility scores. Additional what-if scenarios can
  which allows users to evaluate a wide range of Scenarios. be readily modeled by modifying constraints, adding systems
  Predefined hypothetical servers are based on popular server 25 etc. to the analysis. As can be seen in FIG. 25, the virtual
  models with typical hardware configurations (processor type, environment optimization 106 performs a multi-dimensional
  number of processors, memory, storage, network adapters). analysis, e.g. according to the processes described in FIGS.
  Analysts can define custom server models with specific hard 18 to 24.
  ware configurations. Hypothetical servers can be based on              The multi-dimensional analysis employs the auto-fitanaly
  sparse models (hardware and operating systems configura- 30 sis to determine the optimal layout of the source systems onto
  tions) and can also be based on more detailed models derived the target systems based on the technical, business and work
  from existing servers. The projected aggregate workloads of load constraints. The analysis considers the combined con
  the Source and target systems are compared to determine straint and affinity analysis of the physical source systems
  whether additional computing resources are required. If there with the existing and hypothetical target systems. If live
  is insufficient capacity, the amount of hypothetical virtualiza- 35 migration is to be supported, the target systems included in
  tion host hardware is estimated.                                    the auto-fit analysis should be compatible with respect to live
     FIG. 27 illustrates an exemplary process flow diagram for migration. The optimization criteria can be based on search
  determining initial high-level requirements regarding hypo ing for a solution that minimizes the number of target servers
  thetical server models 125. It can be seen that the process required to accommodate the Source systems, or a solution
  begins with guest candidates 118, 120 (see also FIG. 26 to be 40 that attempts to balance the load across a specific number of
  explained below) and virtualization host candidates 122,124. target servers. An example of the virtual environment optimi
  At 132, the aggregate system resource requirements are esti zation 106 will be provided later.
  mated based on the historical workload of the candidates 118,          The end result of the transformational P2V analysis 99 is
  120 thereby producing aggregate workload requirements at the virtual environment design 110, which provides the blue
  134. At 136, the aggregate system capacity is estimated based 45 print for creating a new virtual environment 21 or, as
  on hardware configurations of the virtualization host candi explained below, to refine or upgrade an existing virtual envi
  dates thereby producing a measure of aggregate workload ronment 21. The virtual environment design 110 comprises a
  capacity 138. The aggregate workload requirements 134 and cluster membership design, an affinity rule design and avir
  aggregate workload capacity 138 may then be compared at tualization management framework API integration as shown
  140 to determine if there is sufficient capacity at 142 based on 50 in FIG. 25.
  the proposed virtualization solution. If not, hypothetical             Most virtualization technologies Support grouping of the
  server models are added at 144 to the virtualization host           target hosts into a cluster thus the implementation of a cluster
  candidates to meet the workload requirements thereby gen membership design. Within a cluster, guest virtual machines
  erating the appropriate hypothetical server models 125. If the may then be migrated between target hosts. The VM-cluster
  capacity is Sufficient to meet the requirements, the process 55 assignments can be constrained by the clusterability of the
  ends at 146.                                                        target servers, the affinity of the source systems, workload
     Live migration compatibility can be assessed for hypervi requirements of the source systems and resource capacities of
  sors that Support live migration of guest virtual machines the target servers. The virtual environment optimization 106
  between virtualization hosts that are part of the same cluster. considers all these constraints and recommends the place
  Examples of live migration include VMotion for VMware(R) 60 ment of the Source systems on the set of clusterable targets.
  ESX and XenMotion for Citrix R, XenServer(R). This analysis Additional considerations for defining clusters are: the maxi
  assesses compatibility of existing and or hypothetical virtu mum allowable servers per cluster, the sharing of common
  alization host candidates to determine which set of target storage and networking inclusters, the similarity of hardware
  hosts can be grouped into a cluster that Supports live migra specifications among the servers in the cluster and sharing
  tion. An important aspect of live migration compatibility 65 common resources (e.g. blade servers are Suitable for this
  between virtualization hosts is processor architecture com reason). The virtualization rule sets 11 enable the analysis
  patibility. The live migration analysis can be performed by program 10 to account for many of the above considerations
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 180 of 288 PageID #: 4354


                                                        US 8,209,687 B2
                                 31                                                                     32
  and the optimal cluster size is typically considered to decide           FIGS. 3 to 24. The physical environment analysis 100, as
  between when to make a separate cluster and when to employ               discussed above, obtains data from the existing physical serv
  affinity and anti-affinity rules within a single cluster.                ers 16 and uses virtualization rule sets 11 to evaluate the
     FIG. 39 shows a cluster-based view 204 of a set of guest              compatibility of those systems 16 in the physical environment
  OSs. In FIG. 39, the larger areas of non-zero scores (i.e.          5    12 with respect to their candidacy for being virtualized. In this
  non-dark) represent recommended cluster membership and in                example, the physical environment analysis 102 uses a guest
  this example, there are 5 distinct clusters 206 emerging from            VM compatibility rule set 11a and performs a 1-to-1 compat
  the analysis. The clusters 206 may be separated by different             ibility analysis 116 of the systems 16 to determine guest VM
  colours (not shown) to identify anti-affinity regions within a           candidates 118. It will be appreciated that the 1-to-1 compat
  cluster and the appropriate rules can then be generated by the      10   ibility analysis 116 can be performed according to the prin
  analysis program 10 to ensure that constraints are honoured at           ciples discussed above, i.e. using the analysis program 10,
  runtime.                                                                 and as shown in FIGS. 7 to 11 and thus further detail thereof
     The affinity rule design is performed to specify which                need not be reiterated. This allows the analyst to filter out
  systems should be assigned to the same clusters 206. For                 unsuitable candidates for the optimization stage, which ulti
  virtualization technologies that Support the migration of Vir       15   lizes the more comprehensive multi-dimensional compatibil
  tual machines among target hosts, there are cases where it is            ity and consolidation analysis 126. To further filter the can
  better to keep certain virtual machines together or apart. For           didates 118, another 1-to-1 compatibility analysis 116 can be
  example, a virtual machine that serves an active backup/                 performed using a guest VM affinity rule set 11b, which
  failover for another virtual machine should not be deployed              enables a more finely filtered set of guest VM candidates or
  on the same target host (anti-affinity). Similarly, there are            sources 120 to be defined.
  cases when virtual machines that transfer a high Volume of                 The current asset assessment 102 also utilizes data obtain
  data with each other may be optimally deployed on the same               from the existing physical servers 16 and in this example
  target host to reduce network latency in their communications            utilizes a virtualization host hardware compatibility rule set
  (affinity). The affinity and anti-affinity rules are based on the        11c to generate a first set of virtualization host candidates
  technical and business compatibility analysis scores among          25   122. The virtualization host system definition process 104 is
  the source systems. In general, Systems with high compatibil             then performed on the first set of host candidates 122 by
  ity scores can co-exist on the same target host while systems            performing another 1-to-1 compatibility analysis 116 accord
  with very poor compatibility scores should be kept apart.                ing to a VM migration compatibility rule set 11d to generate
     Most virtualization technologies Support varying levels of            a more refined set of virtualization hosts or targets 124, which
  integration with third-party applications to improve the man        30   would be grouped into clusters. It may be noted that at this
  agement of the virtual environment. Some virtualization tech             stage, if there are insufficient hardware resources for virtual
  nologies support a mechanism to balance the load among                   ization hosts from the existing physical environment 12, addi
  virtualization hosts in a cluster. This is accomplished moni             tional servers may be acquired and modeled using hypotheti
  toring the current workload of the virtual machines and                  cal server models 125 as exemplified in greater detail in FIG.
  respective hosts and automatically moving virtual machines          35   27 (and discussed above). As can be appreciated from FIG.
  from heavily loaded hosts to less busy hosts as required. For            26, the hypothetical server models 125 can be introduced not
  example, VMware R Virtual Center supports DRS which pro                  only at the virtualization host system definition 104 stage but
  vides such functionality. VMware(R DRS also supports affin               also during the multi-dimensional compatibility and consoli
  ity and anti-affinity rules that allow users to define which             dation analysis 126 to fine tune the aggregate sizing estimate.
  virtual machines should be kept together and apart when             40      The virtualization environment optimization 106 can then
  virtual machines are automatically migrated. Based on the                be performed using the set of sources 120 and the set of targets
  VM affinity rule design described earlier, DRS affinity and              124. The optimization 106 uses technical and business con
  anti-affinity rules can be programmatically defined in the               straint rule sets 28a and workload types and parameters 28b to
  VMware(R) Virtual Center application.                                    determine guest VM candidates and placements 128 as well
     FIG. 40 illustrates a rule-programming interface 208, in         45   as VM affinity rules 130 for the virtual environment design
  this example configured for DRS rule programming. FIG. 40                110. It will be appreciated that the multi-dimensional com
  shows anti-affinity rules that have been automatically derived           patibility and consolidation analysis 126 can be performed
  from an analysis map. By using threshold-based generation of             using the analysis program 10 as discussed above and shown
  rules, both affinity and anti-affinity rules can be established          in FIGS. 18 to 24 which includes the application of a transfer
  and maintained. A settings box 210 can be used to enable            50   auto-fit routine. The multi-dimensional compatibility and
  anti-affinity and affinity rules as well as to set thresholds.           consolidation analysis 126 is performed separately for each
     Administrators can choose to synchronize the affinity rules           group of guest VM candidates 120 and cluster of virtualiza
  directly with a central service, e.g. Virtual Center. For                tion host candidates 224.
  VMware(R), the API-level integration can be made bi-direc                   FIGS. 28, 29 and 35 to 38 illustrate example screen shots
  tional and all cluster membership information and manually          55   that can be provided by the virtualization user interface 13 to
  programmed rules can be automatically synchronized with                  enable an analyst to perform the transformational P2V pro
  the DRS to enable long-term management of virtual environ                cess 99. FIG. 28 shows a main or general tab. 152 for an
  ments. As well, the synchronization operation ensures that               analysis editor 150, which provides a mechanism for the
  there are no rule conflicts prior to applying the new rules. FIG.        analyst to choose settings and generate a set of results that can
  41 shows an example user interface 208 that directly inte           60   be used to provide a virtual environment design 110. The
  grates with VMware(R) Virtual Center. From this UI, users can            description field 154 allows the user to specify a detailed
  synchronize affinity and anti-affinity rules between the analy           description of the purpose of the analysis. The Dashboard
  sis program and the third-party application, in this example             specification 156 allows the user to choose the appropriate
  through a selectable list of entries 212.                                dashboard for presenting the analysis results. The Tracking
     Turning now to FIG. 26 an example process flow is shown          65   specification 158 allows the user to specify whether multiple
  that utilizes various capabilities of the analysis program 10,           versions of the analysis results are to be automatically main
  details of which have been described above and are shown in              tained.
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 181 of 288 PageID #: 4355


                                                         US 8,209,687 B2
                                 33                                                                       34
     FIG. 29 shows the workload tab 160 in the analysis editor             to re-analyze the environment based on latest configuration,
  150, which is used to select the desired workload types 162 to           business and workload data to determine actions to improve
  evaluate in the analysis. In this example, CPU utilization with          compatibility and load balancing. Recommended actions
  virtualization overhead, the disk I/O rate in bytes/second, the          may be to move existing virtual machines and/or virtualiza
  memory utilization and network I/O in bytes/second are to be             tion hosts to different clusters, update affinity or anti-affinity
  evaluated.                                                               rules, or update virtual machine resource reservations. When
     FIG. 35 shows the transfer auto-fit tab 184 in the analysis           introducing new virtualization host servers and/or virtual
  editor 150 which is used, once the initial compatibility analy           machines to the virtualized environment, an optimization
  ses have been conducted and the source and target sets 120,              analysis 106 can performed to determine the recommended
  124 chosen, to apply the auto-fit routine. When performing          10
                                                                           assignments based on the compatibility and workload con
  the transfer auto-fit analysis, users can specify the transfer           straints.
  analysis mode and transfer type 186. The transfer analysis                  Turning now to FIG. 42, a process flow for implementing
  mode defines the manner in which the multi-dimensional
  compatibility analysis is performed. The possible modes are              the ongoing monitoring 15 to achieve the above is shown.
  affinity, compatibility or both. The affinity mode involves         15   After all or part of the physical environment 12 has been
  comparing the source systems against the other source sys                transformed, the ongoing analysis involves the management
  tems involved in transfers to a common target. The compat                and maintenance of the new virtual environment 21. Specifi
  ibility mode compares each Source systems against their tar              cally, the analyses can be performed and scheduled to assistin
  get. The “both mode applies both the affinity and                        governing, optimizing and planning the placements of virtual
  compatibility comparisons. The transfer type specifies the               machines in the virtual environment. The ongoing manage
  type of transformation being analyzed—this includes Physi                ment 15 as depicted in FIG. 42 comprises ongoing data acqui
  cal to Virtual (P2V), Virtual to Virtual (V2V), OS Stacking              sition 220, placement governance 222, placement optimiza
  and Application Stacking. The auto-fit algorithm specifica               tion 224, placement planning 226, and user notifications 285
  tion 188 allows users to choose between a quick and a com                which is repeated at periodic or predetermined intervals on an
  prehensive search for the optimal consolidation solution. The       25   ongoing basis. The analysis program can be configured to
  auto-fit limits 190 specify the constraints for the auto-fit solu        automatically notify the analyst of key results from the sched
  tion search. The auto-fit update options 192 allow users to              ule tasks and analyses. Notifications can come in the form of
  specify whether the auto-fit is performed automatically and              dashboards or be forwarded to the analysts through various
  whether existing transfers should be removed when the auto               mechanisms such as email.
  fit is executed.                                                    30      To manage the virtual machines and virtualization hosts,
     Upon executing the auto-fit routine, a dashboard Summary              up-to-date data is collected on an ongoing basis, this involves
  194 of the transformational P2V analysis 99 results can be               host data collection 228, guest data collection 230 and virtu
  generated and displayed as shown in FIG. 36. A consolidation             alization management framework data collection 231. The
  summary 196 is displayed, which summarizes the number of                 majority of the data regarding the virtual machines is col
  systems 16 before and after the consolidation and the total         35   lected directly from the virtual machines. Specifically,
  number of transfers involved. An aggregate workload Sum                  detailed system configuration information Such as operating
  mary is also displayed, which shows in this example CPU                  system configuration, installed applications and workload are
  utilization over the course of a day at minimum/maximum                  collected from the virtual machine. Data regarding the virtu
  and sustained activity levels both before and after consolida            alization hosts, current placement of virtual machines and the
  tion. The transfers can be displayed in greater detail as shown     40   configuration of the virtual environment Such as cluster mem
  in FIG. 37 wherein in this example, three target system data             berships is collected from the virtualization hosts and/or the
  sets 200a, 200b and 200c are shown that provide details                  virtualization management framework. Examples of virtual
  regarding each target and the transfers involved for virtual             ization management frameworks include Virtual Center for
  ization.                                                                 VMware(RVI3, System Center Virtual Machine Manager for
    A detailed map 202 of the transfers can then be displayed as      45   Microsoft(R) Hyper-V or XenCenter for Citrix R, XenServer.
  shown in FIG. 38. This example analysis map 202 shows the                Some performance data such CPU utilization of VMs is col
  P2V transfers based on an auto-fit. In this example, all source          lected from the virtualization host or management framework
  systems are placed onto four (4) target systems.                         since the CPU utilization measurements from inside the Vir
  Ongoing Management                                                       tual machine can be inaccurate. Virtualization hosts and man
    After the virtual environment 21 is deployed, the analysis        50   agement frameworks typically provide APIs to collect the
  program 10 can be used to collect detailed configuration and             required configuration and workload data (e.g. VI3 SDK for
  workload data from the virtualization hosts and virtual                  VMware(R), WMI for Microsoft(R) Hyper-V. Xen API for Xen
  machines (Sources) for virtual environment tracking. The                 Server, etc.).
  data collected from the virtual environment 21 is analyzed to               The placement governance 222 comprises affinity rule
  detect outliers and non-compliant guest and virtualization          55   design and updates 232 and VM placement validation 234. As
  host settings such as the installation of tools on guest systems,        aspects of the virtual machines change over time, the affinity
  service console security settings, etc. The Support for live             and anti-affinity rules may need to be updated to reflect the
  migration between specific virtualization hosts and virtual              latest conditions. When appropriate, these updated rules
  machines is to be evaluated on an ongoing basis by consid                should be applied to the virtualization management frame
  ering the network and storage dependencies, live migration          60   work (e.g. VMware R DRS).
  CPU compatibility, and relevant guest configuration settings                The placements of virtual machines often need to be
  (e.g. CPU affinity, connected drives, raw device mappings,               updated overtime to reflect changes in the technical, business
  internal virtual Switch connections). It is typically important          and workload constraints. The placement validation 234
  that compatibility between servers be maintained to maxi                 involves re-analyzing the guest systems based on their current
  mize the reliability and optimal operation of the virtualized       65   placements on the target hosts using the latest available data.
  environment. As the virtual environment changes over time,               If one or more guests are found to be deployed on inappro
  the analysis program 10 and virtualization UI 13 can be used             priate hosts, the VM layout may be adjusted by migrating
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 182 of 288 PageID #: 4356


                                                        US 8,209,687 B2
                            35                                                                            36
  VMs as required. Further detail concerning the placement                 For example, when analyzing workload data, analysts can
  validation 234 is shown in FIG. 43.                                      choose to validate current VM placements against these pre
     As can be seen in FIG.43, the set of source systems 120 and           dicted trends to identify potential risks or inefficiencies. The
  target systems 124 that have been deployed are input to a                placement planning comprises enabling the generation of
  multi-dimensional compatibility and consolidation analysis               future VM placement plans based on predicted operational
  126 as before, utilizing the technical and business constraints          patterns and trends.
  rule sets 28a and the workload types and parameters 28b.
  Also input to the analysis 126 is a VM placement validation                 FIGS. 45 to 56 illustrate a series of screen shots provided
  rule set 240, which forces guest virtual machines (sources) to           by the virtualization UI 13 to enable an analyst to perform the
  remain on their current host (target) by applying a significant     10
                                                                           placement validation 234 and rebalancing 236 processes. In
  penalty if it moves from it current placement. The analysis              FIGS. 45 to 51, like elements with respect to FIGS. 28, 29 and
  126 performs the consolidation auto-fit analysis and gener               35 are given like numerals with a single prime (). In FIGS. 52
  ates analysis scores 242 based on the currentVM placements.              to 56, like elements with respect to FIGS. 28, 29 and 35 are
  If the analysis results find that all source systems can be              given like numerals with a double prime (") and like elements
  placed on their current virtualization hosts, this indicates that   15   with respect to FIGS. 45 to 51 are given like numerals with a
  the guest VMS continue to meet the technical, business and               single prime ().
  workload constraints. If the analysis results find that one or              In FIG. 45, it can be seen that when performing placement
  more source systems are unplaced, it implies that the con
  straints are not met with the current placements and that some           validation 234, a similar analysis editor program 150' is used
  action is required to ensure operations at the desired levels for        wherein the dashboard settings 156 are set to VM rebalancing
  performance and risks Possible actions can include relaxing              since, in this example, the placement validation and 234 and
  constraints, moving guest VMS to a different hosts, not run              rebalancing 236 utilize the same dashboard.
  ning some guest VMS or adding more virtualization hosts to                  FIG. 46 shows a systems tab 250 in the analysis editor 150',
  the pool.                                                                which lists the available systems in a left pane 252 and list
     Turning back to FIG. 42, the placement optimization 224               what is included in the analysis in a right pane 254. The right
  comprises the processes of VM rebalancing 236 and                   25   hand pane 254 lists the source and target systems included in
  whitespace management 237. VM rebalancing involves ana                   the analysis. In this example, the source systems correspond
  lyzing technical, business and workload constraints of virtual           to the guest VMS and the targets are the virtualization hosts.
  machines and hosts to determine the optimal placement of the                FIG. 47 shows a rule sets selection tab 256, which provides
  virtual machines on an ongoing basis. The frequency of the               a tree mechanism 258 for selecting applicable rule sets. In this
  rebalancing analysis can vary, depending on the Volatility of       30   example, the static VM placement ruleset is selected to per
  the system workloads and changes in technical and business               form the VM placement validation analysis.
  constraints. There are several variants for the VM rebalancing              FIG. 48 shows the workload tab 160' when used during the
  analysis. One variant places no considerations on the current            placement validation 234. In this example, the selected work
  placements of the virtual machines. This type of analysis                load types 162 reflect the key resources for analyzing the
  searches for the optimal VM placements and assumes virtu            35   utilization constraints on the virtualization hosts.
  ally no cost in moving the VMs from their current placements.               FIG. 49 is a placement validation dashboard page 260
  This analysis is applicable for initial VM placements where              which Summarizes the results of the analysis. This page is
  the environment is being restarted. Another variant considers            displayed after the analysis is run and provides an overall
  the current placement of the virtual machines and attempts to            status of the analysis and lists various metrics such as the
  eliminate migrations that provide limited benefits. This is         40   number of source and target systems requiring rebalancing,
  accomplished by employing the “VMstickiness' rule set 244                number of unplaced sources and the number of unused targets
  (see FIG. 44) that penalizes any VM move, ensuring that a                262. If no actions are required, these metrics should all be
  move is proposed only if there are significant benefits. FIG.            Zero. In this example, two (2) Source systems are found to not
  44 shows further detail of the rebalancing step 236, which is            fit on their current target host. FIG. 50 shows a page 264
  similar to the placement validation 234 but as noted, uses the      45   listing the source systems that do not fit on their current host.
  VM placement stickiness rule set 244 to determine proposed               FIG. 51 shows the analysis results in the form of an analysis
  VM placements 246 and VM affinity rules 248 rather than                  map 266. In the map 266, the two (2) source systems are
  only analysis scores. It may be noted that by performing the             shown to be un-transferred and their lower scores of '68’ are
  placement validation 234 and rebalancing 236 separately, the             below the specific auto-fit score limit of “75”.
  validation 234 can be used to indicate whether any of the           50      FIGS. 52 to 56 illustrate yet another similar analysis editor
  current VM placements do not meet the analysis constraints               150" when used for performing the rebalancing, which can be
  and the rebalancing 236 used to indicate where to move VM                used in manner similar to FIGS. 45 to 51 thus many details
  to enhance load balancing, etc.                                          thereof need not be reiterated. However, it may be noted that
     Whitespace management tracks the historical and recent                in FIG.53, the VM Rebalancing Stickiness ruleset 258 is used
  server utilization levels against the VM placement constraints      55   in place of the Static VM Placement ruleset. In FIG. 54, the
  to determine if the available host capacity exceeds or falls             analysis results 262 indicate that all source systems have been
  short of application demands. This analysis can be effectively           placed, but that one source system was moved to a different
  performed through consolidation analyses on one or more                  target host to meet the auto-fit analysis score constraints. The
  groups of servers in the existing virtual environment. If the            specific source system that required a transfer is listed in a
  analysis results find that the guests do not fit on the existing    60   table 264 in FIG. 56.
  set of hosts, it indicates that there is a shortfall of capacity.           It will be appreciated that although the configuration and
  Alternatively, if the analysis results find that there are unused        workload analyses are performed in this example to contrib
  host servers, it indicates a possible excess in capacity.                ute to the overall compatibility analyses, each analysis is
     The placement planning 226 comprises a process of future              suitable to be performed on its own and can be conducted
  VM placement validation 238 and planning 239. Based on              65   separately for finer analyses at any time using the analysis
  historical workload patterns, a model can be defined to pre              program 10. The finer analysis may be performed to focus on
  dict future workload operation cycles, patterns and trends.              the remediation of only configuration settings at one time and
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 183 of 288 PageID #: 4357


                                                        US 8,209,687 B2
                                 37                                                                       38
  spreading workload at another time. As such, each analysis                  3. A method for performing a virtual to virtual (V2V)
  and associated map may be generated on an individual basis               transformation for a plurality of existing virtual quests and
  without the need to perform the other analyses.                          hosts, said method comprising:
     It will also be appreciated that each analysis and associated            analyzing said existing virtual quests and hosts based on
  map discussed above may instead be used for purposes other          5
                                                                                 technical, business and workload constraints by evalu
  than consolidation Such as capacity planning, regulatory                       ating each virtual guest against each virtual host and
  compliance, change, inventory, optimization, administration                    other virtual guests using one or more rule sets pertain
  etc. and any other purpose where compatibility of systems is                   ing to said technical, business and workload constraints
  useful for analyzing systems 16. It will also be appreciated                   to determine guest-host placements;
  that the program 10 may also be configured to allow user            10
                                                                              based on said analyzing, determining which of said exist
  entered attributes (e.g. location) that are not available via the              ing virtual servers are most Suitable for conversion from
  auditing process and can factor Such attributes into the rules                 one virtualized platform to another virtualized platform;
  and Subsequent analysis.                                                      and
     It will further be appreciated that although the examples
  provided above are in the context of a distributed system of        15      providing a mapping from said one platform to said another
  computer servers, the principles and algorithms discusses are                  platform to facilitate said transformation.
  applicable to any system having a plurality of Sub-systems                  4. A method for determining a set of virtualization hosts for
  where the Sub-systems perform similar tasks and thus are                 a virtualized environment based on an existing physical envi
  capable theoretically of being consolidated and/or virtual               ronment comprising a plurality of systems, said method com
  ized. For example, a local network having a number of per                prising:
  sonal computers (PCs) could also benefit from a consolida                   obtaining a data set for each of said plurality of systems,
  tion analysis.                                                                 each data set comprising information pertaining to
     Although the invention has been described with reference                    parameters associated with a corresponding system;
  to certain specific embodiments, various modifications                      performing a first compatibility analysis of said plurality of
  thereof will be apparent to those skilled in the art as outlined    25         systems using said data sets and a first rule set pertaining
  in the claims appended hereto.                                                 to virtualization specific constraints by evaluating each
    The invention claimed is:                                                    system against said first rule set to determine an inter
    1. A method for designing a virtualized environment based                   mediate set of virtualization host candidates that are
  on an existing physical environment comprising a plurality of                qualified to be virtual hosts; and
  systems, said method comprising:                                    30     performing a second compatibility analysis of said inter
    obtaining a data set for each of said plurality of systems,                mediate set of virtual host candidates using a second rule
       each data set comprising information pertaining to                      set pertaining to migration specific constraints by evalu
       parameters associated with a corresponding system;                      ating each intermediate candidate against each other to
    performing a first compatibility analysis on said systems to                determine which of said intermediate candidates are
       determine candidate virtual guests;                            35        compatible with each other and form one or more groups
    performing a second compatibility analysis on said sys                      of compatible hosts to be used as said set of virtualiza
       tems to determine candidate virtual hosts; and                           tion hosts.
    performing a third compatibility analysis using said can                  5. The method according to claim 4 further comprising
       didate virtual hosts, said candidate virtual guests and one         incorporating one or more hypothetical hosts into said set of
       or more rule sets pertaining to technical, business and        40   virtualization hosts based on workload requirements for said
       workload constraints to generate a virtual environment              virtualized environment.
       design for virtualizing said plurality of systems by                   6. A method for evaluating virtualization candidates to
       evaluating each candidate virtual guest against each can            determine if additional systems are required to implement a
       didate virtual host and other candidate virtual guests              desired virtualized environment, said method comprising:
       using said one or more rule sets to determine guest-host       45     obtaining a set of virtualization guest candidates and deter
       placements based on compatibilities of a plurality of                     mining aggregate workload requirements based on
       virtual design scenarios.                                                 workload data pertaining to said guest candidates;
    2. A method for managing a virtualized environment, said                 obtaining a set of virtualization host candidates and deter
  method comprising:                                                             mining aggregate workload capacity based on configu
    generating a virtual environment design for a plurality of        50         ration data pertaining to said host candidates;
       existing physical systems using technical, business and               comparing said workload requirements against said work
       workload constraints;                                                     load capacity to determine if sufficient capacity exists to
    facilitating the deployment of said virtualized environment                  satisfy said workload requirements; and
       according to said design; and                                         if there is insufficient capacity, adding hypothetical server
    on an ongoing basis:                                              55        models to said host candidates to meet said workload
       obtaining data pertaining to systems being used in said                  requirements.
          virtualized environment;                                           7. A method for validating an existing virtualized environ
       validating placement of said systems in said virtualized            ment comprising a plurality of virtual machines placed on one
         environment by evaluating each virtual guest against              or more virtual hosts, said method comprising:
         each virtual host and other virtual guests using one or      60     obtaining a data set for each of said plurality of virtual
         more rule sets pertaining to technical, business and                   machines, each data set comprising information pertain
          workload constraints;                                                 ing to technical, business and workload constraints asso
       if necessary, rebalancing said systems by determining                    ciated with a corresponding virtual machine;
          guest-host placements based on compatibilities of a                evaluating the placement of said virtual machines in said
          plurality of virtual design scenarios; and                  65        virtualized environment using said data sets by evaluat
       refining said virtualized environment according to said                  ing each virtual guest against each virtual host and other
          one of said plurality of virtual design scenarios.                    virtual guests using one or more rule sets pertaining to
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 184 of 288 PageID #: 4358


                                                        US 8,209,687 B2
                                39                                                                     40
       said technical, business and workload constraints to                 obtaining a data set for each of said plurality of systems,
      determine guest-host placements; and                                    each data set comprising information pertaining to
    identifying the existence of virtual machines with subop                  parameters associated with a corresponding system;
      timal placements to enable alternative placements for                 performing a first compatibility analysis on said systems to
       said virtual machines.                                                 determine candidate virtual guests;
    8. The method according to claim 1, wherein said second                 performing a second compatibility analysis on said sys
  compatibility analysis comprises:                                            tems to determine candidate virtual hosts; and
    performing a third compatibility analysis of said plurality             performing a third compatibility analysis using said can
       of systems using said data sets and a first rule set per      10
                                                                              didate virtual hosts, said candidate virtual guests and one
       taining to virtualization specific constraints by evaluat              or more rule sets pertaining to technical, business and
       ing each system against said first rule set to determine an            workload constraints to generate a virtual environment
       intermediate set of virtualization host candidates that are            design for virtualizing said plurality of systems by
      qualified to be virtual hosts; and                                      evaluating each candidate virtual guest against each can
    performing a fourth compatibility analysis of said interme       15       didate virtual host and other candidate virtual guests
      diate set of virtual host candidates using a second rule set            using said one or more rule sets to determine guest-host
      pertaining to migration specific constraints by evaluat                 placements based on compatibilities of a plurality of
      ing each intermediate candidate against each other to                   virtual design scenarios.
       determine which of said intermediate candidates are                  14. The computer readable medium according to claim 13,
       compatible with each other and form one or more groups             wherein said second compatibility analysis comprises
       of compatible hosts to be used as said set of virtualiza           instructions for:
       tion hosts.                                                          performing a third compatibility analysis of said plurality
     9. The method according to claim 8 further comprising                    of systems using said data sets and a first rule set per
  incorporating one or more hypothetical hosts into said set of               taining to virtualization specific constraints by evaluat
  virtualization hosts based on workload requirements for said       25       ing each system against said first rule set to determine an
  virtualized environment.                                                     intermediate set of virtualization host candidates that are
    10. The method according to claim 1, further comprising:                  qualified to be virtual hosts; and
    facilitating the deployment of a virtualized environment                performing a fourth compatibility analysis of said interme
       according to said virtual environment design; and                      diate set of virtual host candidates using a second rule set
    on an ongoing basis:                                             30
                                                                              pertaining to migration specific constraints by evaluat
       obtaining data pertaining to systems being used in said                ing each intermediate candidate against each other to
          virtualized environment;                                             determine which of said intermediate candidates are
       validating placement of said systems in said virtualized                compatible with each other and form one or more groups
          environment by evaluating each virtual guest against
          each virtual host and other virtual guests using one or    35        of compatible hosts to be used as said set of virtualiza
                                                                               tion hosts.
          more rule sets pertaining to technical, business and
          workload constraints, to determine guest-host place                15. The computer readable medium according to claim 14
          ments based on compatibilities of a plurality of virtual        further comprising instructions for incorporating one or more
          design scenarios;                                               hypothetical hosts into said set of virtualization hosts based
       if necessary rebalancing said systems according to one        40   on workload requirements for said virtualized environment.
          of said plurality of virtual design scenarios; and                 16. The computer readable medium according to claim 13,
       refining said virtualized environment according to said            further comprising instructions for:
          one of said plurality of virtual design scenarios.                 facilitating the deployment of a virtualized environment
    11. The method according to claim 1, further comprising:                    according to said virtual environment design; and
    comparing workload requirements of said virtual guests           45      on an ongoing basis:
       against said workload capacity of said virtual hosts, to                 obtaining data pertaining to systems being used in said
       determine if Sufficient capacity exists to satisfy said                    virtualized environment;
       workload requirements; and                                               validating placement of said systems in said virtualized
    if there is insufficient capacity, adding hypothetical server                  environment by evaluating each virtual guest against
       models to virtual host candidates to meet said workload       50            each virtual host and other virtual guests using one or
      requirements.                                                                more rule sets pertaining to technical, business and
    12. The method according to claim 1, further comprising:                       workload constraints, to determine guest-host place
    evaluating the placement of virtual machines in a virtual                      ments based on compatibilities of a plurality of virtual
       ized environment based on said virtual environment                          design scenarios;
       design by evaluating each virtual guest against each          55         if necessary rebalancing said systems according to one
       virtual host and other virtual guests using one or more                     of said plurality of virtual design scenarios; and
       rule sets pertaining to said technical, business and work                refining said virtualized environment according to said
       load constraints to determine guest-host placements;                        one of said plurality of virtual design scenarios.
       and                                                                   17. The computer readable medium according to claim 13,
    identifying the existence of virtual machines with subop         60   further comprising instructions for:
      timal placements to enable alternative placements for                  comparing workload requirements of said virtual guests
       said virtual machines.                                                   against said workload capacity of said virtual hosts, to
     13. A computer readable medium comprising computer                         determine if Sufficient capacity exists to satisfy said
  executable instructions for designing a virtualized environ                   workload requirements; and
  ment based on an existing physical environment comprising a        65      if there is insufficient capacity, adding hypothetical server
  plurality of systems, said computer executable instructions                  models to virtual host candidates to meet said workload
  comprising instructions for:                                                 requirements.
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 185 of 288 PageID #: 4359


                                                       US 8,209,687 B2
                              41                                                              42
     18. The computer readable medium according to claim 13,           load constraints to determine guest-host placements;
  further comprising instructions for:                                 and
     evaluating the placement of virtual machines in a virtual-     identifying the existence of virtual machines with subop
       ized environment based on said virtual environment             timal placements to enable alternative placements for
       design by evaluating each virtual guest against each 5         said virtual machines.
       virtual host and other virtual guests using one or more
       rule sets pertaining to said technical, business and work-                      k   .   .   .   .
     Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 186 of 288 PageID #: 4360

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,209,687 B2                                                                                       Page 1 of 1
APPLICATIONNO.              : 12/201323
DATED                       : June 26, 2012
INVENTOR(S)                 : Tom Silangan Yuyitung et al.
It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         In the Claims

         Column 38, lines 2 and 4 delete “virtual quests and replace with “virtual guests.




                                                                                   Signed and Sealed this
                                                                             Twenty-fourth Day of March, 2015
                                                                          74-4-04- 2% 4            Michelle K. Lee
                                                                               Director of the United States Patent and Trademark Office
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 187 of 288 PageID #: 4361




               Exhibit 13
                                                                                                                                         Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 188 of 288 PageID #: 4362

                                                                                                                                                                                                                                                                                                                                        VOL. 1, NO. 1 –APRIL 2012




                                                                                                                                                                                                                                        VMWARE TECHNICAL JOURNAL
                                                                                                                                                                                                                                        Editors: Steve Muir, Rita Tavilla and Ben Verghese



SPECIAL THANKS                                                                                                                                                                                                                          TABLE OF CONTENTS




                                                                                                                                                                                                             VMWARE TECHNICAL JOURNAL
Stephen Alan Herrod, Ph.D.
Chief Technology Officer and Senior Vice President of Research & Development                                                                                                                                                            1     Introduction
                                                                                                                                                                                                                                              Steve Herrod, CTO
Julia Austin
Vice President Innovation Programs
                                                                                                                                                                                                                                        2     VisorFS: A Special-purpose File System for Efficient Handling of System Images
                                                                                                                                                                                                                                              Olivier Cremel
PROGRAM COMMITTEE

Banit Agrawal                                                                                                                                                                                                                           3     A Software-based Approach to Testing VMware® vSphere® VMkernel Public APIs
Jim Chow                                                                                                                                                                                                                                      Lan Xue, Sreevathsa Sathyanarayana, Thorbjoern Donbaek, Ramesh Pallapotu, James Truong,
Keith Farkas                                                                                                                                                                                                                                  Sriram Sankaran, Eric Lorimer
Steve Muir
Javier Soltero                                                                                                                                                                                                                          4     Providing Efficient and Seamless Desktop Services in Ubiquitous Computing Environments
Rita Tavilla                                                                                                                                                                                                                                  Lizhu Zhang, Wenlong Shao, Jim Grandy
Ben Verghese
                                                                                                                                                                                                                                        5     Comprehensive User Experience Monitoring
                                                                                                                                                                                                                                              Lawrence Spracklen, Banit Agrawal, Rishi Bidarkar, Hari Sivaraman


Questions and Comments can be sent to vmtj@vmware.com                                                                                                                                                                                   6     StatsFeeder: An Extensible Statistics Collection Framework for Virtualized Environments
                                                                                                                                                                                                                                              Vijayaraghavan Soundararajan, Balaji Parimi, Jon Cook


                                                                                                                                                                                                                                        7     VMware Distributed Resource Management: Design, Implementation, and Lessons Learned
                                                                                                                                                                                                                                              Ajay Gulati, Anne Holler, Minwen Ji, Ganesha Shanmuganathan, Carl Waldspurger, Xiaoyun Zhu


                                                                                                                                                                                                                                        8     Identity, Access Control, and VMware Horizon
                                                                                                                                                                                                                                              Will Pugh, Kyle Austin


                                                                                                                                                                                                                                        9     VMworld 2011 Hands-On Labs: Implementation and Workflow
                                                                                                                                                                                                                                              Adam Zimman, Clair Roberts, Mornay Van Der Walt
                                                                                                                                                                                                                 VOL. 1, NO. 1 2012




VMware, Inc. 3401 Hillview Avenue Palo Alto CA 94304 USA Tel 877-486-9273 Fax 650-427-5001 www.vmware.com
Copyright © 2012 VMware, Inc. All rights reserved. This product is protected by U.S. and international copyright and intellectual property laws. VMware products are covered by one or more patents listed
at http://www.vmware.com/go/patents. VMware is a registered trademark or trademark of VMware, Inc. in the United States and/or other jurisdictions. All other marks and names mentioned herein may be
trademarks of their respective companies. Item No: VMW-TJ-VMWARE-TECH-JOURNAL-VOL1-NO1-USLET-106-cover
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 189 of 288 PageID #: 4363




VMware Distributed Resource Management:
Design, Implementation, and Lessons Learned
Ajay Gulati                                             Anne Holler                                               Minwen Ji
VMware, Inc.                                            VMware, Inc.                                              Facebook, Inc.
agulati@vmware.com                                      anne@vmware.com                                           mji@fb.com

Ganesha Shanmuganathan                                  Carl Waldspurger                                          Xiaoyun Zhu
VMware, Inc.                                            carl@waldspurger.org                                      VMware, Inc.
sganesh@vmware.com                                                                                                xzhu@vmware.com

Abstract                                                                   General Terms
                                                                           Algorithms, Design, Experimentation, Management,
Automated management of physical resources is critical for reducing
                                                                           Measurement, Performance
the operational costs of virtualized environments. An effective
resource-management solution must provide performance isolation            Keywords
among virtual machines (VMs), handle resource fragmentation                VM, Virtualization, Resource Management, Scheduling, Cluster,
across physical hosts and optimize scheduling for multiple resources.      Hosts, Load Balancing, Power Management
It must also utilize the underlying hardware infrastructure efficiently.
In this paper, we present the design and implementation of two such
                                                                           1 Introduction
management solutions: DRS and DPM. We also highlight some key
lessons learned from production customer deployments over a period         Initially, the rapid adoption of virtualization was fueled by significant
of more than five years.                                                   cost savings resulting from server consolidation. Running several
                                                                           virtual machines (VMs) on a single physical host improved hardware
VMware’s Distributed Resource Scheduler (DRS) manages the
                                                                           utilization, allowing administrators to “do more with less” and reduce
allocation of physical resources to a set of virtual machines deployed
                                                                           capital expenses. Later, more advanced VM capabilities such as cloning,
in a cluster of hosts, each running the VMware ESX hypervisor. DRS
                                                                           template-based deployment, checkpointing, and live migration [43]
maps VMs to hosts and performs intelligent load balancing in order
                                                                           of running VMs led to more agile IT infrastructures. As a result, it
to improve performance and to enforce both user-specified policies and
                                                                           became much easier to create and manage virtual machines.
system-level constraints. Using a variety of experiments, augmented
with simulation results, we show that DRS significantly improves           The ease of deploying workloads in VMs is leading to increasingly
the overall performance of VMs running in a cluster. DRS also              large VM installations. Moreover, hardware technology trends continue
supports a “what-if” mode, making it possible to evaluate the impact       to produce more powerful servers with higher core counts and
of changes in workloads or cluster configuration.                          increased memory density, causing consolidation ratios to rise.
                                                                           However, the operational expense of managing VMs now represents a
VMware’s Distributed Power Management (DPM) extends DRS with
                                                                           significant fraction of overall costs for datacenters using virtualization.
the ability to reduce power consumption by consolidating VMs onto
                                                                           Ideally, the complexity of managing a virtualized environment should
fewer hosts. DPM recommends evacuating and powering off hosts
                                                                           also benefit from consolidation, scaling with the number of hosts,
when CPU and memory resources are lightly utilized. It recommends
                                                                           rather than the number of VMs. Otherwise, managing a virtual
powering on hosts appropriately as demand increases, or as required
                                                                           infrastructure would be as hard — or arguably harder, due to
to satisfy resource-management policies and constraints. Our extensive
                                                                           sharing and contention — as managing a physical environment,
evaluation shows that in clusters with non-trivial periods of lowered
                                                                           where each application runs on its own dedicated hardware.
demand, DPM reduces server power consumption significantly.
                                                                           In practice, we observed that a large fraction of the operational costs
Categories and Subject Descriptors                                         in a virtualized environment were related to the inherent complexity
C.4 [Performance of Systems]: Modeling techniques;                         of determining good VM-to-host mappings, and deciding when to
C.4 [Performance of Systems]: Measurement techniques;                      use vMotion [8], VMware’s live migration technology, to rebalance
C.4 [Performance of Systems]: Performance attributes;                      load by changing those mappings. The difficulty of this problem is
D.4.8 [Operating Systems]: Performance—Modeling and prediction;            exacerbated by the fragmentation of resources across many physical
D.4.8 [Operating Systems]: Performance—Measurements;                       hosts and the need to balance the utilization of multiple resources
D.4.8 [Operating Systems]: Performance—Operational analysis                (including CPU and memory) simultaneously.




VMware Distributed Resource Management:
Design, Implementation, and Lessons Learned                                                                                                        45
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 190 of 288 PageID #: 4364

DPM only: In this case, the HPM policy was set to “High Performance”,       6. DRS and DPM in the Field
effectively disabling HPM. Since DPM had been enabled, six of the
                                                                            When DRS was introduced in early 2006, vMotion was just beginning
eight hosts remained in the powered-off state during the initial 30
                                                                            to gain widespread adoption, but customers were wary of automated
minutes of the idle period. This led to a total cluster power consumption
                                                                            migration of virtual machines. In the early days, one request from
of about 566W, a 60% reduction as compared with the 1500W in
                                                                            customers was support for manual-move recommendations. A human
the HPM-only case. Notice the power saving is not exactly 75% here
                                                                            administrator would inspect the recommendations and apply the
because in the DPM case, the two hosts that remained powered on
                                                                            moves only if they made sense. Some administrators would run DRS
had a much higher CPU utilization, resulting in higher per-host power
                                                                            in manual mode and if the same move was recommended over a
consumption. After the VM load increase, DPM first powered on
                                                                            substantial number of DRS invocations, then the administrator would
four of the standby hosts in the 33rd minute, and then powered on
                                                                            apply the move. The use of DRS manual mode diminished over time
two additional hosts in the 38th minute, bringing the cluster back
                                                                            as the DRS algorithm became more mature and as administrators
to full capacity. The total cluster power consumption increased to
                                                                            became more comfortable with automated VM migration; as of
approximately 2100W after all the hosts were powered on. When
                                                                            vSphere 5.0, the use of DRS manual mode is very low.
the VMs became idle again, DPM (by design) kept all the hosts
powered on for more than 30 minutes, resulting in a total cluster           The first version of DRS did not have cost-benefit analysis turned on,
power consumption of approximately 1900W.                                   as the code was considered experimental. This led to the problem
                                                                            that DRS could make recommendations that moved VMs back and
DPM+HPM combined: This case is similar to the DPM-only case, except
                                                                            forth in response to frequently changing demand. In the very next
for the following three observations. First, after the VM load increase,
                                                                            release, cost-benefit feature was enabled by default, leading to
DPM initially powered on two of the standby hosts in the 33rd minute,
                                                                            higher-quality moves and fewer migrations.
and then powered on the four remaining hosts in the 38th minute.
Second, the total cluster power after all the hosts were powered            The DRS algorithm tries to get the biggest bang for its vMotion buck,
on was roughly 2000W, 100W lower compared to the DPM-only                   i.e., to minimize the total number of moves needed for load-balancing.
case. This was because the newly powered-on hosts had fewer VMs             Moving the largest, most-active VMs can have the highest impact
running on them, resulting in lower host utilization and providing          on correcting imbalance, and hence DRS would favor such moves.
HPM with an opportunity to reduce the power consumption on                  While choosing such VMs for vMotion in order to issue fewer moves
these hosts. Third, in the last 30 minutes when the cluster was idle,       seemed good in theory, some customers did not like this selection
the DPM+HPM combined policy provided an additional 400W of                  since their largest, most active VMs were also their most important
power reduction (1500W vs. 1900W) compared to the DPM-only                  and performance-sensitive VMs, and vMotioning those VMs could
case. Overall, this combined policy provides the maximum power              adversely impact their performance during the migration.
savings among the three power management policies we tested.
                                                                            To address this issue, DRS cost-benefit analysis was changed to
                                                                            take into account the impact of vMotion on the workload which it
                                                                            had not done previously. As vSphere’s vMotion continued to be
                                                                            improved, the cost modeling of that impact required updating as
                                                                            well. Over time we learned that the modeling aspects of the algorithm
                                                                            should be separated from the parts of the algorithm that use the
                                                                            model, to ease the maintenance of the algorithm code as the
                                                                            technology changes. For example, we moved to having the
                                                                            algorithm consider the vMotion time, with the details of the
                                                                            parameters relevant to that generation of vMotion technology
                                                                            handled in modeling-specific code.

                                                                            Earlier versions of DRS did not support affinity between VMs and
                                                                            hosts and it was thought that affinities between VMs should be
                                                                            sufficient. We also wanted administrators to think less about
                                                                            individual hosts and more about aggregate clusters. While
                                                                            VM-to-VM affinity was sufficient for most technical use-cases,
Figure 15: Per-host power consumption for the 8 hosts in the cluster.
                                                                            there were other requirements such as software licensing that
                                                                            made administrators want to isolate VMs onto a set of hosts.
Figure 15 shows the per-host power consumption as a function of
                                                                            Administrators started rolling out their own solutions to pinning
time for the DPM+HPM combined case. We can clearly see how each
                                                                            VMs to a set of hosts, such as adding dummy networks to the
host’s power consumption varied as the host power state or the VM
                                                                            VMs and adding the networks only to a subset of hosts, making
load level changed. In the last 30 minutes, periodic spikes are visible
                                                                            the other hosts incompatible.
in the host power consumption, due to vMotion-induced higher CPU
utilization on these hosts. These vMotions were recommended by
DRS every five minutes to balance the load in the cluster.




VMware Distributed Resource Management:
Design, Implementation, and Lessons Learned                                                                                                     59
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 191 of 288 PageID #: 4365




               Exhibit 14
       Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 192 of 288 PageID #: 4366
D ATA S H E E T




SELF-DRIVING OPERATIONS BY
VMWARE VREALIZE OPERATIONS
AT A GLANCE
Self-driving operations by VMware vRealize®
Operations™ delivers continuous performance
optimization at minimal cost driven by
business and operational intent, efficient
capacity management and planning and
intelligent remediation. It automates and
simpliﬁes IT operations management and
provides uniﬁed visibility from applications
to infrastructure across physical, virtual,
and cloud environments.

KEY BENEFITS
• Centralized management for software-
  deﬁned data center (SDDC) and multi-
  cloud environments
• Intent-driven automated workload
  balancing and predictive DRS to resolve
                                                 Self-Driving Operations for Physical, Virtual, and Cloud Infrastructures
  resource contention and enable continuous
  performance optimization
                                                 Self-Driving Operations Overview
• Real-time, predictive capacity analytics to    VMware delivers self-driving operations from applications to infrastructure
  proactively alert on capacity risk, forecast   to optimize, plan and scale SDDC and multi-cloud deployments. This highly
  future demand, and deliver actionable          scalable, extensible, and intuitive operations platform automates and
  recommendations                                centralizes management for SDDC and cloud, delivering continuous
• Integration of costs with capacity analytics   performance optimization based on intent, efficient capacity management,
  to optimize utilization and reduce costs       proactive planning, and intelligent remediation.
• Cost transparency across private and
  public clouds to optimize planning             Use Cases
• Integration with vRealize Log Insight™ 1 for   Continuous performance optimization – Assure performance at minimal
  360-degree troubleshooting with metrics        cost, driven by operational and business intent with predictive analytics driving
  and logs in context                            actions to automatically balance workloads and proactively avoid contention.
• Complete vSAN operations management            Automate workload balancing to reduce software license costs, optimize
  that starts in VMware vCenter® and             based on performance tiers, densify clusters, or enforce compliance.
  delivers full stack troubleshooting and        Efficient capacity management and planning – Reduce cost and capacity
  capacity management                            risk with real-time, predictive capacity analytics delivering optimal densiﬁcation
• Fully open and extensible platform             and proactive planning. Predict future demand, get actionable recommendations,
                                                 and automate reclamation and right-sizing. Integrate costs and capacity
                                                 analytics to optimize utilization and reduce costs. Advanced what-if scenarios
                                                 help plan capacity and model best-ﬁt for new workloads across private cloud
                                                 and multiple public clouds.
                                                 Intelligent remediation – Predict, prevent, and troubleshoot faster with
                                                 actionable insights correlating metrics and logs and uniﬁed visibility from
                                                 applications to infrastructure. Centralize IT operations management with
                                                 native SDDC integrations, federated views, and a highly scalable and
                                                 extensible platform. Manage SDDC technologies, like VMware vSAN™, at scale
1 Sold separately as standalone and included     with operational visibility that starts in vCenter and delivers full environment
  in vCloud Suite and vRealize Suite.            overview, troubleshooting, and capacity management.




                                                                                                           V M WA R E       VREALIZE   O P E R AT I O N S | 1
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 193 of 288 PageID #: 4367




               Exhibit 15
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 194 of 288 PageID #: 4368
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 195 of 288 PageID #: 4369




               Exhibit 16
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 196 of 288 PageID #: 4370
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 197 of 288 PageID #: 4371
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 198 of 288 PageID #: 4372
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 199 of 288 PageID #: 4373
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 200 of 288 PageID #: 4374
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 201 of 288 PageID #: 4375
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 202 of 288 PageID #: 4376
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 203 of 288 PageID #: 4377
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 204 of 288 PageID #: 4378
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 205 of 288 PageID #: 4379
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 206 of 288 PageID #: 4380
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 207 of 288 PageID #: 4381
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 208 of 288 PageID #: 4382
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 209 of 288 PageID #: 4383
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 210 of 288 PageID #: 4384
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 211 of 288 PageID #: 4385
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 212 of 288 PageID #: 4386
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 213 of 288 PageID #: 4387
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 214 of 288 PageID #: 4388
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 215 of 288 PageID #: 4389
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 216 of 288 PageID #: 4390
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 217 of 288 PageID #: 4391




               Exhibit 17
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 218 of 288 PageID #: 4392
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 219 of 288 PageID #: 4393
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 220 of 288 PageID #: 4394
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 221 of 288 PageID #: 4395
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 222 of 288 PageID #: 4396




               Exhibit 18
 Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 223 of 288 PageID #: 4397
        https://blogs.vmware.com/management/2016/02/vrealize-operations-6-2-intelligent-workload-placement-with-drs-2.html




vRealize Operations 6.2: Intelligent Workload
Placement with DRS
Today I want to discuss VMware vRealize Operations Manager v6.2 and specifically its
Intelligent Workload Placement feature. This feature works in conjunction with, and com­
pliments DRS to help VMs get the required resources they need, ensuring better perfor­
mance of the environment and applications.

Distributed Resource Scheduler also known as DRS is a well­known and proven vSphere fea­
ture that moves VMs within a cluster to ensure VMs are always running on a host with
adequate resources to support it. vRealize Operations Manager’s moves VMs between clus­
ters to ensure the clusters are balanced in the environment, which in the end helps DRS.

   blog1b



vRealize Operations Manager’s new Rebalance Container action drives the placement and
allows you to balance workloads between the clusters in your Datacenter or Custom Data­
centers by providing you move recommendations. These move recommendations come in
the form of a rebalance action plan. The plan lists move recommendations, includes the
Source Cluster –> Destination Cluster mapping and provides a Reason like CPU or Memory
imbalance. Once you review the recommendations, you simply need to click the “Begin
Action” button to start the moves. Simple!




                                                                1
 Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 224 of 288 PageID #: 4398
       https://blogs.vmware.com/management/2016/02/vrealize-operations-6-2-intelligent-workload-placement-with-drs-2.html


Next lets look at the new the Current Object Utilization widget, where we can see how well
balanced our environment truly is and determine if a rebalance action is called for. This
widget shows the workloads spread across the clusters and hosts in the environment. The
chart is partitioned into three ZONEs based on the workload levels: Underutilized, Optimal
and Overutilized. The objects are placed onto the graph based on the amount of workload
demand it is experiencing.




Let’s look at a very common situation that I like to call the Robin                           Hood Scenario.                In this
example, we have a datacenter with a number of clusters in them. As you can see from the
chart below, some clusters are Overutilized and the VMs might be starving for resources,
while some others are Underutilized and have plenty of room for available. The resolution
is to run the Rebalance Container action to move some VMs to the open cluster and “rob
from the rich to give to the poor” to better balance out the infrastructure and alleviate
potential resource bottlenecks.




In this next example, we have a datacenter where it looks like everything is Overutilized,
but when we run Rebalance Container action and look at the recommendations we find that
some of the clusters are struggling with CPU and others with memory. By simply moving a
few VMs between them, we can better balance the load and relieve this stressful situation.




                                                               2
 Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 225 of 288 PageID #: 4399
       https://blogs.vmware.com/management/2016/02/vrealize-operations-6-2-intelligent-workload-placement-with-drs-2.html




In either scenario, it will take only a few minutes for the rebalance action to complete. Once
its done, we can verify the results in the Current Object Utilization widget. vRealize Opera­
tions Manager has successfully rebalanced these clusters and they now have very similar
workload levels.

In addition, looking at the host systems below, since we have better distributed the work­
loads across the clusters, DRS has more resources available to leverage. As a result, DRS has
been able to move some VMs within the clusters, due to which, the hosts are also more bal­
anced across the entire datacenter.




If you would like to see this in action, you can watch the video:

https://youtu.be/itZ_Mz8Kn5A

Thank you!




                                                               3
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 226 of 288 PageID #: 4400




               Exhibit 19
 Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 227 of 288 PageID #: 4401
        https://blogs.vmware.com/management/2018/09/self-driving-all-the-way-to-the-host-oh-yeah-host-based-placement.html




Self-Driving all the way to the Host? Oh yeah Host
Based Placement!
As you hopefully saw in my first blog, vRealize Operations 7.0 is the key to your new self­driving driv­
ing datacenter! If you missed it you can read it HERE. Enjoy! But that’s not the end of the self­driv­
ing story. You can now drive your business intent (license enforcement, SLAs, compliance, etc) all the
way down to your hosts with Host Based Placement! Let me explain…

Many customers have LARGE clusters containing hosts serving diﬀerent business purposes or datacen­
ters with single massive clusters in them. Driving business intent at the cluster level just doesn’t
make sense in these situations. Instead they need the ability to create logical boundaries around hosts
within the cluster and honor business intent within these boundaries (these hosts for Oracle, these
hosts for MSFT, etc). Until now customers could only do this with DRS, but that is complex and main­
taining DRS rules to do this is too diﬃcult. Wouldn’t it be GREAT if you could automatically drive
your business intent from ONE place? The answer is vRealize Operations! With 7.0 you can:

   • Have your business intent jointly honored by vRealize Operations and DRS
   • Greatly simplify the creation of DRS rules for your business needs
   • Automatically fix business intent violations at the cluster AND host level

Let me show you how it works…

   • First go into the Business Intent widget in the Workload Optimization screen.




                                                                1
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 228 of 288 PageID #: 4402
     https://blogs.vmware.com/management/2018/09/self-driving-all-the-way-to-the-host-oh-yeah-host-based-placement.html


 • Next select Host Based tag placement. Note: You can use either Host Based or Cluster Based
  intents, but not both in the same DC/CDC. This capability also uses vSphere tagging to
  match VMs with hosts. Simply pick the tags you want to enforce/honor.




 • Host Based Placement works WITH vROps will create DRS rules to enforce your business
  intent between hosts. Basically, the tagging information for VMs and hosts is used to create
  VM group and host group aﬃnity rules.
 • If you have DRS rules for VM­VM and VM­Host aﬃnity/anti­aﬃnity then vROps will check
  them and let you know if your business intent conflicts with your user­created DRS rules.
  vROps will also check every 5 mins to make sure now NEW rules conflict with your business
  intent. You have the option to review them and if you agree, the user­created rules will be
  disabled. They can be enabled later if you decide to not use Host Based Placement.




                                                             2
 Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 229 of 288 PageID #: 4403
        https://blogs.vmware.com/management/2018/09/self-driving-all-the-way-to-the-host-oh-yeah-host-based-placement.html


   • vROps will now create DRS groups and rules in vCenter. The objects created by vROps have
     naming conventions to make them easy to identify. For instance, each rule will follow a
     vROps_

        ◦ <Tag Category>_<Tag>_AR format. For example vROps_License_Oracle_AR (the
           “AR” stands for “Automated Rule”)




This short video on Host Based Placement really explains it best.




                                                                3
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 230 of 288 PageID #: 4404




               Exhibit 20
https://blogs.vmware.com/management/2018/08/vmworld-las-vegas-recommended-self-driving-operations-sessions.html
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 231 of 288 PageID #: 4405


 VMworld Las Vegas – Recommended Self-Driving Operations Sessions
 Yang Liang (https://blogs.vmware.com/management/author/yang_liang) posted August 16, 2018

    0 Comments

                                  Please Enable Cookies Below To View.


 VMworld Las Vegas is less than two weeks away, get excited! With the latest release of vRealize
 Operations (http://www.vmware.com/products/vrealize-operations.html?src=so_5703fb3d92c20&
 cid=70134000001M5td), there are many sessions that amplify the message of Self-Driving
 Operations. See below some sessions that we recommend you attend to learn more!




 (https://www.vmworld.com/myvmworld.jspa)


 Recommended Self-Driving Operations Sessions:
       MGT1201BU – Self-Driving Operations: What’s New with vRealize Operations
       MGT2934BU – Optimize Workload Cost and Performance Using the vRealize Suite
       MGT2552BU – Troubleshooting Made Easy
       MGT2566BU – HCI Management Using vRealize Operations and vCenter
       MGT1534BU – vRealize Operations Capacity and Cost Management
       MGT1440BU – Operationalize Your World: Practical Steps Toward Proactive Operations
       MGT1640BU – Self-Driving Operations with vRealize Operations Performance Optimization
       PRV1765BU – Advanced Operations for your VMware Cloud Foundation Based Private Cloud
       HYP2470BU – Quickly Getting the Most out of Your VMware Cloud on AWS
       NET2764BU – Introduction to vRealize Network Insight
       NET1879BU – vRealize Network Insight Deep Dive
       SAI2555BU – Accelerate App Security and Availability with vRealize Network Insight


 How to Register
 Planning to attend the upcoming VMworld 2018 in Las Vegas (https://www.vmworld.com/en/us
 /index.html) or Barcelona (http://www.vmworld.com/en/europe/index.html)? This is still a good time
 to register (https://www.vmworld.com/en/us/index.html), and see you soon!




                                                    1 of 1
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 232 of 288 PageID #: 4406




               Exhibit 21
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 233 of 288 PageID #: 4407
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 234 of 288 PageID #: 4408




               Exhibit 22
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 235 of 288 PageID #: 4409
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 236 of 288 PageID #: 4410




               Exhibit 23
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 237 of 288 PageID #: 4411
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 238 of 288 PageID #: 4412




               Exhibit 24
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 239 of 288 PageID #: 4413
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 240 of 288 PageID #: 4414




               Exhibit 25
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 241 of 288 PageID #: 4415
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 242 of 288 PageID #: 4416




               Exhibit 26
      https://blogs.vmware.com/management/2018/10/upgrade-to-self-driving-operations-at-up-to-65-off.html
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 243 of 288 PageID #: 4417


 Upgrade to Self-Driving Operations at up to 65% off!
 Matt Jones (https://blogs.vmware.com/management/author/jonesmatt) posted October 16, 2018

   0 Comments                                            Tweet         Like 0                   Share


 For current users of vSphere with Operations Management (vSOM) or vRealize Operations
 (http://www.vmware.com/products/vrealize-operations.html?src=so_5703fb3d92c20&
 cid=70134000001M5td) Standard, there has never been a better time to upgrade to the self-driving
 operations features of vRealize Operations (http://www.vmware.com/products/vrealize-
 operations.html?src=so_5703fb3d92c20&cid=70134000001M5td) Advanced or vRealize Suite
 (http://www.vmware.com/products/vrealize-suite.html?src=so_5703fb3d92c20&
 cid=70134000001M5td) Standard. For a limited time we’re offering this upgrade at half off, or 65%
 off when you combine it with an upgrade to vSphere Platinum (also half off!)



 You use vRealize to manage vSphere performance and capacity today, but where is your IT
 infrastructure heading in the future? Let’s think about some common questions you might be
 considering:

      Are you planning data center modernization, consolidation, or build out?
      Do you need to be able to better forecast and model capacity needs and plan procurement?
      Do you need a single tool to manage vSphere (https://www.vmware.com/products
      /vsphere.html?int_cid=70134000001CaZ5&src=WWW_us_VMW_0cnHu1FmS2pidRE57WJU)
      AND other data center components (including vSAN (https://www.vmware.com/products
      /vsan.html?int_cid=70134000001CaZ5&src=WWW_us_VMW_0cnHu1FmS2pidRE57WJU)
      storage, VMware Cloud on AWS, and VMware Cloud Foundation) in a unified console?
      Are you planning a cloud migration strategy? Do you need to know the cost of running
      workloads in private vs multiple public clouds?

 If your answer is “yes!” to any of the above, then you might strongly consider upgrading to the
 Advanced edition of vRealize Operations, or stepping up to the Standard edition of vRealize Suite
 (which bundles vRealize Operations Advanced with vRealize Log Insight and vRealize Suite
 Lifecycle Manager).



 There are three reasons why now is the perfect time to upgrade:


 1. vRealize Operations 7.0 is the best vRealize Operations yet – by far


 The vision of Self-Driving Operations (https://www.vmware.com/products/vrealize-operations.html) is
 to automate and simplify operations management by delivering per the “Three Tenets” of Self-
 Driving Operations:

    1. Intent-Driven Continuous Performance Optimization



                                                    1 of 3
      KWWSVEORJVYPZDUHFRPPDQDJHPHQWXSJUDGHWRVHOIGULYLQJRSHUDWLRQVDWXSWRRIIKWPO
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 244 of 288 PageID #: 4418
     (IILFLHQW&DSDFLW\0DQDJHPHQW
     ,QWHOOLJHQW5HPHGLDWLRQ

 ³6HOIGULYLQJ´VXPPDUL]HVWKHVWUDWHJ\DQGYLVLRQRISURYLGLQJFRQWLQXRXVDQGDXWRPDWHGFORVHG
 ORRSSHUIRUPDQFHDQGFDSDFLW\RSWLPL]DWLRQDWPLQLPDOFRVWEDVHGRQEXVLQHVVDQGRSHUDWLRQDO
 LQWHQW,QRWKHUZRUGV±DVDFXVWRPHUDOO\RXQHHGWRGRLVGHILQH\RXUEXVLQHVVRURSHUDWLRQDO
         ,QRWKHUZRUGV±DVDFXVWRPHUDOO\RXQHHGWRGRLVGHILQH\RXUEXVLQHVVRURSHUDWLRQDO
 JRDOVDQGOHWWKHSODWIRUPWDNHFDUHRIWKHUHVWWRDVVXUHSHUIRUPDQFH
                                                               I          GHQVLI\FOXVWHUVRUHQIRUFH
 JRDOVDQGOHWWKHSODWIRUPWDNHFDUHRIWKHUHVWWRDVVXUHSHUIRUPDQFHGHQVLI\FOXVWHUVRUHQIRUFH
 VRIWZDUHOLFHQVHVHSDUDWLRQ



 Y5HDOL]H2SHUDWLRQVDXJPHQWVWKHFDSDELOLWLHVLQWURGXFHGLQWKHODVWUHOHDVHSDUWLFXODUO\
 IRFXVLQJRQ

      %XVLQHVVLQWHQWGULYHQFRQWLQXRXVSHUIRUPDQFHRSWLPL]DWLRQZLWKQHZDXWRPDWHG
      ZRUNORDGEDODQFLQJFDSDELOLWLHVHQKDQFHGLQWHJUDWLRQZLWKY5HDOL]H$XWRPDWLRQIRUERWKLQLWLDO
      SODFHPHQWDQGRQJRLQJZRUNORDGEDODQFLQJDQGKRVWEDVHGZRUNORDGSODFHPHQW
      (IILFLHQWFDSDFLW\PDQDJHPHQWE\HQKDQFLQJWKHUHDOWLPHSUHGLFWLYHFDSDFLW\ FRVW
      DQDO\WLFVHQJLQHDQGDGGLQJPXOWLSOHZKDWLISODQQLQJVFHQDULRV
      0XOWLFORXGVXSSRUWZLWKPLJUDWLRQSODQQLQJDFURVV90ZDUH&ORXGRQ$:6DQGQDWLYH$:6
      DVZHOODVXSGDWHGPDQDJHPHQWSDFNVIRU$:6DQG.XEHUQHWHV
      4XLFNWLPHWRYDOXHZLWKXSGDWHVWRWKH8,VLPSOLILHGFXVWRPGDVKERDUGFUHDWLRQDQGVKDULQJ
      HQKDQFHG6''&LQWHJUDWLRQVDQGEXLOWLQY6SKHUHFRQILJ FRPSOLDQFH

 )RUPRUHGHWDLOVEHVXUHWRFKHFNRXW-RKQ'LDV¶WHFKQLFDORYHUYLHZ KWWSVEORJVYPZDUHFRP
 PDQDJHPHQWWKLVEDE\LVORDGHGZKDWVQHZZLWKYUHDOL]HRSHUDWLRQVWHFKQLFDO
 RYHUYLHZKWPO RIZKDW¶VQHZLQ



 *HWWKHIXOOVHOIGULYLQJFDSDELOLWLHVRIE\XSJUDGLQJWRY5HDOL]H2SHUDWLRQV$GYDQFHGRUY5HDOL]H
 6XLWH6WDQGDUG±REWDLQYLVLELOLW\DQGPDQDJHPHQWEH\RQGMXVWY6SKHUHLQWRWKHHQWLUHVRIWZDUH
 GHILQHGGDWDFHQWHUJDLQDFFHVVWRFXVWRPL]DEOHGDVKERDUGVFDSDFLW\DQGFRVWRSWLPL]DWLRQFORXG
 SODQQLQJDQGPDQ\RIWKHEXLOWLQDXWRPDWLRQIHDWXUHVGLVFXVVHGDERYH&RPSDUHY5HDOL]H
 2SHUDWLRQVYHUVLRQVKHUH KWWSVZZZYPZDUHFRPSURGXFWVYUHDOL]HRSHUDWLRQVKWPOFRPSDUH WR
 VHHZKDWDOOFRPHVZLWKDQXSJUDGHWRWKH$GYDQFHGHGLWLRQ



 :LWKY5HDOL]H6XLWH6WDQGDUGJDLQDOOWKHFDSDELOLWLHVRIY5HDOL]H2SHUDWLRQV$GYDQFHGLQDGGLWLRQ
 WRY5HDOL]H/RJ,QVLJKW KWWSVZZZYPZDUHFRPSURGXFWVYUHDOL]HORJLQVLJKWKWPO /RJ,QVLJKW¶V
 LQWHOOLJHQWORJPDQDJHPHQWDQGDQDO\WLFVDOORZVIRUVSHHG\WURXEOHVKRRWLQJDFURVVSK\VLFDOYLUWXDO
 DQGFORXGHQYLURQPHQWV6HHZKDWY5HDOL]H6XLWHFDQGRIRU\RXKHUH KWWSVZZZYPZDUHFRP
 SURGXFWVYUHDOL]HVXLWHKWPO 




                                                    RI
      https://blogs.vmware.com/management/2018/10/upgrade-to-self-driving-operations-at-up-to-65-off.html
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 245 of 288 PageID #: 4419




 2. All your favorite VMware products are “better together” with self-driving operations


 Not only is vRealize Operations better than ever, but it now integrates better than ever with the rest
 of the VMware ecosystem. Notably, it is tightly integrated with vSAN – you can now manage and
 troubleshoot both compute and storage operations in the same management console.



 vRealize is also fully integrated with Dell EMC VxRail, the standard in hyper-converged
 infrastructure. Additionally, for telco service providers, vRealize is the best management tool for
 vCloud NFV. Look for more convergence and integration with the rest of the VMware family moving
 forward!


 3. Promotions!


 And finally, for a limited time, get up to 65% off when you upgrade from vRealize Operations
 Standard to vRealize Operations Advanced or vRealize Suite Standard. We are running this
 promotion in tandem with the vSphere team as follows:

      50% off upgrades from vSphere ENT or ENT+ to vSphere Platinum
      50% off upgrades from vRealize Operations Standard to EITHER vRealize Operations
      Advanced OR vRealize Suite Standard
          65% off this upgrade when done together with the vSphere upgrade promotion above



 Not only can existing vRealize Operations Standard customers take advantage of this promotion, but



                                                    3 of 3
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 246 of 288 PageID #: 4420




               Exhibit 27
KWWSVEORJVYPZDUHFRPPDQDJHPHQWFORXGPDQDJHPHQWSODWIRUPFPSLQWHOOLJHQWSURYLVLRQLQJDQGRSWLPL]DWLRQKWPO
   Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 247 of 288 PageID #: 4421


     &ORXG0DQDJHPHQW3ODWIRUP &03 ±,QWHOOLJHQW3URYLVLRQLQJDQG
     2SWLPL]DWLRQ
     'DYH2YHUEHHN KWWSVEORJVYPZDUHFRPPDQDJHPHQWDXWKRUGDYHBRYHUEHHN SRVWHG1RYHPEHU
     

        &RPPHQWV                                           7ZHHW         /LNH                   6KDUH


     2QHRIWKHPDLQGULYHUVRID&ORXG0DQDJHPHQW3ODWIRUP &03 LVWRKDYHWKHGLIIHUHQWVROXWLRQV
     ZRUNWRJHWKHUVHDPOHVVO\7KDWPHDQVWKHEXVLQHVVDXWRPDWLRQFRPSOLDQFHRSHUDWLRQV
     RSWLPL]DWLRQFDSDFLW\HWF«$OOWKHVHFRPSRQHQWVQHHGWRZRUNWRSURYLGH\RXZLWKDXQLILHGIHHO
     DQGIORZ:LWKRXWWKDWLWVUHDOO\QRWPXFKRID&03«LWVMXVWDEXQFKRIIHDWXUHVDQGIXQFWLRQV
     FREEOHGWRJHWKHU

     2QHVXFKLQWHJUDWLRQSRLQWWKDWLVFULWLFDOWRDQ\&03DQGWR\RXUEXVLQHVVDVDZKROHLVWKDWRI
     \RXUDXWRPDWLRQDQGRSHUDWLRQVWRROV)RU90ZDUHWKDWPHDQVY5HDOL]H$XWRPDWLRQ Y5$ DQG
     Y5HDOL]H2SHUDWLRQV Y52SV :KLOHWKHVHWZRVROXWLRQVKDYHDOZD\VGHOLYHUHGEHWWHUYDOXH
     WRJHWKHUWKHODWHVWUHOHDVHVRIY5$DQGY52SVKDYHEURXJKWPDMRUHQKDQFHPHQWVWRWKH
     90ZDUH&03VROXWLRQ
     ,QLWLDO:RUNORDG3ODFHPHQW
     7KHDELOLW\WRSURSHUO\SURYLVLRQQHZZRUNORDGVLQWR\RXUHQYLURQPHQWLVRIXSPRVWLPSRUWDQFH
     3ODFLQJLWLQFRUUHFWO\FRXOGOHDGWRDOOVRUWVRILVVXHVIRUFRPSOLDQFH6/$VDSSOLFDWLRQSHUIRUPDQFH
     FRVWHWF,WDOVRPHDQV\RXZLOOMXVWQHHGWRPDQXDOO\PRYHWKH90ODWHU7KHLQLWLDOZRUNORDG
     SODFHPHQWSURFHVVEHWZHHQY5$DQGY52SVWDNHVFDUHRIDOORIWKLVIRU\RX

     Y5$SURYLGHVWKHJRYHUQDQFH LQIUDVWUXFWXUHSULYLOHJHV±ZKDWXVHUVKDYHDFFHVVWRZKDWSDUWRI
                                                                                                 Y52SV
     \RXULQIUDVWUXFWXUH DQGEXVLQHVVLQWHQW 6/$VOLFHQVHFRPSOLDQFHFRPSOLDQFHDQGFRVW Y52SV
     RQWKHRWKHUKDQGLVUHVSRQVLEOHIRUWKHRSHUDWLRQDOLQWHQW GHQVLILFDWLRQEDODQFHKHDGURRPDQG
     DSSOLFDWLRQSHUIRUPDQFH 7RJHWKHUWKH\IRUPDSRZHUIXOVROXWLRQIRUGHSOR\LQJ\RXUZRUNORDGV

         ,WDOOVWDUWVLQWKHY5$FXVWRPHUSRUWDOZKHUHDXVHUFDQGHSOR\QHZZRUNORDGVDQG
            DSSOLFDWLRQVIURPWKHVHOIVHUYLFHFDWDORJY5$¶VUHVHUYDWLRQSROLFLHVGLFWDWHZKHUHWKH
            ZRUNORDG V FDQEHSODFHGLQWKHHQYLURQPHQWEDVHGRQWKHEOXHSULQWDQGWKHXVHU¶VSULYLOHJHV
            'RHVLWQHHGWRUXQRQ3&,FRPSOLDQWFOXVWHUV"6KRXOGLWUXQRQWKHIDVWHVWVWRUDJH"6KRXOGLW
            EHSODFHGLQWKHWHVWGHYGDWDFHQWHU"
         7KHOLVWRISRVVLEOHSODFHV HJGDWDFHQWHURUFXVWRPGDWDFHQWHU WRGHSOR\WKHZRUNORDGVLV
            VHQWWRY52SVZKLFKKROGV\RXURSHUDWLRQDOLQWHQW
         ,IWKHGHSOR\PHQWLVIRUEXVLQHVVFULWLFDODSSVZKHUHSHUIRUPDQFHLVSDUDPRXQWWKHQD
            EDODQFHGDSSURDFKLVUHFRPPHQGHG%XWLIWKHZRUNORDGVWREHGHSOR\HGDUHIRUWHVWLQJWKHQ
            PD\EHDPRUHFRQVROLGDWHGDSSURDFKLVZDUUDQWHGY52SVDOVRHQVXUHVWKDWDQ\KHDGURRP
            VHWWLQJV\RXPD\KDYHLPSOHPHQWHGWRORZHUWKHSRVVLELOLW\RIFRQWHQWLRQIURPVXGGHQ
            UHVRXUFHVSLNHVDUHKRQRUHG%DVHGRQ\RXUFRQILJXUHGRSHUDWLRQDOLQWHQWY52SVGHWHUPLQHV
            WKH%(67SODFHWRGHSOR\WKHVHZRUNORDGV HJFOXVWHU 
          7KHSODFHPHQWUHFRPPHQGDWLRQLVWKHQVHQWEDFNWRY5$
          Y5$GHSOR\VWKHZRUNORDGWRWKHFRUUHFWFOXVWHU'56ZLOOWKHQSODFHWKHZRUNORDGVRQWKH



                                                         RI
https://blogs.vmware.com/management/2018/11/cloud-management-platform-cmp-intelligent-provisioning-and-optimization.html
   Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 248 of 288 PageID #: 4422
           appropriate host(s) within the cluster.

     DONE! Simple and sweet.




     Ongoing Workload Optimization
     As we’ve discussed, correctly placing workloads in their initial destination is important. Of course,
     we hope it stays there throughout its lifetime and never needs to move anywhere, but let’s be honest
     that’s never the case. Applications change, workloads are added or deleted, HW is refreshed and
     all of this can affect the health of your workloads/applications.

     Together vRA and vROps provide automated workload optimization functionality that will ensure the
     business and operational intent of your workloads are met throughout the lifecycle of the
     applications.

         1. vROps is continuously looking for optimization opportunities based on your operational intent.
            Is a cluster experiencing contention? Are there places where we can consolidate? Are any of
            the clusters breaching my configured headroom setting? If the answer to any of these is “yes”
            vROps will start a workload optimization process to resolve it.
         2. Before recommending any moves vROps needs to understand the business intent of the
            workloads. To do this it grabs the reservation policies from vRA which tell vROps where
            workloads CAN be placed. With the knowledge of the current state of the infrastructure and
            your business needs, vROps formulates a workload optimization placement plan.
         3. This plan is broken down into the actual moves that need to be made to bring the environment
            back to an operational and business “green state”.
         4. The list of moves is sent to vRA.
         5. vRA executes the plan thereby ensuring BOTH products in the solution are aware of the
            changes.




                                                         2 of 3
https://blogs.vmware.com/management/2018/11/cloud-management-platform-cmp-intelligent-provisioning-and-optimization.html
   Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 249 of 288 PageID #: 4423




     Summary
     Together vRA and vROps will help you drive the BEST possible value out of your environment, keep
     your applications happy and healthy, help lower your overall costs, drive compliance and
     governance and just make your job easier overall.

     Want to see it all in action? Check out this video.

     https://youtu.be/SBY_NO_LvIs (https://youtu.be/SBY_NO_LvIs)




     Related Posts:
                              Daniel Zilberman posted April 26, 2018

                              Ivan Ivanov posted May 3, 2018




                                                         3 of 3
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 250 of 288 PageID #: 4424




               Exhibit 28
https://blogs.vmware.com/management/2018/09/start-running-a-self-driving-datacenter-vrealize-operations-7-0-workload-optimization.html
        Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 251 of 288 PageID #: 4425


          Start Running a Self-Driving Datacenter – vRealize Operations 7.0
          Workload Optimization!
          Dave Overbeek (https://blogs.vmware.com/management/author/dave_overbeek) posted September
          25, 2018

              0 Comments                                            Tweet         Like 1                   Share


          vRealize Operations 7.0 (https://www.vmware.com/products/vrealize-operations.html) is the key to
          your new self-driving driving datacenter! Going self-driving will save you time and money, reduce
          your number of fire-drill headaches and make you look like a superstar to your bosses. To turn on
          self-driving you need to enable workload optimization which lets you automate the business and
          operational intent in your datacenters. Workload optimization can provide benefits like driving better
          application performance, improving consolidation ratios, adhering to SLAs, ensuring datacenter
          compliance or even lowering costs. What’s not to like?

          Workload optimization is easily accessible from your Quick Start home page. You’ll find it in the
          Optimize Performance pillar.




                                                                1 of 5
KWWSVEORJVYPZDUHFRPPDQDJHPHQWVWDUWUXQQLQJDVHOIGULYLQJGDWDFHQWHUYUHDOL]HRSHUDWLRQVZRUNORDGRSWLPL]DWLRQKWPO
        Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 252 of 288 PageID #: 4426

          &RQILJXULQJZRUNORDGRSWLPL]DWLRQLVDVHDV\DVDQGFDQEHGRQHYLDWKH2SHUDWLRQDO,QWHQW
          %XVLQHVV,QWHQWDQG2SWLPL]DWLRQ5HFRPPHQGDWLRQZLGJHWV




          6WHS±&RQILJXULQJ<RXU2SHUDWLRQDO,QWHQW
          6HOHFWWKHGDWDFHQWHURUFXVWRPGDWDFHQWHU\RXZLVKWRFRQILJXUHWKHQFOLFNRQWKH(',7EXWWRQRQ
          WKH2SHUDWLRQDO,QWHQWZLGJHW




          7KHILUVWWKLQJWRFRQILJXUHLW\RXUWDUJHWXWLOL]DWLRQREMHFWLYH WKHZRUNORDGRSWLPL]DWLRQVOLGHU 7KLV
          GLFWDWHVKRZY5HDOL]H2SHUDWLRQZLOOPRYHZRUNORDGVEHWZHHQWKHFOXVWHUVLQWKHGDWDFHQWHUWREHVW
          RSWLPL]HLW7KHGHIDXOWVHWWLQJRIPRGHUDWHPHDQVZRUNORDGVZLOORQO\EHPRYHGZKHQDFOXVWHULV
          IDFLQJUHVRXUFHFRQWHQWLRQ6HWWLQJLWWREDODQFHPHDQVZRUNORDGVDUHHYHQO\VSUHDGRXWDFURVVWKH
          FOXVWHUVWRGULYHWKHEHVWSRVVLEOHSHUIRUPDQFHLQWKHGDWDFHQWHU2QWKHRWKHUKDQGZLWKWKH
          FRQVROLGDWHVHWWLQJ:RUNORDGVDUHSODFHGWRPD[LPL]HXWLOL]DWLRQWRORZHUGDWDFHQWHUFRVWV7KLVLV
                                                                                                            7KLVLV
          VRPHWLPHVFDOOHG³GHQVLILFDWLRQ´

          7KHRWKHUFRQILJXUDWLRQWKDWQHHGVWREHVHWLVFOXVWHUKHDGURRPZKLFKDOORZV\RXWRVSHFLI\KRZ
          PXFKULVNLVDFFHSWDEOH":RUNORDG2SWLPL]DWLRQZLOOPRYHZRUNORDGVEHWZHHQFOXVWHUVLQWKH
          GDWDFHQWHUDQGWKHKHDGURRPVHWWLQJVVD\VZKHQDFOXVWHUVKRXOGEHFRQVLGHUHGIXOO,WSURYLGHVD
          EXIIHURIVSDFHWRUHGXFHVWKHULVNIURPEXUVWVRUXQH[SHFWHGUHVRXUFHGHPDQGLQWKHFOXVWHU

          2QFHERWKRIWKHVHDUHVHW\RXVLPSOHFOLFNVDYHWRFRPPLWWKHVHWWLQJV




                                                                RI
https://blogs.vmware.com/management/2018/09/start-running-a-self-driving-datacenter-vrealize-operations-7-0-workload-optimization.html
        Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 253 of 288 PageID #: 4427

          Step 2 – Configuring Your Business Intent
          That was easy! Now we need to set up your business intent for your datacenter. Click on the EDIT
          button for Business Intent.




          In this screen you specify your business needs so workload optimization can ensure they are being
          met by placing the workloads on the correct hosts and clusters. It does this by leveraging vSphere
          tags and placing workloads onto clusters and hosts where the tags match. Depending on your
          business needs you may wish to enable cluster based or host-based placement. In this blog we will
          discuss cluster-based placement. I will do a deep dive on host-based placement in an upcoming
          blog.

          Let’s start by clicking on cluster-based placement which opens the tag selection area. Here we
          need to specify what type of business intent we want to drive. These are free text categories and
          are used to best describe your business needs. You can use one of the out-of-the-box categories or
          make up one of your own.

          In the drop-down you will be shown any cluster based vCenter tag categories that have been
          configured. Once you select your category you are shown all the associated vCenter tags. Simply
          choose the tags you want to use to drive your business intent.

          Once both are set you simple click save to commit the settings.



                                                                3 of 5
https://blogs.vmware.com/management/2018/09/start-running-a-self-driving-datacenter-vrealize-operations-7-0-workload-optimization.html
        Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 254 of 288 PageID #: 4428

          Step 3 – Configuring Automation Level
          Now that you have your operational and business intent configured its time to turn workload
          optimization loose and start making your data center run better! The Optimization Recommendation
          widget will show you if your datacenter is…um …optimized. A datacenter is flagged as Not
          Optimized if its operational intent is not being met. For instance, if you set the datacenter up for
          balance it will be flagged as Not Optimized if the clusters are out of balance.

          New to 7.0 is the idea of Tag Violations for business intent. This means datacenters can be flagged
          as “Not Optimized” if your business intent is not met. For instance, if you are trying to drive license
          enforcement and you have Oracle VMs running on Microsoft clusters a Tag Violation will be shown
          and the datacenter will be labeled as Not Optimized. Even better, these tag violations can be
          resolved through workload optimization.




          You have 3 options of how to run a workload optimization and deal with a Not Optimized datacenter:
          Optimize Now, Schedule or Automate.




                                                                4 of 5
https://blogs.vmware.com/management/2018/09/start-running-a-self-driving-datacenter-vrealize-operations-7-0-workload-optimization.html
        Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 255 of 288 PageID #: 4429




          If you wish to keep your hands on the wheel you can use the Optimize Now button to manually
          optimize the datacenter when you wish. You can also use the Schedule button to run workload
          optimizations during your maintenance windows.

          However, if you don’t feel like logging in a clicking a button or waiting for your maintenance window
          to fix these issues we have an answer for you: Automate it! vRealize Operations 7.0 enables full
          automation of workload optimization so you can be sure your workloads are meeting both business
          and operational intents around the clock. A simple click of the Automate button and vRealize
          Operations takes over.




          If you wish to see this WHOLE THING working together I have created a video of how you can
          automatically set up cluster-based SLA Tiers in your datacenter in the attached video. It’s a bit long,
          but really worth the time!




                                                                5 of 5
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 256 of 288 PageID #: 4430




               Exhibit 29
              Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 257 of 288 PageID #: 4431




7KH7KUHH7HQHWVRI6HOI'ULYLQJ2SHUDWLRQV
5XQ 3URGXFWLRQ2SHUDWLRQV+DQGVRIIDQG +DVVOHIUHH
                                                               &RQWLQXRXV3HUIRUPDQFH2SWLPL]DWLRQ $VVXUH
                                                               DSSOLFDWLRQ SHUIRUPDQFHEDVHGRQ EXVLQHVVDQG
                                                               RSHUDWLRQDOLQWHQW



                                                               (IILFLHQW&DSDFLW\ 0DQDJHPHQW 5XQ LQIUDVWUXFWXUH
                                                               OLNH $:6 RSWLPDO
                                                                           RSWLPDO GHQVLILFDWLRQ SURDFWLYHSODQQLQJ
                                                               DQG SURFXUHPHQW
                                                               DQG   SURFXUHPHQW




                                                     4
                                                               ,QWHOOLJHQW 5HPHGLDWLRQ 3UHGLFW SUHYHQWDQG
                                                               WURXEOHVKRRWDFURVV6''&DQG PXOWLSOHFORXGV
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 258 of 288 PageID #: 4432




               Exhibit 30
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 259 of 288 PageID #: 443
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 260 of 288 PageID #: 4434




               Exhibit 31
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 261 of 288 PageID #: 4435




          ELECTRONIC VIDEO
          SUBMITTED ON DVD.
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 262 of 288 PageID #: 4436




               Exhibit 32
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 263 of 288 PageID #: 4437




          ELECTRONIC VIDEO
          SUBMITTED ON DVD.
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 264 of 288 PageID #: 4438




               Exhibit 33
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 265 of 288 PageID #: 4439




          ELECTRONIC VIDEO
          SUBMITTED ON DVD.
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 266 of 288 PageID #: 4440




               Exhibit 34
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 267 of 288 PageID #: 4441




          ELECTRONIC VIDEO
          SUBMITTED ON DVD.
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 268 of 288 PageID #: 4442




               Exhibit 35
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 269 of 288 PageID #: 4443




          ELECTRONIC VIDEO
          SUBMITTED ON DVD.
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 270 of 288 PageID #: 4444




               Exhibit 36
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 271 of 288 PageID #: 4445




          ELECTRONIC VIDEO
          SUBMITTED ON DVD.
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 272 of 288 PageID #: 4446




               Exhibit 37
     Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 273 of 288 PageID #: 4447
D ATA S H E E T




VMWARE vREALIZE AUTOMATION
AT A GLANCE                                 Deliver Your IT Services at Cloud Speed
VMware vRealize® Automation™, part of       The key to every successful business is agility. In the cloud era, agility gives
VMware vRealize Suite, empowers IT to       IT departments a mandate to replace time-consuming, siloed and manual
accelerate the provisioning and delivery
                                            processes with end-to-end automated workflows that enable fast provisioning
of IT services, across infrastructure,
                                            and delivery of IT services. As more companies start to embrace DevOps
containers, applications and custom
                                            practices in order to accelerate application development, building a more
services. Leveraging the extensible
framework provided by vRealize
                                            automated and collaborative workflow across infrastructure and applications
Automation, you can streamline and          becomes imperative. vRealize Automation enables IT team to remove process
automate the lifecycle management of        inefficiencies through the use of end-to-end automation that helps IT better
IT resources from initial service model     serve DevOps teams.
design, through Day One provisioning
and Day Two operations. Whether your
IT services are running on private cloud,
public cloud or hybrid cloud, the multi-
vendor, multi-cloud solution supported
by vRealize Automation assures your
services will be delivered with speed,
control and performance.


KEY BENEFITS
• Agility – Automate IT service delivery
  processes (infrastructure, containers,
  applications, and any custom IT
  service) to rapidly respond to
  business needs
• Extensibility – Easily integrate with
  third-party tools across IT ecosystem
                                            Figure 1: Support Your Cloud Journey by vRealize Automation
  to protect investments in existing and
  future technologies
• Control – Embed governance-based
  policies into IT services across a
  hybrid cloud environment to ensure
  compliance, performance and
  financial outcomes
• Choice for Developers – Enable
  self-service that can rapidly deliver
  building blocks to developers
• Complete lifecycle management –
  Achieve optimal workload management
  from initial deployment, on-going
  rebalance, to retirement and
  reclamation using the vRealize Suite




                                                                                                 V M W A R E v R E A L I Z E A U T O M AT I O N | 1
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 274 of 288 PageID #: 4448




               Exhibit 38
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 275 of 288 PageID #: 4449




 Foundations and
 Concepts
 7 May 2019
 vRealize Automation 7.5
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 276 of 288 PageID #: 4450
 Foundations and Concepts




 You can find the most up-to-date technical documentation on the VMware website at:
 https://docs.vmware.com/
 If you have comments about this documentation, submit your feedback to
 docfeedback@vmware.com




 VMware, Inc.
 3401 Hillview Ave.
 Palo Alto, CA 94304
 www.vmware.com


 Copyright © 2008–2018 VMware, Inc. All rights reserved. Copyright and trademark information.


 VMware, Inc.                                                                                   2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 277 of 288 PageID #: 4451




 Foundations and Concepts

 VMware vRealize ™ Automation provides a secure portal where authorized administrators, developers, or
 business users can request new IT services. In addition, they can manage specific cloud and IT
 resources that enable IT organizations to deliver services that can be configured to their lines of business
 in a self-service catalog.

 This documentation describes the features and capabilities of vRealize Automation. It includes
 information about the following subjects:

 n    vRealize Automation components

 n    Common service catalog

 n    Infrastructure as a Service

 n    XaaS

 n    Software

 For information about cost management for VMware vRealize ™ Automation, see the documentation for
 VMware vRealize ™ Business ™ for Cloud.

 Note Not all features and capabilities of vRealize Automation are available in all editions. For a
 comparison of feature sets in each edition, see https://www.vmware.com/products/vrealize-automation/.


 Intended Audience
 This information is intended for anyone who needs to familiarize themselves with the features and
 capabilities of vRealize Automation.


 VMware Technical Publications Glossary
 VMware Technical Publications provides a glossary of terms that might be unfamiliar to you. For
 definitions of terms as they are used in VMware technical documentation, go to
 http://www.vmware.com/support/pubs.




 VMware, Inc.                                                                                               5
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 278 of 288 PageID #: 4452




               Exhibit 39
    Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 279 of 288 PageID #: 4453




VMware Distributed   ®




Power Management
Concepts and Use
W H I T E PA P E R
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 280 of 288 PageID #: 4454
                                                                VMware® Distributed Power Management
                                                                                     Concepts and Use




           VMware ESX 4 and VMware vCenter Server 4
           Consolidation of physical servers into virtual machines that share host physical resources can result in
           significant reductions in the costs associated with hardware maintenance and power consumption. VMware®
           Distributed Power Management (VMware DPM) provides additional power savings beyond this initial benefit by
           dynamically consolidating workloads even further during periods of low resource utilization. Virtual machines
           are migrated onto fewer hosts and the un-needed ESX hosts are powered off. When workload demands
           increase, ESX hosts are powered back on and virtual machines are redistributed to them. VMware DPM is an
           optional feature of VMware® Distributed Resource Scheduler (VMware DRS).
           This information guide provides a technical overview of VMware DPM operation in VMware® ESX™ 4 and
           VMware vCenter™ Server 4. It is intended for VMware partners, resellers, and customers who want detailed
           information on VMware DPM functionality in that release.
           The guide covers the following topics:
            VMware vSphere™ and Cluster Services
            VMware DPM Usage
            VMware DPM Operation
            VMware DPM Advanced Options
            VMware DPM and Datacenter Monitoring Tools
            VMware DPM Usage Scenario
            Resources

           VMware vSphere and Cluster Services
           One of the key management constructs in VMware vSphere 4, which comprises VMware ESX 4 and VMware
           vCenter Server 4, is the cluster. Grouping multiple ESX hosts into a cluster enables you to manage them as a
           single compute resource. The cluster services that bring about this benefit include VMware® Fault Tolerance
           (VMware FT), VMware® High Availability (VMware HA), VMware DRS, and VMware DPM.
           VMware FT and VMware HA handle host and virtual machine failures in a cluster of ESX hosts. It respects
           your settings for the desired policies and the associated resources to be set aside for use by virtual machines
           in the event of a failure. VMware FT and VMware HA implements mechanisms for detecting problems and
           restarting virtual machines. The comprehensive “VMware vSphere Availability Guide” (see Resources for a link)
           presents information on VMware FT and VMware HA operations. VMware FT and VMware HA failover resource
           constraints are respected by VMware DRS and VMware DPM.
           VMware DRS manages the allocation of resources to a set of virtual machines running on a cluster of ESX
           hosts with the goal of fair and effective use of resources. VMware DRS makes virtual machine placement and
           migration recommendations that serve to enforce resource-based service level agreements, honor system- and
           user-specified constraints, and maintain load balance across the cluster even as workloads change. The best
           practices paper “Resource Management with VMware DRS” (see Resources for a link) provides material on
           VMware DRS usage and best practices.




                                                                                           T E C H N I C A L W H I T E PA P E R / 3
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 281 of 288 PageID #: 4455




               Exhibit 40
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 282 of 288 PageID #: 4456




 vSphere Resource
 Management
 Update 1
 11 JAN 2019
 VMware vSphere 6.7
 VMware ESXi 6.7
 vCenter Server 6.7
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 283 of 288 PageID #: 4457
 vSphere Resource Management




 You can find the most up-to-date technical documentation on the VMware website at:
 https://docs.vmware.com/
 If you have comments about this documentation, submit your feedback to
 docfeedback@vmware.com




 VMware, Inc.
 3401 Hillview Ave.
 Palo Alto, CA 94304
 www.vmware.com


 Copyright © 2006–2019 VMware, Inc. All rights reserved. Copyright and trademark information.


 VMware, Inc.                                                                                   2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 284 of 288 PageID #: 4458
 vSphere Resource Management




 Create a Datastore Cluster
 You can manage datastore cluster resources using Storage DRS.

 Procedure

 1    Browse to data centers in the vSphere Client.

 2    Right-click the data center object and select New Datastore Cluster.

 3    To complete the New Datastore Cluster wizard, follow the prompts.

 4    Click Finish.


 Enable and Disable Storage DRS
 Storage DRS allows you to manage the aggregated resources of a datastore cluster. When Storage DRS
 is enabled, it provides recommendations for virtual machine disk placement and migration to balance
 space and I/O resources across the datastores in the datastore cluster.

 When you enable Storage DRS, you enable the following functions.

 n    Space load balancing among datastores within a datastore cluster.

 n    I/O load balancing among datastores within a datastore cluster.

 n    Initial placement for virtual disks based on space and I/O workload.

 The Enable Storage DRS check box in the Datastore Cluster Settings dialog box enables or disables all
 of these components at once. If necessary, you can disable I/O-related functions of Storage DRS
 independently of space balancing functions.

 When you disable Storage DRS on a datastore cluster, Storage DRS settings are preserved. When you
 enable Storage DRS, the settings for the datastore cluster are restored to the point where Storage DRS
 was disabled.

 Procedure

 1    Browse to the datastore cluster in the vSphere Client.

 2    Click the Configure tab and click Services.

 3    Select Storage DRS and click Edit.

 4    Select Turn ON vSphere DRS and click OK.

 5    (Optional) To disable only I/O-related functions of Storage DRS, leaving space-related controls
      enabled, perform the following steps.

      a    Under Storage DRS select Edit.

      b    Deselect the Enable I/O metric for Storage DRS check box and click OK.




 VMware, Inc.                                                                                           105
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 285 of 288 PageID #: 4459




               Exhibit 41
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 286 of 288 PageID #: 4460




 vSphere Availability
 Update 2
 11 APR 2019
 VMware vSphere 6.7
 VMware ESXi 6.7
 vCenter Server 6.7
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 287 of 288 PageID #: 4461
 vSphere Availability




 You can find the most up-to-date technical documentation on the VMware website at:
 https://docs.vmware.com/
 If you have comments about this documentation, submit your feedback to
 docfeedback@vmware.com




 VMware, Inc.
 3401 Hillview Ave.
 Palo Alto, CA 94304
 www.vmware.com


 Copyright © 2009–2019 VMware, Inc. All rights reserved. Copyright and trademark information.


 VMware, Inc.                                                                                   2
Case 1:19-cv-00742-LPS Document 68 Filed 06/18/19 Page 288 of 288 PageID #: 4462




 Creating and Using vSphere HA
 Clusters                                                                                             2
 vSphere HA clusters enable a collection of ESXi hosts to work together so that, as a group, they provide
 higher levels of availability for virtual machines than each ESXi host can provide individually. When you
 plan the creation and usage of a new vSphere HA cluster, the options you select affect the way that
 cluster responds to failures of hosts or virtual machines.

 Before you create a vSphere HA cluster, you should know how vSphere HA identifies host failures and
 isolation and how it responds to these situations. You also should know how admission control works so
 that you can choose the policy that fits your failover needs. After you establish a cluster, you can
 customize its behavior with advanced options and optimize its performance by following recommended
 best practices.

 Note You might get an error message when you try to use vSphere HA. For information about error
 messages related to vSphere HA, see the VMware knowledge base article at
 http://kb.vmware.com/kb/1033634.

 This chapter includes the following topics:
 n    How vSphere HA Works

 n    vSphere HA Admission Control

 n    vSphere HA Interoperability

 n    Creating a vSphere HA Cluster

 n    Configuring vSphere Availability Settings
                                          ®
 n    Best Practices for VMware vSphere High Availability Clusters


 How vSphere HA Works
 vSphere HA provides high availability for virtual machines by pooling the virtual machines and the hosts
 they reside on into a cluster. Hosts in the cluster are monitored and in the event of a failure, the virtual
 machines on a failed host are restarted on alternate hosts.




 VMware, Inc.                                                                                                   11
